Exhibit 10.1

 



AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF AUGUST 7, 2019

by and among

PLYMOUTH INDUSTRIAL OP, LP

AS BORROWER,

THE guarantorS FROM TIME TO TIME PARTY HERETO,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

KEYBANC CAPITAL MARKETS,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER


 

TABLE OF CONTENTS

§1.   DEFINITIONS AND RULES OF INTERPRETATION. 1   §1.1 Definitions 1   §1.2
Rules of Interpretation. 30 §2.   THE CREDIT FACILITY. 31   §2.1 Revolving
Credit Loans 31   §2.2 Swing Loans 34   §2.3 Notes 34   §2.4 Facility Unused Fee
35   §2.5 Reduction and Termination of the Revolving Credit Commitments 35  
§2.6 RESERVED. 35   §2.7 Interest on Loans. 35   §2.8 Requests for Revolving
Credit Loans 36   §2.9 Funds for Loans. 37   §2.10 Use of Proceeds 37   §2.11
Letters of Credit. 38   §2.12 Increase in Total Commitment. 42   §2.13 Extension
of Revolving Credit Maturity Date 44   §2.14 Pro Rata Treatment. 45 §3.  
REPAYMENT OF THE LOANS. 45   §3.1 Stated Maturity 45   §3.2 Mandatory
Prepayments 46   §3.3 Optional Prepayments. 46   §3.4 Partial Prepayments 46  
§3.5 Effect of Prepayments 46 §4.   CERTAIN GENERAL PROVISIONS. 47   §4.1
Conversion Options. 47   §4.2 Fees 48   §4.3 [Intentionally Omitted.] 48   §4.4
Funds for Payments. 48   §4.5 Computations 52   §4.6 Suspension of LIBOR Rate
Loans 53   §4.7 Illegality 54   §4.8 Additional Interest 54   §4.9 Additional
Costs, Etc. 54   §4.10 Capital Adequacy 56   §4.11 Breakage Costs 56   §4.12
Default Interest; Late Charge 56   §4.13 Certificate 56   §4.14 Limitation on
Interest 57   §4.15 Certain Provisions Relating to Increased Costs and
Non-Funding Lenders 57


 

 

§5.   COLLATERAL SECURITY. 58   §5.1 Collateral 58   §5.2 Appraisals; Adjusted
Value. 58   §5.3 Addition of Collateral Properties. 59   §5.4 Release of
Collateral Property 60   §5.5 Additional Subsidiary Guarantors 60   §5.6 Release
of Certain Subsidiary Guarantors 61   §5.7 Release of Collateral 61 §6 .
REPRESENTATIONS AND WARRANTIES 61   §6.1 Corporate Authority, Etc. 61   §6.2
Governmental Approvals 62   §6.3 Title to Collateral Properties 62   §6.4
Financial Statements 63   §6.5 No Material Changes 63   §6.6 Franchises,
Patents, Copyrights, Etc. 63   §6.7 Litigation 63   §6.8 No Material Adverse
Contracts, Etc. 64   §6.9 Compliance with Other Instruments, Laws, Etc. 64  
§6.10 Tax Status 64   §6.11 No Event of Default 64   §6.12 Investment Company
Act 64   §6.13 Absence of UCC Financing Statements, Etc. 64   §6.14 Setoff, Etc.
64   §6.15 Certain Transactions 64   §6.16 Employee Benefit Plans 65   §6.17
Disclosure 65   §6.18 Trade Name; Place of Business 66   §6.19 Regulations T, U
and X 66   §6.20 Environmental Compliance 66   §6.21 Subsidiaries;
Organizational Structure 68   §6.22 Leases 68   §6.23 Property 69   §6.24
Brokers 70   §6.25 Other Debt 70   §6.26 Solvency 70   §6.27 No Bankruptcy
Filing 70   §6.28 No Fraudulent Intent 70   §6.29 Transaction in Best Interests
of Credit Parties; Consideration 70   §6.30 OFAC 71   §6.31 Ground Lease. 71 §7.
  AFFIRMATIVE COVENANTS 72   §7.1 Punctual Payment 72   §7.2 Maintenance of
Office 72   §7.3 Records and Accounts 72

ii 

 

 

  §7.4 Financial Statements, Certificates and Information 72   §7.5 Notices. 75
  §7.6 Existence; Maintenance of Properties. 77   §7.7 Insurance; Condemnation
77   §7.8 Taxes; Liens 82   §7.9 Inspection of Collateral Properties and Books
82   §7.10 Compliance with Laws, Contracts, Licenses, and Permits 83   §7.11
Further Assurances 83   §7.12 Management 83   §7.13 Leases of the Property 83  
§7.14 Business Operations 85   §7.15 Registered Service Mark 85   §7.16
Ownership of Real Estate 85   §7.17 RESERVED. 85   §7.18 Plan Assets 85   §7.19
Guarantor Covenants 85   §7.20 Collateral Properties 86   §7.21 REIT Guarantor
86   §7.22 Sanctions Laws and Regulations 86 §8.   NEGATIVE COVENANTS 87   §8.1
Restrictions on Indebtedness 87   §8.2 Restrictions on Liens, Etc. 88   §8.3
Restrictions on Investments. 89   §8.4 Merger, Consolidation 90   §8.5
Intentionally Deleted. 91   §8.6 Compliance with Environmental Laws 91   §8.7
Distributions 92   §8.8 Asset Sales 92   §8.9 Collateral Properties 92   §8.10
Derivatives Contracts 93   §8.11 Transactions with Affiliates 94   §8.12
Management Fees 94   §8.13 Changes to Organizational Documents 94 §9.  
FINANCIAL COVENANTS 94   §9.1 Maximum Leverage Ratio 94   §9.2 Minimum Fixed
Charge Coverage Ratio 94   §9.3 Minimum Tangible Net Worth 94   §9.4 Minimum
Debt Service Coverage Ratio 94   §9.5 Minimum Occupancy 94   §9.6 Pool
Requirements 95 §10.   CLOSING CONDITIONS 95   §10.1 Loan Documents 95   §10.2
Certified Copies of Organizational Documents 95   §10.3 Resolutions 95

iii 

 

 

  §10.4 Incumbency Certificate; Authorized Signers 95   §10.5 Opinion of Counsel
95   §10.6 Payment of Fees 95   §10.7 Insurance 95   §10.8 Performance; No
Default 96   §10.9 Representations and Warranties 96   §10.10 Proceedings and
Documents 96   §10.11 Eligible Real Estate Qualification Documents 96   §10.12
Compliance Certificate 96   §10.13 Appraisals 96   §10.14 Consents 96   §10.15
Beneficial Ownership Regulation 96   §10.16 Other 97 §11.   CONDITIONS TO ALL
BORROWINGS 97   §11.1 Prior Conditions Satisfied 97   §11.2 Representations
True; No Default 97   §11.3 Borrowing Documents 97   §11.4 Future Advances Tax
Payment 97 §12.   EVENTS OF DEFAULT; ACCELERATION; ETC. 97   §12.1 Events of
Default and Acceleration 97   §12.2 Certain Cure Periods 100   §12.3 Termination
of Commitments 101   §12.4 Remedies 101   §12.5 Distribution of Collateral
Proceeds 101 §13.   SETOFF 103 §14.   THE AGENT. 103   §14.1 Authorization 103  
§14.2 Employees and Agents 104   §14.3 No Liability 104   §14.4 No
Representations 104   §14.5 Payments. 105   §14.6 Holders of Notes 105   §14.7
Indemnity 105   §14.8 Agent as Lender 105   §14.9 Resignation 106   §14.10
Duties in the Case of Enforcement 106   §14.11 Bankruptcy 107   §14.12 Request
for Agent Action 107   §14.13 Reliance by Agent 108   §14.14 Approvals 108  
§14.15 Borrower Not Beneficiary 108   §14.16 Defaulting Lenders. 108   §14.17
Reliance on Hedge Provider 110

iv 

 

 

§15.   EXPENSES 111 §16.   INDEMNIFICATION 112 §17.   SURVIVAL OF COVENANTS,
ETC. 113 §18.   ASSIGNMENT AND PARTICIPATION. 113   §18.1 Conditions to
Assignment by Lenders 113   §18.2 Register 114   §18.3 New Notes 114   §18.4
Participations 115   §18.5 Pledge by Lender 115   §18.6 No Assignment by
Borrower 116   §18.7 Disclosure 116   §18.8 Titled Agents 117   §18.9 Amendments
to Loan Documents 117 §19.   NOTICES 117 §20.   RELATIONSHIP 118 §21.  
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE 118 §22.   HEADINGS 119 §23.
  COUNTERPARTS 119 §24.   ENTIRE AGREEMENT, ETC. 119 §25.   WAIVER OF JURY TRIAL
AND CERTAIN DAMAGE CLAIMS 119 §26.   DEALINGS WITH THE BORROWER 120 §27.  
CONSENTS, AMENDMENTS, WAIVERS, ETC 120 §28.   SEVERABILITY 121 §29.   TIME OF
THE ESSENCE 121 §30.   NO UNWRITTEN AGREEMENTS 121 §31.   REPLACEMENT NOTES 122
§32.   NO THIRD PARTIES BENEFITED 122 §33.   PATRIOT ACT 122 §34.  
[Intentionally Omitted.] 122 §35.   JOINT AND SEVERAL LIABILITY 122 §36.  
ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF CREDIT PARTIES. 122   §36.1
Waiver of Automatic or Supplemental Stay 123   §36.2 Waiver of Defenses 123  
§36.3 Waiver 125   §36.4 Subordination 126

v 

 

 

  §36.5 Waiver of Rights Under Anti-Deficiency Rules 126   §36.6 Further Waivers
126 §37.   ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS. 127 §38.
  Acknowledgement and consent to bail-in of EEA Financial Institutions. 128 §39.
  Acknowledgement Regarding Any Supported QFCs. 129 §40.   ERISA. 130

vi 

 

EXHIBITS AND SCHEDULES

Exhibit A FORM OF REVOLVING CREDIT NOTE Exhibit B FORM OF SWING LOAN NOTE
Exhibit C FORM OF JOINDER AGREEMENT Exhibit D FORM OF REQUEST FOR REVOLVING
CREDIT LOAN Exhibit E FORM OF LETTER OF CREDIT REQUEST Exhibit F FORM OF
BORROWING BASE AVAILABILITY CERTIFICATE Exhibit G FORM OF COMPLIANCE CERTIFICATE
Exhibit H FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT Exhibit I FORM OF LETTER
OF CREDIT APPLICATION Schedule 1.1 LENDERS AND COMMITMENTS Schedule 1.2 ELIGIBLE
REAL ESTATE QUALIFICATION DOCUMENTS Schedule 6.3 LIST OF ALL ENCUMBRANCES ON
ASSETS Schedule 6.5 NO MATERIAL CHANGES Schedule 6.7 PENDING LITIGATION Schedule
6.15 CERTAIN TRANSACTIONS Schedule 6.20(d) REQUIRED ENVIRONMENTAL ACTIONS
Schedule 6.21 SUBSIDIARIES Schedule 6.22 EXCEPTIONS TO RENT ROLL Schedule 6.23
PROPERTY Schedule 6.25 MATERIAL LOAN AGREEMENTS Schedule 19 NOTICE ADDRESSES

 

vii 

 

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 7th day of August,
2019, by and among PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership
("Borrower"), the Subsidiary Guarantors hereafter becoming a party hereto,
KEYBANK NATIONAL ASSOCIATION ("KeyBank"), the other lending institutions which
are parties to this Agreement as "Lenders", and the other lending institutions
that may become parties hereto pursuant to §18, KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the "Agent"), and KEYBANC CAPITAL MARKETS,
as Sole Lead Arranger and Sole Book Manager.

R E C I T A L S

WHEREAS, the Borrower, certain of the Lenders, and the Agent are parties to the
Existing Credit Agreement (as defined below), pursuant to which the lenders
thereunder made available to the Borrower a revolving loan facility in
accordance with the terms and conditions contained therein; and

WHEREAS, at the request of the Borrower, the Agent and the Lenders have agreed
to make available to the Borrower a revolving loan facility in the initial
amount of $100,000,000.00, in accordance with the terms and conditions contained
herein, and to amend and restate the Existing Credit Agreement in its entirety;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
to amend and restate the Existing Credit Agreement as follows:

§1.DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

Acceptable Appraisal. means an Appraisal that has been commissioned by and found
acceptable by the Administrative Agent that contains an "As Is" valuation.

Additional Commitment Request Notice. See §2.12(a).

Additional Subsidiary Guarantor. Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.5.

Adjusted Net Operating Income. On any date of determination, an amount equal to
(i) the Net Operating Income from the Collateral Properties for the applicable
period; less (ii) the Capital Reserve applicable to the Collateral Properties
for the applicable period, calculated on a trailing 12-month basis. For the
purposes of calculating Adjusted Net Operating Income for the Collateral
Properties not owned and operated by the Borrower or a Subsidiary Guarantor for
the prior four (4) full fiscal quarters most recently ended, the Adjusted Net
Operating Income attributable to such Collateral Properties shall be calculated
by using the actual historical results for such Collateral Properties for the
prior four (4) full fiscal quarters most recently ended as if


 

 

the Collateral Properties had been owned by the Borrower or a Subsidiary
Guarantor during such period; provided, however, to the extent actual historical
Adjusted Net Operating Income attributable to such Collateral Properties is
unavailable, the Borrower may include such calculation of Adjusted Net Operating
Income attributable to such Collateral Properties calculated on a proforma basis
utilizing the most recent results available to the Borrower, annualized, so long
as the Agent shall have given its prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed. Additionally, for Collateral
Properties that have been disposed of during the period of the prior four (4)
fiscal quarters most recently ended, the Adjusted Net Operating Income
attributable to such Collateral Properties shall be excluded from the
calculation of Adjusted Net Operating Income.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote more than ten percent (10%) of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member's or manager's interest in a
limited liability company or (iii) a limited partnership interest or Preferred
Securities (or other ownership interest) representing more than twenty percent
(20%) of the outstanding limited partnership interests, Preferred Securities or
other ownership interests of such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its permitted successors and assigns.

Agent's Head Office. The Agent's head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent's Special Counsel. Riemer & Braunstein LLP or such other counsel as
selected by Agent.

Aggregate Occupancy Rate. The quotient of (a) Net Rentable Area for all of the
Collateral Properties subject to Leases as to which (i) tenants are in occupancy
of all of their respective leased premises (or as to which a tenant has executed
and delivered a lease for space within a Collateral Property, which lease is in
full force and effect and with respect to which the tenant will take occupancy
within ninety (90) days of execution of such lease), (ii) tenants are not in
default of any of their monetary or other material obligations under their
respective Lease beyond sixty (60) days (excluding year-end reconciliations of
CAM charges or similar items and any failure to pay the first month such amount
becomes due and payable the incremental increase in annual base rent as a result
of the impact of an annual escalation of such rent), (iii) are an arm's length
Lease entered into in the ordinary course of business with a party that is not
an Affiliate of the Borrower, and (iv) tenants or any guarantor thereunder are
not subject to any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or similar debtor relief
proceeding, divided by (b) Net Rentable Area for all of the Collateral
Properties, expressed as a percentage.

2 

 

 

Agreement. This Credit Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Allocable Principal Balance. See §37(b).

Applicable Contribution. See §37(d).

Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations, guidelines and orders of all Governmental Authorities and all
orders and decrees of all courts, tribunals and arbitrators.

Applicable Margin. The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as set forth below based on the Total Leverage as set forth in
the most recent Compliance Certificate pursuant to §7.4(c):

Pricing Level Total Leverage LIBOR Rate Loans Base Rate Loans Pricing Level 1
Less than 50% 2.00% 1.00% Pricing Level 2 Equal to or greater than 50% but less
than 60% 2.25% 1.25% Pricing Level 3 Equal to or greater than 60% but less than
65% 2.50% 1.50%

 

The Applicable Margin shall not be adjusted based upon such Total Leverage
Ratio, if at all, until the third (3rd) Business Day following receipt of any
updated Compliance Certificate. In the event that Borrower shall fail to deliver
to the Agent a quarterly Compliance Certificate on or before the date required
by §7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Applicable Margin for Revolving Credit Loans shall be
at Pricing Level 3 commencing on the first (1st) Business Day following the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until such failure is cured, in which event the
Applicable Margin shall adjust, if necessary, on the first (1st) day of the
first (1st) month following receipt of such Compliance Certificate. The
Applicable Rate in effect from the date hereof through the date of the next
change in the Applicable Rate pursuant to the provisions hereof shall be
determined based upon Pricing Level 2. The provisions of this definition shall
be subject to §2.7(e).

Appraisal. An MAI appraisal of the value of a parcel of Real Estate, performed
by an independent appraiser with experience appraising industrial properties,
with any such Appraisal for a Collateral Property being performed by an
independent appraiser selected by the Agent who is not an employee of the REIT
Guarantor or any of its Subsidiaries, the Agent or a Lender, the form and
substance of such appraisal and the identity of the appraiser to be in
compliance with the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended, the rules and regulations adopted pursuant thereto and all
other regulatory laws and policies (both regulatory and internal) applicable to
the Lenders and approved by the Agent.

3 

 

 

Appraised Value. The "as-is" value of a Collateral Property (or Real Estate
which will become a Collateral Property) determined by the most recent
applicable Appraisal of such Collateral Property (or Real Estate which will
become a Collateral Property), obtained pursuant to this Agreement; subject,
however, to such changes or adjustments to the value determined thereby as may
be required by the appraisal department of the Agent in its good faith business
judgment based on criteria and factors generally used and considered by the
Agent in determining the value of similar properties.

Approved Fund. Any Fund that is administered or managed by (a) a Lender, or (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. KeyBanc Capital Markets or any successors thereto.

Assignment and Acceptance Agreement. See §18.118.1.

Assignment of Leases and Rents. Each of the assignments of leases and rents from
the Borrower or a Subsidiary Guarantor to the Agent now or hereafter delivered
to secure the Obligations, as may be modified or amended.

Authorized Officer. Any of the following Persons: Jeffrey Witherell, Pendleton
White, Jr., Daniel Wright and such other Persons as Borrower shall designate in
a written notice to Agent.

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date. June 30, 2019.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of on any day (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent's Head Office as its
"prime rate", (b) one half of one percent (0.50%) above the Federal Funds
Effective Rate, or (c) the applicable LIBOR Rate for a one month interest period
plus one percent (1%) per annum. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting from a change in the
Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

4 

 

 

Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate.

Beneficial Ownership Certification. A certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.

Borrower. PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership.

Borrowing Base Availability. As of any time of determination, the aggregate of
the lesser of (i) the sum of (A) 60% multiplied by the Value of each Collateral
Property that is not considered a Value Add Property, and (B) 50% multiplied by
the Value of each Collateral Property that is considered a Value Add Property;
provided that the aggregate Borrowing Base Availability provided by Value Add
Properties shall not exceed twenty five percent (25%) of the total Borrowing
Base Availability; or (ii) an amount of debt that results in a 1.50x Implied
DSCR for such Collateral Property.

Breakage Costs. The commercially reasonable and documented cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred during such Interest Period) in connection with (i) any payment of
any portion of the Loans bearing interest at LIBOR prior to the termination of
any applicable Interest Period, (ii) the conversion of a LIBOR Rate Loan to any
other applicable interest rate on a date other than the last day of the relevant
Interest Period, or (iii) the failure of Borrower to draw down, on the first day
of the applicable Interest Period, any amount as to which Borrower has elected a
LIBOR Rate Loan.

Building. With respect to each Collateral Property or parcel of Real Estate, all
of the buildings, structures and improvements now or hereafter located thereon.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent's Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Lease Obligations. With respect to the Borrower and its Subsidiaries for
any period, the obligations of the Borrower or any Subsidiary to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
the Borrower and its Subsidiaries under GAAP and the amount of which obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

Capital Reserve. For any period and with respect to any of the Collateral
Properties, an amount equal to $0.15 per annum multiplied by the weighted
average total square footage of the Buildings in Real Estate that was a
Collateral Property during such period.

5 

 

 

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody's and (B) capital and
surplus in excess of $100,000,000; and (iii) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least AAA or the
equivalent thereof by Moody's.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. 9601 et seq.

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a "Change in
Law", regardless of the date enacted, adopted or issued.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a)       During any twelve month period on or after the date of this Agreement,
individuals who at the beginning of such period constituted the Board of
Directors or Trustees of the Guarantor (the "Board") (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the REIT Guarantor was approved by a vote of at least a majority
of the members of the Board then in office who either were members of the Board
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the REIT Guarantor then in office;

(b)       Any Person (including a Person's Affiliates and associates) or group
(as that term is understood under Section 13(d) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act") and the rules and regulations
thereunder), shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock or voting interests shall have different
voting powers) of the voting stock or voting interests of REIT Guarantor equal
to at least twenty percent (20%) who did not hold such beneficial ownership as
of the date of this Agreement;

6 

 

 

(c)       REIT Guarantor shall fail to own at least fifty five percent (55%) of
the limited partner Equity Interests of the Borrower and own and control the
general partner of Borrower, shall fail to own such interests in Borrower free
of any lien, encumbrance or other adverse claim, or shall fail to control
management and policies of Borrower;

(d)       the Borrower or Guarantor consolidates with, is acquired by, or merges
into or with any Person (other than a merger permitted by Section 8.4); or

(e)       Borrower fails to own directly or indirectly, free of any lien,
encumbrance or other adverse claim, one hundred percent (100%) of the economic,
voting and beneficial interest of each Subsidiary Guarantor.

Closing Date. The date agreed to by the parties hereto on which all of the
conditions set forth in §10 and §11 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended, as amended, and all
regulations and formal guidance issued thereunder.

Collateral. All of the property, rights and interests of the Borrower and
Subsidiary Guarantors which are subject to the security interests, security
title, liens and mortgages created by the Security Documents, including, without
limitation, the Collateral Properties.

Collateral Property or Collateral Properties. The Eligible Real Estate which is
security for the Obligations and any Hedge Obligations pursuant to the
Mortgages.

Commitment. As to each Lender, the amount set forth on Schedule 1.1 hereto as
such Lender's commitment to fund the Loans from time to time to Borrower in
accordance with the terms of this Agreement.

Commitment Increase. An increase in the Total Commitment to not more than
$200,000,000 after giving effect to any such increase pursuant to §2.12.

Commitment Increase Date. See §2.12(a).

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender's percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement; provided that if the Commitments of the
Lenders have been terminated as provided in this Agreement, then the Commitment
of each Lender shall be determined based on the Commitment Percentage of such
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

7 

 

 

Compliance Certificate. See §7.4(c).

Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to Credit Party by reason of any Taking, net of all reasonable and
customary amounts actually expended to collect the same and/or to maximize the
total amount of the same.

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated Tangible Net Worth. As of any date of determination, Total Asset
Value less all Indebtedness.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Covered Entity. Any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

Credit Party(ies). Individually and collectively, the Borrower, the REIT
Guarantor and each Subsidiary Guarantor.

Debt Service. For any period (without duplication), the sum of (a) Total
Interest Expense for such period, plus (b) all of the principal due and payable
and principal paid with respect to Indebtedness of REIT Guarantor, the Borrower
and their respective Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full and
any voluntary full or partial prepayments prior to stated maturity thereof, plus
(c) the principal payment on any Capital Lease Obligations. Such Person's Equity
Percentage in the debt service referred to above of its Unconsolidated
Affiliates and Subsidiaries of Borrower that are not Wholly Owned Subsidiaries
shall be included (without duplication) in the determination of Debt Service.

Debt Service Coverage Ratio. (a) EBITDA for the trailing twelve (12) month
period divided by (b) Debt Service for the trailing twelve (12) month period.

Default. See §12.1.

Default Rate. See §4.12.

8 

 

 

Defaulting Lender. Any Lender that, subject to §14.16, (a) has failed to (i)
fund all or any portion of its Loans within two (2) Business Days of the date
such Loans were required to be funded by it hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender's determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Agent, any Issuing Lender, the Swing Loan Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Agent, the Swing Loan
Lender or any Lender that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect unless with
respect to this clause (b), such writing or public statement relates to such
Lender's obligation to fund a Loan hereunder and states that such position is
based on such Lender's determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three (3) Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations; provided that, notwithstanding the
provisions of §14.16, such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon the Agent's receipt of confirmation that such Defaulting
Lender will comply with its funding obligations, (d) is subject to any Bail-In
Action or (e) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow, or disaffirm any contracts or agreements made with such
Person. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to §14.16) upon delivery of written notice of such
determination to the Borrower and each Lender.

9 

 

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term "Derivatives
Contract" includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT Guarantor, Borrower or a Subsidiary
Guarantor, now or hereafter outstanding, except a dividend or other distribution
payable solely in Equity Interest to the holders of that class; (b) redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of REIT
Guarantor, Borrower or a Subsidiary Guarantor now or hereafter outstanding; and
(c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of REIT
Guarantor, Borrower or a Subsidiary Guarantor now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date, is
converted in accordance with §4.1.

EBITDA. An amount equal to, without double-counting, the net income or loss of
the Borrower, and its respective subsidiaries determined in accordance with GAAP
(before minority interests and excluding losses attributable to the sale or
other disposition of assets and the adjustment for so-called "straight-line rent
accounting") for such period, plus (x) the following to the extent deducted in
computing such consolidated net income for such period: (i) Total Interest
Expense for such period, (ii) real estate depreciation and amortization for such
period, and (iii) other non-cash charges for such period; and minus (y) all
gains (or plus all losses) attributable to the sale or other disposition of
assets or debt restructurings in such period, in each case adjusted to include
the Borrower, the REIT Guarantor or any Subsidiaries pro rata share of EBITDA
(and the items comprising EBITDA) from any partially-owned entity in such
period, based on its Equity Percentage ownership interest in such
partially-owned entity (or such other amount to which the Borrower, the REIT
Guarantor or such Subsidiary is entitled or for which the Borrower, the REIT
Guarantor or such Subsidiary is obligated based on an arm's length agreement).
"EBITDA" shall be adjusted to remove any impact of straight lining of rents and
amortization of intangibles pursuant to Accounting Standards Codification No.
805, Business Combinations (formerly Statement of Financial Accounting Standards
No. 141 (revised 2007), Business Combinations).

10 

 

 

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Assignee. (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i) the
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, "Eligible Assignee" shall not
include Borrower or any of the Borrower's or the REIT Guarantor's Affiliates or
Subsidiaries, or any Defaulting Lender.

Eligible Real Estate. Real Estate:

(a)       which is owned in fee (or leased under a Ground Lease), with such
easements, rights-of-way, and other similar appurtenances required for the
operation of the fee or leasehold property, by Borrower or a Subsidiary
Guarantor;

(b)       which is an industrial property consisting of one of the following
property types: warehouse, distribution, flex (light manufacturing or research &
development) or trans-shipment property and functions ancillary thereto, located
within the fifty (50) States of the continental United States or the District of
Columbia and further within the Borrower's target geographical markets;

(c)       as to which all of the representations set forth in §6 of this
Agreement concerning Collateral Property are true and correct in all material
respects; and

(d)       as to which the Agent has received and approved all Eligible Real
Estate Qualification Documents, or will receive and approve them prior to
inclusion of such Real Estate as a Collateral Property.

Eligible Real Estate Qualification Documents. See Schedule 1.2 attached hereto.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

11 

 

 

Environmental Engineer. Such firm or firms of independent professional engineers
or other scientists generally recognized as expert in the detection, analysis
and remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws. As defined in the Indemnity Agreements.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Percentage. The aggregate ownership percentage of REIT Guarantor or its
respective Subsidiaries in each Affiliate.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person that is subject to ERISA and is treated as a single
employer with Borrower or its Subsidiaries under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, the extent that, all or a portion of the guarantee of such Guarantor of, or
the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor's failure for any reason to constitute an "eligible
contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

12 

 

 

Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.4), or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender's assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with §4.4(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

Existing Credit Agreement. That certain Revolving Credit Agreement dated August
11, 2017, as amended, entered into by the Borrower, certain Subsidiaries of the
Borrower, as Subsidiary Guarantors, the Agent and certain lenders.

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Event of Default. See §12.1.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the "Federal Funds Effective
Rate." Notwithstanding the foregoing, if the Federal Funds Effective Rate shall
be less than zero, such rate shall be deemed zero for the purposes of this
Agreement.

Fixed Charge Ratio. The ratio of (a) EBITDA for a trailing twelve (12) month
period to (b) Fixed Charges for a trailing twelve (12) month period.

Fixed Charges. For any applicable period, for any applicable period, an amount
equal to (i) Total Interest Expense for such period plus (ii) the aggregate
amount of scheduled principal payments of Indebtedness (excluding balloon
payments at maturity) required to be made during such period by the Borrower,
the REIT Guarantor and their respective Subsidiaries on a consolidated basis
plus (iii) the dividends and distributions, if any, paid or required to be paid
during such period on the Preferred Securities of the Borrower, the REIT
Guarantor and their respective Subsidiaries (other than dividends paid in the
form of capital stock) plus (iv) the pro rata share of all Fixed Charges from
any partially owned entity plus (v) the ground lease payments to the extent not
otherwise included.

13 

 

 

Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender's Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Loan Lender, such Defaulting Lender's
Commitment Percentage of Swing Loans other than Swing Loans as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

Funds from Operations. Net income (computed in accordance with GAAP), excluding
gains (or losses) from sales of property, plus depreciation and amortization,
and after adjustments for Unconsolidated Affiliates and non-wholly Owned
Subsidiaries. Adjustments for Unconsolidated Affiliates and non-wholly Owned
Subsidiaries will be calculated to reflect funds from operations on the same
basis. For purposes of this Agreement, Funds From Operations shall be calculated
consistent with the White Paper on Funds From Operations dated October 1999
issued by National Association of Real Estate Investments Trusts, Inc.
("NAREIT"), as supplemented by the National Policy Bulletin dated November 8,
1999 issued by NAREIT, but without giving effect to any supplements, amendments
or other modifications promulgated after the date hereof.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

14 

 

 

Ground Lease. An unsubordinated ground lease as to which no default (other than
a default which remains subject to grace or cure periods) or event of default
has occurred or with the passage of time or the giving of notice would occur and
containing the following terms and conditions: (a) a remaining term (exclusive
of any unexercised extension options) of thirty five (35) years or more from the
date such Real Estate is included as Collateral Property; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including the ability to sublease; (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease, and (f) is otherwise acceptable to the Agent.

Ground Lease Default. See §6.32(d).

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor(s). REIT Guarantor and each Subsidiary Guarantor.

Guaranty. The guaranty of the REIT Guarantor (or a Subsidiary Guarantor) in
favor of the Agent and the Lenders of certain of the Obligations of the Borrower
hereunder.

Hazardous Substances. As defined in the Indemnity Agreements.

Hedge. Any interest rate swap, collar, cap or floor or a forward rate agreement
or other agreement regarding the hedging of interest rate risk exposure relating
to the Obligations, and any confirming letter executed pursuant to such hedging
agreement, and which shall include, without limitation, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act, all as
amended, restated or otherwise modified.

Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to Hedge. Under no
circumstances shall any of the Hedge Obligations secured or guaranteed by any
Loan Document as to a Guarantor include any obligation that constitutes an
Excluded Hedge Obligation of such Guarantor.

Implied DSCR. The quotient obtained by dividing (i) the aggregate Adjusted Net
Operating Income for the respective Collateral Property or Collateral Properties
by (ii) the product of (x) 1.50 and (y) the Mortgage Constant.

Increase Notice. See §2.12(a).

15 

 

 

Indebtedness. Without duplication, as of any date of determination, all of the
following (without duplication): (a) all obligations of such Person in respect
of money borrowed (other than trade debt incurred in the ordinary course of
business which is not more than one hundred eighty (180) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all off-balance sheet
obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests), (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness; (h) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, violation of "special purpose entity"
covenants, and other similar exceptions to recourse liability until a claim is
made with respect thereto, and then shall be included only to the extent of the
amount of such claim), including liability of a general partner in respect of
liabilities of a partnership in which it is a general partner which would
constitute "Indebtedness" hereunder, any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including, without limitation, through
an agreement to purchase property, securities, goods, supplies or services for
the purpose of enabling the debtor to make payment of the indebtedness held by
such owner or otherwise; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; (j) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any mandatorily redeemable stock issued by such Person (unless such
mandatorily redeemable stock may be settled 100% in stock at the Borrower's sole
discretion), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, and (k) such Person's Equity
Percentage of the Indebtedness (based upon its Equity Percentage in such
Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person.
"Indebtedness" shall be adjusted to remove any impact of intangibles pursuant to
FAS 141, as issued by the Financial Accounting Standards Board in June of 2001.

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

16 

 

 

Indemnity Agreements. The Environmental Indemnity regarding Hazardous Substances
made by the Borrower and each Guarantor in favor of the Agent and the Lenders,
as the same may be modified or amended.

Initial Collateral Properties. The following properties: (i) 5861 West
Cleveland, 5502 West Brick, 4491 North Mayflower, 5855 West Carbonmill, and 4955
Ameritech Drive, South Bend, Indiana, (ii) 4430 Sam Jones Expressway,
Indianapolis, Indiana, (iii) 30339 Diamond Parkway, Glenwillow, Ohio, and (iv)
144 Tower Drive, Burr Ridge, Illinois; the property located at 2890 Democrat
Road, 2890-2904 Business Park Drive, 2864-2876 Business Park Drive, 2851-2885
Business Park Drive, 2842 Business Park Drive, 2828 Business Park Drive,
2813-2843 Business Park Drive and 2847 Business Park Drive, Memphis, Tennessee
will be included as an Initial Collateral Property upon receipt of a title
insurance endorsement acceptable to the Agent which endorsement shall reflect no
intervening liens or encumbrances on such property from the recording of the
original Mortgage on such property and shall increase the coverage of the
subject Title Policy with respect to such property to the amount required under
Section (b) of Schedule 1.2.

Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same and/or to maximize the total amount of the same.

Interest Payment Date. As to each Loan, the first day of each calendar month.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two or
three months thereafter and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)       if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London, England;

(ii)       if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan for an interest period of one month on the last
day of the then current Interest Period with respect thereto as provided in and
subject to the terms of §4.1(c);

17 

 

 

(iii)       any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv)       no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Revolving Credit Maturity Date, as applicable.

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBOR) determined by the
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBOR for the longest period for which the LIBOR is available
that is shorter than the Impacted Interest Period; and (b) the LIBOR for the
shortest period for which that LIBOR is available that exceeds the Impacted
Interest Period, in each case, at such time.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term "Investment" shall not include (i)
equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital; (c)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to this Agreement, the
Notes (or the Guaranty) and Indemnity Agreement to be executed and delivered
pursuant to §5.5 by any Additional Subsidiary Guarantor, such Joinder Agreement
to be substantially in the form of Exhibit C hereto.

KeyBank. As defined in the preamble hereto.

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

18 

 

 

Legal Requirements shall mean all applicable federal, state, county and local
laws, rules, regulations, codes and ordinances, and the requirements in each
case of any governmental agency or authority having or claiming jurisdiction
with respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders. KeyBank, the other lending institutions (including the Swing Loan
Lender) which are party hereto and any other Person which becomes an assignee of
any rights of a Lender pursuant to §18 (but not including any participant as
described in §18); and collectively, the Revolving Credit Lenders.

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower or any Affiliate in accordance with
§2.11.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.11, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.

LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Agent in its reasonable discretion; in each case the "LIBOR Screen Rate")
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that (i) if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBOR Screen Rate shall not be
available at such time for such Interest Period (an "Impacted Interest Period")
then the LIBOR shall be the Interpolated Rate; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement, and (ii) if no such rate administered by ICE Benchmark
Administration (or by such other Person that has taken over the administration
of

19 

 

 

such rate for U.S. Dollars) is available to the Agent, the applicable LIBOR for
the relevant Interest Period shall instead be the rate determined by the Agent
to be the rate at which KeyBank or one of its Affiliate banks offers to place
deposits in U.S. dollars with first class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, in the approximate amount of the relevant LIBOR
Rate Loan and having a maturity equal to such Interest Period. For any period
during which a Reserve Percentage shall apply, LIBOR with respect to LIBOR Rate
Loans shall be equal to the amount determined above divided by an amount equal
to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Loans bearing interest calculated by reference to LIBOR.

Lien. See §8.2.

LLC Division. In the event the Borrower, any Guarantor or any Subsidiary thereof
is a limited liability company, (i) the division of any such Person into two or
more newly formed limited liability companies (whether or not any such Person is
a surviving entity following any such division) pursuant to, in the event any
such Person is organized under the laws of the State of Delaware, Section 18-217
of the Delaware Limited Liability Company Act or, in the event any such Person
is organized under the laws of a State or Commonwealth of the United States
(other than Delaware) or of the District of Columbia, any similar provision
under any similar act governing limited liability companies organized under the
laws of such State or Commonwealth or of the District of Columbia, or (ii) the
adoption of a plan contemplating, or the filing of any certificate with any
applicable Governmental Authority that results in (or with the passage of time
shall result in) any such division.

Loan Documents. This Agreement, the Notes, the Security Documents and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of Borrower or Subsidiary Guarantor or Guarantor in connection with
the Loans and intended to constitute a Loan Document.

Loan Request. See §2.7.

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans) and Swing Loan (or Loans)), as the case may be, to be
made by the Lenders hereunder. All Loans shall be made in Dollars. Amounts drawn
under a Letter of Credit shall also be considered Revolving Credit Loans as
provided in §2.11(f).

Major Tenant. Any tenant occupying (or proposed to occupy) more than 25,000
square feet in the aggregate in the Collateral Properties.

20 

 

 

Management Agreements. Written property management agreements providing for the
management of the Collateral Properties or any of them.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), or results of operations
of REIT Guarantor and its Subsidiaries considered as a whole; (b) the ability of
Borrower or Guarantors to perform any of its material obligations under the Loan
Documents; (c) compliance of the Collateral Property with any Legal Requirements
which causes a material adverse effect on the business, properties, assets,
condition (financial or otherwise), or results of operations of REIT Guarantor
and its Subsidiaries considered as a whole; (d) the value or condition of the
Collateral Property which causes a material adverse effect on the business,
properties, assets, condition (financial or otherwise), prospects or results of
operations of REIT Guarantor and its Subsidiaries considered as a whole; or (e)
the validity or enforceability of any of the Loan Documents or the rights or
remedies of Agent or the Lenders thereunder.

Moody's. Moody's Investor Service, Inc.

Mortgage Constant. As of any date of determination, the monthly factor
determined by the Agent by reference to a standard level constant payment table
for a fully amortizing loan with a maturity of thirty (30) years based upon an
assumed per annum interest rate equal to the greatest of (i) the ten-year U.S.
Treasury rate plus two and five tenths percent (2.5%), (ii) six percent (6.0%),
and (iii) the weighted average interest rate then applicable to advances
outstanding under the Loans.

Mortgages. The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from
Borrower or a Subsidiary Guarantor to the Agent for the benefit of the Lenders
(or to trustees named therein acting on behalf of the Agent for the benefit of
the Lenders), respecting the Collateral Properties, now or hereafter delivered
to secure the Obligations, as the same may be modified or amended.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by Borrower or any ERISA Affiliate.

Net Operating Income. For any Collateral Property as of any date of
determination, an amount equal to (A) the aggregate gross revenues from tenants
with respect to the operations of such Collateral Property during such period,
excluding (i) any accrued revenues attributable to so called "straight-line rent
accounting" and (ii) all rents, common area reimbursements and other income for
such Collateral Property received from tenants in default of monetary or other
material obligations under their Lease beyond sixty (60) days (excluding
year-end reconciliations of CAM charges or similar items and any failure to pay
the first month such amount becomes due and payable the incremental increase in
annual base rent as the result of the impact of an annual escalation of such
rent) or with respect to Leases as to which the tenant or any guarantor
thereunder is subject to any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or similar debtor
relief proceeding; minus (B) the sum of all expenses and other proper charges
incurred in connection with the operation of such Collateral Property during
such period (including real estate taxes, management fees (equal to the greater
of actual management fees or an amount equal to four percent (4%) of gross
revenues from such Collateral Property), payments under ground leases and bad
debt expenses, but excluding any debt service charges, income taxes, capital
expenses, depreciation, amortization, and other non-cash expenses.

21 

 

 

Net Rentable Area. With respect to any Real Estate, the net rentable square
footage as determined in accordance with the Appraisal.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct (ii) result from intentional mismanagement of or physical waste at
the Real Estate securing such Non-Recourse Indebtedness, or (iii) arise from the
presence of Hazardous Substances on the Real Estate securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments if sufficient cash flow from the Real Estate exists
(whether contained in a loan agreement, promissory note, indemnity agreement or
other document).

Non-Recourse Indebtedness. Indebtedness of REIT Guarantor, Borrower, their
respective Subsidiaries, or an Unconsolidated Affiliate of any such Person,
which is secured by one or more parcels of Real Estate (other than a Collateral
Property) or interests therein or equipment and which is not a general
obligation of Guarantor, Borrower or such Subsidiary or Unconsolidated
Affiliate, the holder of such Indebtedness having recourse solely to the parcels
of Real Estate, or interests therein, securing such Indebtedness or the direct
owner of such real estate, the leases thereon and the rents, profits and equity
thereof or equipment, as applicable (except for recourse against the general
credit of the Person obligated thereon for any Non-Recourse Exclusions),
provided that in calculating the amount of Non-Recourse Indebtedness at any
time, the Borrower's reasonable estimate of the amount of any Non-Recourse
Exclusions which are the subject of a claim and action shall not be included in
the Non-Recourse Indebtedness but shall constitute Recourse Indebtedness.
Non-Recourse Indebtedness shall also include Indebtedness of a Subsidiary of
Guarantor or Borrower that is not a Subsidiary Guarantor or of an Unconsolidated
Affiliate which is a special purpose entity that is recourse solely to such
Subsidiary or Unconsolidated Affiliate, which is not cross-defaulted to other
Indebtedness of the Borrower and which does not constitute Indebtedness of any
other Person (other than such Subsidiary or Unconsolidated Affiliate which is
the borrower thereunder).

Notes. Collectively, the Revolving Credit Notes.

Notice. See §19.

Obligations. The term "Obligations" shall mean and include:

A.       The payment of the principal sum, interest at variable rates, charges
and indebtedness evidenced by the Notes including any extensions, renewals,
replacements, increases, modifications and amendments thereof, given by Borrower
to the order of the respective Lenders;

B.       The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Borrower under and pursuant to this Agreement or
the other Loan Documents;

22 

 

 

C.       The payment of all costs, expenses, legal fees and liabilities incurred
by Agent and the Lenders in connection with the enforcement of any of Agent's or
any Lender's rights or remedies under this Agreement or the other Loan
Documents, or any other instrument, agreement or document which evidences or
secures any other obligations or collateral therefor, whether now in effect or
hereafter executed; and

D.       The payment, performance, discharge and satisfaction of all other
liabilities and obligations of Borrower to Agent or any Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, and
including, without limitation express or implied upon the generality of the
foregoing, each liability and obligation of Borrower under any one or more of
the Loan Documents and any amendment, extension, modification, replacement or
recasting of any one or more of the instruments, agreements and documents
referred to in this Agreement or any other Loan Document or executed in
connection with the transactions contemplated by this Agreement or any other
Loan Document; provided however that notwithstanding anything to the contrary
set forth in the definition of Obligations, with respect to any indemnification,
contingent or other similar obligations, such matters shall be considered
"Obligations" only to the extent a reasonable good faith claim has been made on
such indemnification, contingent or similar obligation on or before the date
that all other Obligations are satisfied in full.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Other Charges. All ground rents, maintenance charges, impositions (other than
Taxes) and similar charges (including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the
Collateral Property), now or hereafter assessed or imposed against the
Collateral Property, or any part thereof, together with any penalties thereon.

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.4).

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Partnership Agreement. The Amended and Restated Agreement of Limited Partnership
of Borrower dated July 1, 2014, as amended.

23 

 

 

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Post-Closing Letter. That certain letter agreement of even date herewith entered
into by and among the Agent and the Borrower, if applicable.

Potential Collateral. Any property of Borrower or a Subsidiary Guarantor which
is not at the time included in the Collateral and which consists of (i) Eligible
Real Estate, or (ii) Real Estate which is capable of becoming Eligible Real
Estate through the completion and delivery of Eligible Real Estate Qualification
Documents.

Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

QFC. Has the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

QFC Credit Support. See §39.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by REIT Guarantor or any of its respective Subsidiaries, including,
without limitation, the Collateral Properties.

Recipient. The Agent and any Lender.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) of a Person other than Non-Recourse Indebtedness.

Register. See §18.2.

REIT Guarantor. Plymouth Industrial REIT, Inc., a Maryland corporation.

Release. See §6.20(c)(iii).

24 

 

 

Rent Roll. A report prepared by the Borrower showing for each Collateral
Property owned or leased by Borrower or a Subsidiary Guarantor, its occupancy,
tenants, lease expiration dates, lease rent and other information in
substantially the form presented to Agent on or prior to the date hereof.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders and at all
times when two or more Lenders are party to this Agreement, provided that if
there are three (3) or fewer Lenders, then Required Lenders shall mean two (2)
Lenders that are Non-Defaulting Lenders (or if there shall not be two (2)
Non-Defaulting Lenders, then such fewer number of Lenders as are Non-Defaulting
Lenders).

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender's Revolving Credit Commitment (other than Swing Loans), to make or
maintain Revolving Credit Loans to the Borrower, to participate in Letters of
Credit for the account of the Borrower, and to participate in Swing Loans to the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement; provided that if the Revolving Credit Commitments of
the Revolving Credit Lenders have been terminated as provided in this Agreement,
then the Revolving Credit Commitment of each Revolving Credit Lender shall be
determined based on the Revolving Credit Commitment Percentage of such Revolving
Credit Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender's percentage of the Total Commitment, as the same may be changed from
time to time in accordance with the terms of this Agreement.

Revolving Credit Exposure. From time to time, the aggregate principal amount
outstanding of Revolving Credit Loans and Swing Loans plus the aggregate Letter
of Credit Liabilities.

25 

 

 

Revolving Credit Lender. Collectively, the Lenders which have a Revolving Credit
Commitment, the initial Revolving Credit Lenders being identified on Schedule
1.1 hereto.

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $100,000,000 (subject to increase as provided in §2.12) to be made by
the Revolving Credit Lenders hereunder as more particularly described in §2.
Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.11(f).

Revolving Credit Maturity Date. August 7, 2023, as such date may be extended as
provided in §2.13, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

Revolving Credit Notes. See §2.3.

Sanctioned Person. Any Person that is (i) listed on OFAC's List of Specially
Designated Nationals and Blocked Persons, (ii) otherwise the subject or target
of Sanctions, to the extent U.S. persons are prohibited from engaging in
transactions with such a Person, and (iii) fifty percent (50%) or greater owned
or controlled by a Person described in clause (i) or (ii) above.

Sanction(s). Any applicable sanctions, prohibitions or requirements imposed by
any applicable executive order or by any applicable sanctions program
administered by OFAC, the United States Department of State, the United States
Treasury, the United Nations Security Council, the European Union or Her
Majesty's Treasury.

SEC. The federal Securities and Exchange Commission.

Security Documents. Collectively, the Joinder Agreements, the Mortgages, the
Assignments of Leases and Rents, the Indemnity Agreements, the Pledge Agreement,
UCC-1 financing statements and any further collateral security agreements or
assignments to the Agent for the benefit of the Lenders.

S&P. Standard & Poor's Ratings Group.

State. A state of the United States of America and the District of Columbia.

Subordination, Attornment and Non-Disturbance Agreement. An agreement among the
Agent, a Subsidiary Guarantor and a tenant under a Lease pursuant to which such
tenant agrees to subordinate its rights under the Lease to the lien or security
title of the applicable Mortgage and agrees to recognize the Agent or its
successor in interest as landlord under the Lease in the event of a foreclosure
under such Mortgage, and the Agent agrees to not disturb the possession of such
tenant, such agreement to be in form and substance reasonably satisfactory to
Agent.

26 

 

 

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantor(s). Collectively, each Person which is a Subsidiary
Guarantor as of the Closing Date and each Additional Subsidiary Guarantor that
is the direct or indirect owner of a Collateral Property.

Supported QFC. See §39

Survey. An ALTA instrument survey of each parcel of Collateral Property prepared
by a registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove the standard survey exception from the Title Policy, shall show that all
buildings and structures are within the lot lines of the Collateral Property and
shall not show any encroachments by others (or to the extent any encroachments
are shown, such encroachments shall be acceptable to the Agent in its reasonable
discretion), shall show rights of way, adjoining sites, establish building lines
and street lines, the distance to and names of the nearest intersecting streets
and such other details as the Agent may reasonably require; and shall show
whether or not the Collateral Property is located in a flood hazard district as
established by the Federal Emergency Management Agency or any successor agency
or is located in any flood plain, flood hazard or wetland protection district
established under federal, state or local law and shall otherwise be in form and
substance reasonably satisfactory to the Agent.

Surveyor Certification. With respect to each parcel of Collateral Property, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date and containing such information relating to
such parcel as the Agent may reasonably require, such certificate to be
reasonably satisfactory to the Agent in form and substance.

Swing Loan. See §2.2(a).

Swing Loan Commitment. $25,000,000. The Swing Loan Commitment is part of, and
not in addition to, the aggregate Commitment.

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

Swing Loan Note. See §2.2(b).

Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Collateral Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any customarily recognized and compensated damage or
injury or diminution in value through condemnation, inverse condemnation or
other exercise of the power of eminent domain.

27 

 

 

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
(other than the Other Charges) imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

Titled Agents. The Arranger the Syndication Agent, and any co-syndication agents
or documentation agent.

Title Insurance Company. Any title insurance company or companies approved by
the Agent and the Borrower.

Title Policy. With respect to each parcel of Collateral Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under applicable law) in
an amount as the Agent may reasonably require based upon the fair market value
of the applicable Collateral Property insuring the priority of the Mortgage
thereon and that Borrower or Subsidiary Guarantor holds marketable fee simple
title or a valid and subsisting leasehold interest to such parcel, subject only
to the encumbrances acceptable to Agent in its reasonable discretion and which
shall not contain standard exceptions for mechanics liens, persons in occupancy
(other than tenants as tenants only under Leases and liens for taxes not yet due
and payable) or matters which would be shown by a survey, shall not insure over
any matter except to the extent that any such affirmative insurance is
acceptable to the Agent in its reasonable discretion, and shall contain if
available and customarily obtained by other commercial lenders in the State in
which the Real Estate is located, (a) a future advance endorsement and (b) such
other endorsements and affirmative insurance as the Agent may reasonably
require, including but not limited to (i) a comprehensive endorsement, (ii) a
variable rate of interest endorsement, (iii) a usury endorsement, (iv) a doing
business endorsement, (v) an ALTA form 3.1 zoning endorsement, (vi) a "tie-in"
endorsement relating to all Title Policies issued by such Title Insurance
Company in respect of other Collateral Property, (vii) a "first loss"
endorsement, and (viii) a utility location endorsement.

Total Asset Value. As of any date of determination, the total of i) the value of
Cash and Cash Equivalents on such date, as determined in accordance with GAAP,
plus ii) the Value of the Borrower's real estate. The Value of real estate held
within Unconsolidated Affiliates and non-Wholly Owned Subsidiaries will be
valued using the same methodology with the Borrower only receiving credit for
their Equity Percentage of the subject Unconsolidated Affiliates and non-Wholly
Owned Subsidiaries.

Total Commitment. As of the date of this Agreement, the Total Commitment is
$100,000,000.00. The Total Commitment may increase in accordance with §2.12 or
decreased in accordance with §2.5.

28 

 

 

Total Interest Expense. For any applicable period, the aggregate amount of
interest required in accordance with GAAP to be paid, accrued, expensed or, to
the extent it could be a cash expense in the applicable period, capitalized,
without double-counting, by the Borrower, the REIT Guarantor and their
respective Subsidiaries during such period on: (i) all Indebtedness of the
Borrower, the REIT Guarantor and their respective Subsidiaries (including the
Loans, obligations under Capital Leases (to the extent EBITDA has not been
reduced by such Capital Lease obligations in the applicable period) and any
subordinated Indebtedness and including original issue discount and amortization
of prepaid interest, if any, but excluding any Distributions on Preferred
Securities), (ii) all amounts available for borrowing, or for drawing under
letters of credit (including the Letters of Credit), if any, issued for the
account of the Borrower, the REIT Guarantor or any of their respective
Subsidiaries, but only if such interest was or is required to be reflected as an
item of expense, and (iii) all commitment fees, agency fees, facility fees,
balance deficiency fees and similar fees and expenses in connection with the
borrowing of money.

Total Leverage. The total Indebtedness of the REIT Guarantor and its
Subsidiaries (without duplication) divided by the Total Asset Value of the REIT
Guarantor and its Subsidiaries.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

U.S. Person. Any Person that is a "United States Person" as defined in Section
7701(a)(30) of the Code.

U.S. Tax Compliance Certificate. See §4.4(g)(ii)(B)(iii).

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, and (b) which is not a
Subsidiary of such first Person.

Unconsolidated Subsidiary. In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted Cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, "Unrestricted" means the specified asset is not subject to any
escrow, reserves or Liens or similar claims of any kind in favor of any Person
(other than any statutory right of set off).

Unused Fee Rate. A per annum rate equal to (a) twenty five hundredths percent
(.25%) per annum on the actual daily unused amount of the Commitment of such
Lender if the Revolving Credit Exposure is less than fifty percent (50%), and
(b) at two tenths of a percent (.20%) per annum on the actual daily unused
amount of the Commitment of such Lender if the Revolving Credit Exposure is
equal to or greater than fifty percent (50%).

29 

 

 

Value. As of any date, as of any date, the lower of: i) cost (for assets owned
less than twelve (12) months) and ii) the "as-is" appraised value per the
most-recently obtained Acceptable Appraisal for Collateral Properties. For any
non-Collateral Property, the corresponding Value shall be set at the
undepreciated cost basis of the real estate assets plus non-maintenance capital
expenditures less any write-downs or impairments attributable to the real estate
as reasonably approved by the Agent.

Value Add Property. Real Estate which is improved as an Industrial Property
where more than twenty percent (20%) of the Net Rentable Area of such Real
Estate is vacant.

Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2 Rules of Interpretation.

(a)       A reference to any document or agreement shall include such document
or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

(b)       The singular includes the plural and the plural includes the singular.

(c)       A reference to any law includes any amendment or modification of such
law.

(d)       A reference to any Person includes its permitted successors and
permitted assigns, and in the event the Borrower, any Guarantor or any of their
respective Subsidiaries is a limited liability company and shall undertake an
LLC Division (any such LLC Division being a violation of this Agreement), shall
be deemed to include each limited liability company resulting from any such LLC
Division.

(e)       Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of REIT Guarantor or any of its Subsidiaries at "fair
value", as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

30 

 

 

(f)       The words "include", "includes" and "including" are not limiting.

(g)       The words "approval" and "approved", as the context requires, means an
approval in writing given to the party seeking approval.

(h)       All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i)       Reference to a particular "§", refers to that section of this
Agreement unless otherwise indicated.

(j)       The words "herein", "hereof", "hereunder" and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k)       The words "the date hereof" or words of like import shall mean the
date that this Agreement is fully executed by all parties.

(l)       In the event of any change in generally accepted accounting principles
after the date hereof or any other change in accounting procedures pursuant to
§7.3 which would affect the computation of any financial covenant, ratio or
other requirement set forth in any Loan Document, then upon the request of
Borrower or Agent, the Borrower and the Agent shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower as in effect prior to such accounting change, as determined by the
Agent in its good faith judgment. Until such time as such amendment shall have
been executed and delivered by the Borrower and the Agent, such financial
covenants, ratio and other requirements, and all financial statements and other
documents required to be delivered under the Loan Documents, shall be calculated
and reported as if such change had not occurred. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to any change in accounting for
leases pursuant to GAAP resulting from the implementation of Financial
Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), or (Y) other
changes to GAAP taking effect after the Closing Date, in each case, to the
extent such adoption would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect immediately prior to the effectiveness of such change.

§2.THE CREDIT FACILITY.

§2.1 Revolving Credit Loans.

31 

 

 

(a)       Subject to the terms and conditions set forth in this Agreement and
the Post Closing Letter, each of the Revolving Credit Lenders severally agrees
to lend to the Borrower, and the Borrower may borrow (and repay and reborrow)
from time to time between the Closing Date and the Revolving Credit Maturity
Date upon notice by the Borrower to the Agent given in accordance with §2.8,
such sums as are requested by the Borrower for the purposes set forth in §2.10
up to a maximum aggregate principal amount outstanding (after giving effect to
all amounts requested) at any one time equal to the lesser of (i) such Revolving
Credit Lender's Revolving Credit Commitment and (ii) such Revolving Credit
Lender's Revolving Credit Commitment Percentage of (A) the Borrowing Base
Availability minus (B) the amount of all outstanding Revolving Credit Exposure;
provided, that, in all events no Default or Event of Default shall have occurred
and be continuing. The Revolving Credit Loans shall be made pro rata in
accordance with each Revolving Credit Lender's Revolving Credit Commitment
Percentage. Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrower that all of the conditions
required of Borrower set forth in §10 and §11 have been satisfied (unless waived
by Agent in writing) on the date of such request (or if such condition is
required to have been satisfied only as of the initial Closing Date, that such
condition was satisfied as of the Closing Date), or to the extent all of the
conditions required of Borrower set forth in §10 and §11 are not satisfied or
deemed satisfied (unless waived by Agent in writing) as of the date of such
request, such shall not result in any Material Adverse Effect. The Agent may
assume that the conditions in §10 and §11 have been satisfied (unless waived by
Agent in writing) unless it receives prior written notice from a Revolving
Credit Lender that such conditions have not been satisfied or waived. No
Revolving Credit Lender shall have any obligation to make Revolving Credit Loans
to Borrower in the maximum aggregate principal outstanding balance of more than
the principal face amount of its Revolving Credit Note or its Commitment, as
applicable.

§2.2 Swing Loans.

(a)       Subject to the terms and conditions set forth in this Agreement, Swing
Loan Lender agrees to lend to the Borrower (the "Swing Loans"), and the Borrower
may borrow (and repay and reborrow) from time to time between the Closing Date
and the date which is five (5) Business Days prior to the Maturity Date upon
notice by the Borrower to the Swing Loan Lender given in accordance with this
§2.2, such sums in Dollars as are requested by the Borrower for the purposes set
forth in §2.10 in an aggregate principal amount at any one time outstanding not
exceeding the Swing Loan Commitment; provided that in all events (i) no Default
or Event of Default shall have occurred and be continuing; (ii) no Lender shall
be a Defaulting Lender (provided Swing Loan Lender may, in its sole discretion,
be entitled to waive this condition); (iii) the outstanding principal amount of
the Revolving Credit Exposure shall not at any time exceed the lesser of (A) the
Total Commitments or (B) the Borrowing Base Availability, and (iv) each Swing
Loan shall be in a minimum amount of $1,000,000.00. Swing Loans shall constitute
"Loans" for all purposes hereunder. The funding of a Swing Loan hereunder shall
constitute a representation and warranty by the Borrower that all of the
conditions required of the Borrower set forth in §10 and §11 have been satisfied
on the date of such funding. The Swing Loan Lender may assume that the
conditions in §10 and §11 have been satisfied unless Swing Loan Lender has
received written notice from a Lender that such conditions have not been
satisfied. Each Swing Loan shall be due and payable within five (5) Business
Days of the date such Swing Loan was provided and Borrower hereby agrees (to the
extent not repaid as contemplated by §2.2(d) below) to repay each Swing Loan on
or before the date that is five (5) Business Days from the date such Swing Loan
was provided; repayment of any Swing Loan may not be made by the advance of a
new Swing Loan.

32 

 

 

(b)       The Swing Loans shall be evidenced by a separate promissory note of
the Borrower in substantially the form of Exhibit B hereto (the "Swing Loan
Note"), dated the date of this Agreement and completed with appropriate
insertions. The Swing Loan Note shall be payable to the order of the Swing Loan
Lender in the principal face amount equal to the Swing Loan Commitment and shall
be payable as set forth below.

(c)       Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Loan Request executed by an Authorized Officer no later than 1:00 p.m.
(Eastern time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000) and
providing the wire instructions for the delivery of the Swing Loan proceeds,
together with an executed Borrowing Base Availability Certificate in the form of
Exhibit F. Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept such Swing Loan on the
Drawdown Date. Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Base Rate Loan and shall bear interest at the Base Rate plus the
Applicable Margin for Base Rate Loans. The proceeds of the Swing Loan will be
disbursed by wire by the Swing Loan Lender to the Borrower no later than 3:00
p.m. (Eastern time).

(d)       The Swing Loan Lender shall, within two (2) Business Days after the
Drawdown Date with respect to such Swing Loan, request each Lender, including
the Swing Loan Lender, to make a Loan pursuant to §2.1 in an amount equal to
such Lender's Revolving Credit Commitment Percentage of the amount of the Swing
Loan outstanding on the date such notice is given. In the event that the
Borrower does not notify the Agent in writing otherwise on or before noon
(Eastern time) of the second (2nd) Business Day after the Drawdown Date with
respect to such Swing Loan, Agent shall notify the Lenders that such Loan shall
be a LIBOR Rate Loan with an Interest Period of one (1) month, provided that the
making of such LIBOR Rate Loan will not be in contravention of any other
provision of this Agreement, or if the making of a LIBOR Rate Loan would be in
contravention of this Agreement, then such notice shall indicate that such loan
shall be a Base Rate Loan. Borrower hereby irrevocably authorizes and directs
the Swing Loan Lender to so act on its behalf, and agrees that any amount
advanced to the Agent for the benefit of the Swing Loan Lender pursuant to this
§2.2(d) shall be considered a Revolving Loan pursuant to §2.1. Unless any of the
events described in paragraph (h), (i) or (j) of §12.1 shall have occurred (in
which event the procedures of §2.2(e) shall apply), each Lender shall make the
proceeds of its Loan available to the Swing Loan Lender for the account of the
Swing Loan Lender at the Agent's Head Office prior to 12:00 noon (Eastern time)
in funds immediately available no later than the third (3rd) Business Day after
the date such notice is given just as if the Lenders were funding directly to
the Borrower, so that thereafter such Obligations shall be evidenced by the
Notes. The proceeds of such Loan shall be immediately applied to repay the Swing
Loans.

(e)       If for any reason a Swing Loan cannot be refinanced by a Loan pursuant
to §2.2(d) (including due to a Defaulting Lender's failure to fund), each Lender
will, on the date such Loan pursuant to §2.2(d) was to have been made, purchase
an undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan (or portion thereof).
Each Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Lender a Swing Loan participation
certificate dated the date of receipt of such funds and in such amount.

33 

 

 

(f)       Whenever at any time after the Swing Loan Lender has received from any
Lender such Lender's participation interest in a Swing Loan, the Swing Loan
Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender's participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

(g)       Each Lender's obligation to fund a Loan as provided in §2.2(d) or to
purchase participation interests pursuant to §2.2(e) shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any setoff, counterclaim, recoupment, defense or other right
which such Lender or the Borrower may have against the Swing Loan Lender, the
Borrower or anyone else for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower or any of its Subsidiaries;
(iv) any breach of this Agreement or any of the other Loan Documents by the
Borrower or any Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. Any portions of a
Swing Loan not so purchased or converted may be treated by the Agent and Swing
Loan Lender as against such Lender as a Loan which was not funded by the
non-purchasing Lender as contemplated by §2.2 and §12.5, and shall have such
rights and remedies against such Lender as are set forth in §§2.2, 12.5 and
14.5. Each Swing Loan, once so sold or converted, shall cease to be a Swing Loan
for the purposes of this Agreement, but shall be a Loan made by each Lender
under its Commitment.

§2.3 Notes. The Revolving Credit Loans shall, if requested by each Lender, be
evidenced by separate promissory notes of the Borrower in substantially the form
of Exhibit A hereto (collectively, the "Revolving Credit Notes"), dated of even
date with this Agreement (except as otherwise provided in §18.3) and completed
with appropriate insertions. One Revolving Credit Note shall be payable to the
order of each Revolving Credit Lender which so requests the issuance of a
Revolving Credit Note in the principal amount equal to such Revolving Credit
Lender's Revolving Credit Commitment or, if less, the outstanding amount of all
Revolving Credit Loans made by such Revolving Credit Lender, plus interest
accrued thereon, as set forth below.

§2.4 Facility Unused Fee. The Borrower agrees to pay to the Agent for the
account of the Revolving Credit Lenders (other than any Defaulting Lender) in
accordance with their respective Revolving Credit Commitment Percentages a
facility unused fee calculated at the Unused Fee Rate on the actual daily amount
by which the Total Commitment exceeds the outstanding principal amount of
Revolving Credit Exposure during each calendar quarter or portion thereof
commencing on the date hereof and ending on the Revolving Credit Maturity Date.
The facility unused fee shall be calculated for each quarter based on the ratio
(expressed as a percentage) of (a) the actual daily amount of the outstanding
principal amount of the Revolving Credit Exposure during such quarter to (b) the
Total Commitment. The facility unused fee shall be payable quarterly in arrears
on the fifth (5th) day of each calendar quarter for the immediately preceding
calendar quarter or portion thereof, and on any earlier date on which the
Revolving Credit Commitments shall be reduced or shall terminate as provided in
§2.5, with a final payment on the Revolving Credit Maturity Date.

34 

 

 

§2.5 Reduction and Termination of the Revolving Credit Commitments. The Borrower
shall have the right at any time and from time to time upon five (5) Business
Days' prior written notice to the Agent to reduce by $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (provided that in no event shall the
Total Commitment thereafter be reduced in such manner to an amount less than
$50,000,000) or to terminate entirely the Revolving Credit Commitments,
whereupon the Revolving Credit Commitments of the Revolving Credit Lenders shall
be reduced pro rata in accordance with their respective Revolving Credit
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans and the Letter of Credit Liabilities
would exceed the Revolving Credit Commitments of the Revolving Credit Lenders as
so terminated or reduced. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.5, the Agent will notify the Revolving Credit
Lenders of the substance thereof. Upon the effective date of any such reduction
or termination, the Borrower shall pay to the Agent for the respective accounts
of the Revolving Credit Lenders the full amount of any unused facility unused
fee under §2.4 then accrued on the amount of the reduction. No reduction or
termination of the Revolving Credit Commitments may be reinstated.

§2.6 RESERVED.

§2.7 Interest on Loans.

(a)       Each Revolving Credit Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date on which
such Revolving Credit Base Rate Loan is repaid or converted to a Revolving
Credit LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate
plus the Applicable Margin for Revolving Credit Base Rate Loans.

(b)       Each Revolving Credit LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
each Interest Period with respect thereto at the rate per annum equal to the sum
of LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.

(c)       The Borrower promise to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(d)       Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.

35 

 

 

(e)       The parties understand that the applicable interest rate for the Loans
and certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by Borrower (the "Borrower Information"). If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Agent, and if the applicable interest rate or fees calculated for any period
were different than they should have been had the correct information been
timely provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. The Agent shall
promptly notify Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Agent, for the account of each Lender, within five
(5) Business Days of receipt of such written notice. Borrower shall receive a
credit or refund of any overpayment promptly after such determination. Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement for a period of one hundred eighty (180) days, and
this provision shall not in any way limit any of the Agent's, the Issuing
Lender's or any Lender's other rights under this Agreement.

§2.8 Requests for Revolving Credit Loans. Except with respect to any initial
Revolving Credit Loan on the Closing Date, the Borrower shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit D hereto
(or telephonic notice confirmed in writing in the form of Exhibit D hereto) of
each Revolving Credit Loan requested hereunder (a "Loan Request") by 1:00 p.m.
(Eastern time) one (1) Business Day prior to the proposed Drawdown Date with
respect to Revolving Credit Base Rate Loans and two (2) Business Days prior to
the proposed Drawdown Date with respect to Revolving Credit LIBOR Rate Loans,
together with an executed Borrowing Base Availability Certificate in the form of
Exhibit F. Each such notice shall specify with respect to the requested
Revolving Credit Loan the proposed principal amount of such Revolving Credit
Loan, the Type of Revolving Credit Loan, the initial Interest Period (if
applicable) for such Revolving Credit Loan and the Drawdown Date. Promptly upon
receipt of any such notice, the Agent shall notify each of the Revolving Credit
Lenders thereof. Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date.
Nothing herein shall prevent the Borrower from seeking recourse against any
Revolving Credit Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement. Each Loan Request
shall be (a) for a Revolving Credit Base Rate Loan in a minimum aggregate amount
of $100,000; or (b) for a Revolving Credit LIBOR Rate Loan in a minimum
aggregate amount of $1,000,000 and minimum increments of $250,000 in excess
thereof; provided, however, that there shall be no more than six (6) Revolving
Credit LIBOR Rate Loans outstanding at any one time.

36 

 

 

§2.9 Funds for Loans.

(a)       Not later than noon (Eastern time) on the proposed Drawdown Date of
any Revolving Credit Loans, each of the Revolving Credit Lenders will make
available to the Agent, at the Agent's Head Office, in immediately available
funds, the amount of such Lender's Commitment Percentage of the amount of the
requested Loans which may be disbursed pursuant to §2.1 or §2.2. Upon receipt
from each such Revolving Credit Lender of such amount, and upon receipt of the
documents required by §10 and §11 and the satisfaction of the other conditions
set forth therein to the extent applicable, the Agent will make available to the
Borrower the aggregate amount of such Revolving Credit Loans made available to
the Agent by the Revolving Credit Lenders by crediting such amount to the
account of the Borrower maintained at the Agent's Head Office or wiring such
funds in accordance with Borrower's written instructions. The failure or refusal
of any Revolving Credit Lender to make available to the Agent at the aforesaid
time and place on any Drawdown Date the amount of its Commitment Percentage of
the requested Loans shall not relieve any other Revolving Credit Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Lender's Commitment Percentage of any requested Loans, including any
additional Revolving Credit Loans that may be requested subject to the terms and
conditions hereof to provide funds to replace those not advanced by the Lender
so failing or refusing.

(b)       Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender's Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and the Agent may, if it chooses, in reliance
upon such assumption make such Loan available to the Borrower, and such Lender
shall be liable to the Agent for the amount of such advance. If such Lender does
not pay such corresponding amount upon the Agent's demand therefor, the Agent
will promptly notify the Borrower, and the Borrower shall promptly pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Lender or the Borrower (without duplication), as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

§2.10 Use of Proceeds. The Borrower and their Subsidiaries will use the proceeds
of the Loans solely to (a) pay closing costs in connection with this Agreement;
(b) repay existing loans, (c) fund acquisitions of Eligible Real Estate,
(d) fund capital and construction expenditures, tenant improvements, leasing
commissions and property and equipment acquisitions; and (e) for general working
capital purposes (including without limitation to finance direct and indirect
acquisitions and other investments in real estate, interest shortfalls, general
operating expenses).

37 

 

 

§2.11 Letters of Credit.

(a)       Subject to the terms and conditions set forth in this Agreement, at
any time and from time to time through the day that is thirty (30) days prior to
the Revolving Credit Maturity Date, the Issuing Lender shall issue such Letters
of Credit as the Borrower may request upon the delivery of a written request in
the form of Exhibit E hereto (a "Letter of Credit Request") to the Issuing
Lender, together with an executed Borrowing Base Availability Certificate in the
form of Exhibit F; provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Letter of Credit Liabilities shall not exceed Twenty Million Dollars
($20,000,000), (iii) in no event shall the outstanding principal amount of the
Revolving Credit Exposure (after giving effect to any requested Letters of
Credit) exceed the Total Commitment or the Borrowing Base Availability or cause
a violation of the covenant set forth in §9.1, (iv) the conditions set forth in
§§10 and 11 shall have been satisfied (or if such condition is required to have
been satisfied only as of the Closing Date, that such condition was satisfied as
of the Closing Date) or waived by Agent, (v) no Revolving Credit Lender is a
Defaulting Lender (provided Issuing Lender may, in its sole discretion, be
entitled to waive this condition), unless the Issuing Lender has entered into
arrangements, including the delivery of cash collateral, satisfactory to the
Issuing Lender (in its sole discretion) with the Borrower or such Defaulting
Lender to eliminate the Issuing Lender's actual or potential Fronting Exposure
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other Letter of
Credit Liabilities as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion, and (vi) in no event
shall any amount drawn under a Letter of Credit be available for reinstatement
or a subsequent drawing under such Letter of Credit. The Issuing Lender may
assume that the conditions in §10 and §11 have been satisfied unless it receives
written notice from a Revolving Credit Lender that such conditions have not been
satisfied. Each Letter of Credit Request shall be executed by an Authorized
Officer of Borrower. The Issuing Lender shall be entitled to conclusively rely
on such Person's authority to request a Letter of Credit on behalf of Borrower.
The Issuing Lender shall have no duty to verify the authenticity of any
signature appearing on a Letter of Credit Request. The Borrower assumes all
risks with respect to the use of the Letters of Credit. Unless the Issuing
Lender and the Required Lenders otherwise consent, the term of any Letter of
Credit shall not exceed a period of time commencing on the issuance of the
Letter of Credit and ending one year after the date of issuance thereof, subject
to extension pursuant to an "evergreen" clause reasonably acceptable to Agent
and Issuing Lender (but in any event the term shall not extend beyond thirty
(30) days prior to the Revolving Credit Maturity Date) unless approved by the
Issuing Lender and the Required Lenders in their sole discretion and the
Borrower has provided to Agent cash collateral reasonably acceptable to the
Agent in an amount equal to the Letter of Credit Liability with respect to any
Letter of Credit which extends beyond thirty (30) days prior to the Revolving
Credit Maturity Date. The amount available to be drawn under any Letter of
Credit shall reduce on a dollar-for-dollar basis the amount available to be
drawn under the Total Commitment as a Revolving Credit Loan.

38 

 

 

(b)       Each Letter of Credit Request shall be submitted to the Issuing Lender
at least five (5) Business Days (or such shorter period as the Issuing Lender
may approve) prior to the date upon which the requested Letter of Credit is to
be issued. Each such Letter of Credit Request shall contain (i) a statement as
to the purpose for which such Letter of Credit shall be used (which purpose
shall be in accordance with the terms of this Agreement), and (ii) a
certification by an Authorized Officer or the chief financial or chief
accounting officer of Borrower that the Borrower is and will be in compliance
with all covenants under the Loan Documents after giving effect to the issuance
of such Letter of Credit. The Borrower shall further deliver to the Issuing
Lender such additional applications (which application as of the date hereof is
in the form of Exhibit I attached hereto) and documents as the Issuing Lender
may reasonably require, in conformity with the then standard practices of its
letter of credit department applicable to all or substantially all similarly
situated borrowers, in connection with the issuance of such Letter of Credit;
provided that in the event of any conflict, the terms of this Agreement shall
control.

(c)       The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.11(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d)       Upon the issuance of a Letter of Credit, each Revolving Credit Lender
shall be deemed to have purchased a participation therein from Issuing Lender in
an amount equal to its respective Commitment Percentage of the amount of such
Letter of Credit. No Revolving Credit Lender's obligation to participate in a
Letter of Credit shall be affected by any other Revolving Credit Lender's
failure to perform as required herein with respect to such Letter of Credit or
any other Letter of Credit.

(e)       Upon the issuance of each Letter of Credit, the Borrower shall pay to
the Issuing Lender (i) for its own account, a Letter of Credit fronting fee with
respect to each Letter of Credit, at a rate equal to the greater of (a) a
quarterly fee of one hundred twenty five thousandths percent (0.125%) per annum,
computed on the face amount available to be drawn under such Letter of Credit,
or (b) $500.00, and (ii) for the accounts of the Revolving Credit Lenders
(including the Issuing Lender) in accordance with their respective percentage
shares of participation in such Letter of Credit, a Letter of Credit fee
calculated at the rate per annum equal to the Applicable Margin then applicable
to Revolving Credit LIBOR Rate Loans on the amount available to be drawn under
such Letter of Credit. Such fees shall be payable in quarterly installments in
arrears with respect to each Letter of Credit on the fifth day of each calendar
quarter following the date of issuance and continuing on each quarter or portion
thereof thereafter, as applicable, or on any earlier date on which the
Commitments shall terminate and on the expiration or return of any Letter of
Credit (if such letter of credit is outstanding less than a full quarter, such
fee shall be pro rated for the period of time outstanding). In addition, the
Borrower shall pay to Issuing Lender for its own account within ten (10)
Business Days of demand of Issuing Lender the standard issuance, documentation
and service charges applicable to all or substantially all similarly situated
borrowers for Letters of Credit issued from time to time by Issuing Lender.

39 

 

 

(f)       In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (Borrower being deemed to have requested a Revolving Credit
Base Rate Loan on such date in an amount equal to the amount of such drawing and
such amount drawn shall be treated as an outstanding Revolving Credit Base Rate
Loan under this Agreement) and the Agent shall promptly notify each Revolving
Credit Lender by telex, telecopy, telephone (confirmed in writing) or other
similar means of transmission, and each Revolving Credit Lender shall promptly
and unconditionally pay to the Agent, for the Issuing Lender's own account, an
amount equal to such Revolving Credit Lender's Revolving Credit Commitment
Percentage of such Letter of Credit (to the extent of the amount drawn).
Borrower further hereby irrevocably authorizes and directs Agent to notify the
Revolving Credit Lenders of Borrower's intent to convert such Revolving Credit
Base Rate Loan to a Revolving Credit LIBOR Rate Loan with an Interest Period of
one (1) month on the third (3rd) Business Day following the funding by the
Revolving Credit Lenders of their advance under this §2.11(f), provided that the
making of such Revolving Credit LIBOR Rate Loan shall not be a contravention of
any provision of this Agreement. If and to the extent any Revolving Credit
Lender shall not make such amount available on the Business Day on which such
draw is funded, such Revolving Credit Lender agrees to pay such amount to the
Agent forthwith on demand, together with interest thereon, for each day from the
date on which such draw was funded until the date on which such amount is paid
to the Agent, at the Federal Funds Effective Rate until three (3) days after the
date on which the Agent gives notice of such draw and at the Federal Funds
Effective Rate plus one percent (1.0%) for each day thereafter. Further, such
Revolving Credit Lender shall be deemed to have assigned any and all payments
made of principal and interest on its Revolving Credit Loans, amounts due with
respect to its participations in Letters of Credit and any other amounts due to
it hereunder to the Agent to fund the amount of any drawn Letter of Credit which
such Revolving Credit Lender was required to fund pursuant to this §2.11(f)
until such amount has been funded (as a result of such assignment or otherwise).
The failure of any Revolving Credit Lender to make funds available to the Agent
in such amount shall not relieve any other Revolving Credit Lender of its
obligation hereunder to make funds available to the Agent pursuant to this
§2.11(f).

(g)       If after the issuance of a Letter of Credit pursuant to §2.11(c) by
the Issuing Lender, but prior to the funding of any portion thereof by a
Revolving Credit Lender, for any reason a drawing under a Letter of Credit
cannot be refinanced as a Revolving Credit Loan, each Revolving Credit Lender
will, on the date such Revolving Credit Loan pursuant to §2.11(f) was to have
been made, purchase an undivided participation interest in the Letter of Credit
in an amount equal to its Revolving Credit Commitment Percentage of the amount
of such Letter of Credit. Each Revolving Credit Lender will immediately transfer
to the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Revolving Credit Lender a Letter of Credit participation certificate dated the
date of receipt of such funds and in such amount.

40 

 

 

(h)       Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender's payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender's participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.

(i)       The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j)       Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor
any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender, none of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Issuing Lender or
the other Lenders under any resulting liability to Borrower; provided nothing
contained herein shall relieve Issuing Lender, Agent or any Lender for liability
to Borrower arising as a result of the gross negligence or willful misconduct of
Issuing Lender, Agent or any Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods.

41 

 

 

§2.12 Increase in Total Commitment.

(a)       Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.12, the
Borrower shall have the option at any time and from time to time before at least
three (3) months prior to the Revolving Credit Maturity Date to request an
increase in the Total Commitment to not more than $200,000,000 (after giving
effect to each such increase) by giving written notice to the Agent (an
"Increase Notice"; and the amount of such requested increase is the "Commitment
Increase"), provided that any such individual increase must be in a minimum
amount of $10,000,000. Upon receipt of any Increase Notice, the Agent shall
consult with Arrangers and within ten (10) days shall notify the Borrower of the
amount of facility fees to be paid to any Revolving Credit Lenders who provide
an additional Revolving Credit Commitment in connection with such increase in
the Total Commitment (which shall be in addition to the fees to be paid to Agent
or Arrangers pursuant to the Agreement Regarding Fees). If the Borrower agrees
to pay the facility fees so determined, then the Agent promptly shall send a
notice to all Revolving Credit Lenders (the "Additional Commitment Request
Notice") informing them of the Borrower's request to increase the Total
Commitment and of the facility fees to be paid with respect thereto. Each
Revolving Credit Lender who desires to provide an additional Revolving Credit
Commitment upon such terms shall provide Agent with a written commitment letter
specifying the amount of the additional Revolving Credit Commitment by which it
is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice not to exceed ten (10) days. If the
requested increase is oversubscribed then the Agent and the Arrangers shall
allocate the Commitment Increase among the Revolving Credit Lenders who provide
such commitment letters on such basis mutually acceptable to each of the
Borrower, Agent and Arrangers. If the additional Revolving Credit Commitments so
provided are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrower, then the Agent, Arrangers or Borrower will
seek one or more banks or lending institutions (which banks or lending
institutions shall be reasonably acceptable to Agent, Arrangers and Borrower) to
become a Revolving Credit Lender and provide an additional Revolving Credit
Commitment. The Agent shall provide all Revolving Credit Lenders with a notice
setting forth the amount, if any, of the additional Revolving Credit Commitment
to be provided by each Revolving Credit Lender and the revised Revolving Credit
Commitment Percentages which shall be applicable after the effective date of the
Commitment Increase specified therein (the "Commitment Increase Date"). In no
event shall any Revolving Credit Lender be obligated to provide an additional
Revolving Credit Commitment.

(b)       On any Commitment Increase Date the outstanding principal balance of
the Revolving Credit Loans shall be reallocated among the Revolving Credit
Lenders such that after the applicable Commitment Increase Date the outstanding
principal amount of Revolving Credit Loans owed to each Revolving Credit Lender
shall be equal to such Revolving Credit Lender's Revolving Credit Commitment
Percentage (as in effect after the applicable Commitment Increase Date) of the
outstanding principal amount of all Revolving Credit Loans. The participation
interests of the Revolving Credit Lenders in Letters of Credit shall be
similarly adjusted. On any Commitment Increase Date those Revolving Credit
Lenders whose Revolving Credit Commitment Percentage is increasing shall advance
the funds to the Agent and the funds so advanced shall be distributed among the
Revolving Credit Lenders whose Revolving Credit Commitment Percentage is
decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans. The funds so advanced shall be Revolving
Credit Base Rate Loans until converted to Revolving Credit LIBOR Rate Loans
which are allocated among all Revolving Credit Lenders based on their Revolving
Credit Commitment Percentages.

42 

 

 

(c)       Upon the effective date of each increase in the Total Commitment
pursuant to this §2.12 the Agent may unilaterally revise Schedule 1.1 and the
Borrower shall, if requested by such Lender, execute and deliver to the Agent
new Revolving Credit Notes for each Revolving Credit Lender whose Revolving
Credit Commitment has changed so that the principal amount of such Revolving
Credit Lender's Revolving Credit Note shall equal its Revolving Credit
Commitment. The Agent shall deliver such replacement Revolving Credit Notes to
the respective Revolving Credit Lenders in exchange for the Revolving Credit
Notes replaced thereby which shall be surrendered by such Revolving Credit
Lenders and delivered to Borrower. Such new Revolving Credit Notes shall provide
that they are replacements for the surrendered Revolving Credit Notes and that
they do not constitute a novation, shall be dated as of the Commitment Increase
Date and shall otherwise be in substantially the form of the replaced Revolving
Credit Notes.

(d)       Notwithstanding anything to the contrary contained herein, any
increase in the Total Commitment pursuant to this §2.12 shall be conditioned
upon satisfaction or waiver of the following conditions precedent which must be
satisfied or waived prior to the effectiveness of any increase of the Total
Commitment:

(i)       Payment of Activation Fee. The Borrower shall pay (A) to the Agent
those fees described in and contemplated by the Agreement Regarding Fees with
respect to the applicable Commitment Increase, and (B) to the Arranger such
facility fees as the Revolving Credit Lenders who are providing an additional
Revolving Credit Commitment may require to increase the aggregate Revolving
Credit Commitment, which fees shall, when paid, be fully earned and
non-refundable under any circumstances. The Arranger shall pay to the Revolving
Credit Lenders acquiring the increased Revolving Credit Commitment certain fees
pursuant to their separate agreement; and

(ii)       No Default. On the date any Increase Notice is given and on the date
such increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and

(iii)       Representations True. The representations and warranties made by the
Borrower in the Loan Documents or otherwise made by or on behalf of the Borrower
in connection therewith or after the date thereof shall have been true and
correct in all material respects when made and shall also be true and correct in
all material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) on
the date of such Increase Notice and on the date the Total Commitment is
increased (unless such representations are limited by their terms to a specific
date), both immediately before and after the Total Commitment is increased,
other than for changes in the ordinary course of business permitted by this
Agreement; and

(iv)       Additional Documents and Expenses. The Borrower shall execute and
deliver to Agent and the Revolving Credit Lenders such additional documents
(including, without limitation, amendments to the Security Documents),
instruments, certifications and opinions as the Agent may reasonably require,
including, without limitation, a Compliance Certificate, demonstrating
compliance with all covenants set forth in the Loan Documents after giving
effect to the increase, and the Borrower shall pay the cost of any mortgagee's
title insurance policy or any endorsement or update thereto or any updated UCC
searches, all recording costs and fees, and any and all intangible taxes or
other documentary or mortgage taxes, assessments or charges or any similar
reasonable fees, taxes or expenses which are reasonably requested in connection
with such increase.

43 

 

 

§2.13 Extension of Revolving Credit Maturity Date. The Borrower shall have the
right and option to extend the Revolving Credit Maturity Date to February 7,
2024, and then to August 7, 2024, upon satisfaction or waiver of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Revolving Credit Maturity Date:

(a)       Extension Request. The Borrower shall deliver written notice of such
request (the "Extension Request") to the Agent not earlier than the date which
is one hundred twenty (120) days and not later than the date which is sixty (60)
days prior to the then applicable Revolving Credit Maturity Date (as determined
without regard to such extension). Any such Extension Request shall be
irrevocable and binding on the Borrower unless otherwise agreed to by the Agent
in its reasonable discretion.

(b)       Payment of Extension Fee. The Borrower shall pay to the Agent for the
pro rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
0.10% of the Total Commitment in effect on the then applicable Revolving Credit
Maturity Date, after taking into consideration any reduction in the Revolving
Credit Commitments as of such date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.

(c)       No Default. On the date the Extension Request is given there shall
exist no Default or Event of Default and on the then applicable Revolving Credit
Maturity Date (as determined without regard to such extension) there shall exist
no Default or Event of Default.

(d)       Representations and Warranties. The representations and warranties
made by the Borrower in the Loan Documents or otherwise made by or on behalf of
the Borrower in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date the Extension Request is given and
on the then applicable Revolving Credit Maturity Date is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension),
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date, and that any representation
or warranty that is qualified by any materiality standard shall be required to
be true and correct in all respects).

(e)       Prior Extension. For the extension to August 7, 2024, the extension to
February 7, 2024 shall have been previously exercised.

(f)       Flood matters. Each of the Lenders have received such updated
diligence and insurance with respect the flood status of each Collateral
Property as such Lender customarily requires.

(g)       Updated Appraisals. For the extension to February 7, 2024, Agent shall
have obtained at Borrower's expense updates to existing Appraisals and
determined the current Appraised Values of a Collateral Property to the extent
the most recent Appraisal for a Collateral Property is more than twelve (12)
months old.

44 

 

 

§2.14 Pro Rata Treatment.

(a)       As provided elsewhere herein, all Revolving Lenders' interests in the
Revolving Loans, and all Lenders' interests in the Loan Documents shall be
ratable undivided interests and none of such Lenders' interests shall have
priority over the others. Each payment delivered to the Agent for the account of
any Lender or amount to be applied or paid by the Agent to any Lender shall be
paid promptly by the Agent to such Lender in the same type of funds that the
Agent received at such Lender's address specified pursuant to §19.

(b)       Except to the extent otherwise explicitly provided in this Agreement:
(a) each borrowing from the Revolving Lenders under this Agreement shall be made
from the Revolving Lenders, each payment of the fees under §4.3 or §2.13(b)
shall be made for the account of the Revolving Lenders, and each termination or
reduction of the amount of the Revolving Credit Commitments under §2.5 shall be
applied to the respective Revolving Credit Commitments of the Revolving Lenders,
pro rata according to the amounts of their respective Revolving Credit
Commitment Percentages; (b) each payment or prepayment of principal of Revolving
Loans shall be made for the account of the Revolving Lenders pro rata in
accordance with their respective Revolving Credit Commitment Percentages,
provided that, subject to §14.16, if immediately prior to giving effect to any
such payment in respect of any Revolving Loans the outstanding principal amount
of the Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Revolving Credit Percentages in effect at the
time such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with such respective Revolving Credit
Commitment Percentages; (c) the Revolving Lenders' participation in, and payment
obligations in respect of, Swing Loans under §2.2, shall be in accordance with
their respective Revolving Credit Commitment Percentages and (d) the Revolving
Lenders' participation in, and payment obligations in respect of, Letters of
Credit under §2.11, shall be in accordance with their respective Revolving
Credit Commitment Percentages.

§3.REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promise to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Revolving Credit Loans and other Letters of
Credit Liabilities outstanding on such date (other than Letters of Credit whose
expiration date is beyond the Revolving Credit Maturity Date as set forth in
§2.11(a)), together with any and all accrued and unpaid interest thereon. The
Borrower promises to pay each Swing Loan on the earlier of (i) five (5) Business
Days of the date such Swing Loan was provided and (ii) the Revolving Credit
Maturity Date, together with any and all accrued and unpaid interest thereon.

45 

 

 

§3.2 Mandatory Prepayments. If at any time the sum of the aggregate outstanding
Revolving Credit Exposure exceeds (a) the Total Commitment or (b) the sum of the
Borrowing Base Availability, then the Borrower shall, within ten (10) Business
Days after receipt of notice from Agent of such occurrence (or in the case of an
updated Appraisal to the extent that such updated Appraisal results in a change
in the Borrowing Base Availability pursuant to a specific provision of this
Agreement, then within ten (10) Business Days after receipt of notice from the
Agent of such occurrence) pay the amount of such excess to the Agent for the
respective accounts of the Revolving Credit Lenders, as applicable, for
application to the Revolving Credit Loans as provided in §3.4 or held, to the
extent the Revolving Credit Loans are repaid in full, as cash collateral for the
Letter of Credit Liabilities, together with any additional amounts payable
pursuant to §4.8. In the event there shall have occurred a casualty with respect
to any Collateral Property and the Borrower are required to repay the Loans
pursuant to §7.7 or a Taking and the Borrower are required to repay the Loans
pursuant to a Mortgage or §7.7, the Borrower shall prepay the Loans concurrently
with the date of receipt by a Credit Party or the Agent of any Insurance
Proceeds or Condemnation Proceeds in respect of such casualty or Taking, as
applicable, or as soon thereafter as is reasonably practicable, in the amount
required pursuant to the relevant provisions of §7.7 or such Mortgage.

§3.3 Optional Prepayments.

(a)       Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any Revolving Credit LIBOR Rate Loans
pursuant to this §3.3 is made on a date that is not the last day of the Interest
Period relating thereto, such prepayment shall be accompanied by the payment of
any amounts due pursuant to §4.8.

(b)       The Borrower shall give the Agent, no later than 1:00 p.m. (Eastern
time) at least three (3) days prior written notice of any prepayment pursuant to
this §3.3, in each case specifying the proposed date of prepayment of the Loans
and the principal amount to be prepaid (provided that (i) any such notice may be
revoked or modified upon one (1) day's prior notice to the Agent) and/or (ii)
any such notice or repayment may be conditioned upon the consummation of a
transaction. In the absence of a Default or Event of Default, subject to §3.4
below, Borrower shall have the right to specify the order and manner of how any
options prepayments of the Loan are applied. Notwithstanding the foregoing, no
prior notice shall be required for the prepayment of any Swing Loan.

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $1,000,000, shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of payment. Each partial
payment under §3.2 and §3.3 shall be applied first to the principal of Swing
Loans, and then to the other Loans (and with respect to each category of
Revolving Credit Loans, first to the principal of Base Rate Loans, and then to
the principal of LIBOR Rate Loans).

§3.5 Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid under
§3.2 and §3.3 prior to the Revolving Credit Maturity Date may be reborrowed as
provided in §2.

46 

 

 

§4.CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a)       The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans to a Revolving Credit Loan of another Type
and such Revolving Credit Loans shall thereafter bear interest as a Base Rate
Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to any
such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall
give the Agent at least one (1) Business Day's prior written notice of such
election, and such conversion shall only be made on the last day of the Interest
Period with respect to such LIBOR Rate Loan unless the Borrower pay Breakage
Costs as required under this Agreement; (ii) with respect to any such conversion
of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Agent at
least three (3) LIBOR Business Days' prior written notice of such election and
the Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $1,000,000 and minimum
increments of $250,000 in excess thereof, after giving effect to the making of
such Loan, there shall be no more than six (6) Revolving Credit LIBOR Rate Loans
outstanding at any one time; and (iii) no Loan may be converted into a LIBOR
Rate Loan when any Default or Event of Default has occurred and is continuing.
All or any part of the outstanding Revolving Credit Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Revolving Credit Base Rate Loan in a principal amount of less than $100,000
or a Revolving Credit LIBOR Rate Loan in a principal amount of less than
$1,000,000. On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be. Each Conversion/Continuation Request relating to the conversion of
a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

(b)       Any LIBOR Rate Loan may be continued as such Type upon the expiration
of an Interest Period with respect thereto by compliance by the Borrower with
the terms of §4.1; provided that no LIBOR Rate Loan may be continued as such
when any Default or Event of Default has occurred and is continuing, but shall
be automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c)       In the event that the Borrower does not notify the Agent of their
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan for an Interest Period of one month unless such Interest Period shall
be greater than the time remaining until the Revolving Credit Maturity Date, in
which case such Loan shall be automatically converted to a Base Rate Loan at the
end of the applicable Interest Period.

§4.2 Fees. In addition to all fees specified herein, the Borrower agrees to pay
to KeyBank and the Arranger for their own account certain fees for services
rendered or to be rendered in connection with the Loans as provided pursuant to
a fee letter dated on or about the Closing Date between the Borrower, KeyBank
and the Arranger (the "Agreement Regarding Fees").

47 

 

 

§4.3 [Intentionally Omitted.]

§4.4 Funds for Payments.

(a)       All payments of principal, interest, facility fees, Letter of Credit
fees, closing fees and any other amounts due hereunder or under any of the other
Loan Documents shall be made to the Agent, for the respective accounts of the
Lenders and the Agent, as the case may be, at the Agent's Head Office, not later
than 2:00 p.m. (Cleveland time) on the day when due, in each case in lawful
money of the United States in immediately available funds. The Agent is hereby
authorized to charge the accounts of the Borrower with KeyBank, on the dates
when the amount thereof shall become due and payable, with the amounts of the
principal of and interest on the Loans and all fees, charges, expenses and other
amounts owing to the Agent and/or the Lenders under the Loan Documents. Subject
to the foregoing, all payments made to the Agent on behalf of the Lenders, and
actually received by the Agent, shall be deemed received by the Lenders on the
date actually received by the Agent.

(b)       All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)       The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(d)       The Borrower and the Guarantors shall jointly and severally indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

48 

 

 

(e)       Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.

(f)       As soon as practicable after any payment of Taxes by the Borrower or
any Guarantor to a Governmental Authority pursuant to this §4.4, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g)       (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

49 

 

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W 8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;

(II)       an electronic copy (or an original if requested by the Borrower or
the Agent) of an executed IRS Form W-8ECI;

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, a "10 percent shareholder" of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y)
executed originals of IRS Form W-8BEN; or

(IV)       to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W 9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

50 

 

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h)       If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this §4.4 (including by the payment of additional
amounts pursuant to this §4.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this §4.4 with respect to the Taxes giving rise to such refund), net of all
reasonable third party out-of-pocket expenses (including Taxes) of such
indemnified party actually incurred and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

(i)       Each party's obligations under this §4.4 shall survive the resignation
or replacement of the Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

51 

 

 

(j)       The obligations of the Borrower to the Lenders under this Agreement
(and of the Revolving Credit Lenders to make payments to the Issuing Lender with
respect to Letters of Credit) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) any improper use which may be made of any Letter of
Credit or any improper acts or omissions of any beneficiary or transferee of any
Letter of Credit in connection therewith; (iii) the existence of any claim,
set-off, defense or any right which the Borrower or any of their Subsidiaries or
Affiliates may have at any time against any beneficiary or any transferee of any
Letter of Credit (or persons or entities for whom any such beneficiary or any
such transferee may be acting) or the Lenders (other than the defense of payment
to the Lenders in accordance with the terms of this Agreement) or any other
person, whether in connection with any Letter of Credit, this Agreement, any
other Loan Document, or any unrelated transaction; (iv) any draft, demand,
certificate, statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
(v) any breach of any agreement between Borrower or any of their Subsidiaries or
Affiliates and any beneficiary or transferee of any Letter of Credit; (vi) any
irregularity in the transaction with respect to which any Letter of Credit is
issued, including any fraud by the beneficiary or any transferee of such Letter
of Credit; (vii) payment by the Issuing Lender under any Letter of Credit
against presentation of a sight draft, demand, certificate or other document
which does not comply with the terms of such Letter of Credit, provided that
such payment shall not have constituted gross negligence or willful misconduct
on the part of the Issuing Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods; (viii) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of such Letter of Credit; (ix) the legality, validity, form,
regularity or enforceability of the Letter of Credit; (x) the failure of any
payment by Issuing Lender to conform to the terms of a Letter of Credit (if, in
Issuing Lender's good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term "Interest Period" with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount.

52 

 

 

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

Notwithstanding the foregoing, if the Agent has made the determination described
in the first paragraph of this §4.6, the Agent, in consultation with the
Borrower and the affected Lenders, may establish an alternative interest rate
for the impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the impacted Loans until (1) the Agent revokes the notice
delivered with respect to the impacted Loans under the first sentence of this
section, (2) the Agent and or the affected Lenders notify the Agent and the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Agent and the Borrower written notice thereof.

If at any time the Agent determines (which determination shall be conclusive
absent manifest error) or the Required Lenders or the Borrower notify the Agent
that either (i) the circumstances set forth in the first paragraph of this §4.6
have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in the first paragraph of this §4.6 have not arisen but
the supervisor for the administrator of LIBOR or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which LIBOR shall no longer be used for determining interest rates
for loans or (iii) syndicated credit facilities currently being executed, or
that include language similar to that contained in this §4.6, are being executed
or amended (as applicable) to incorporate or adopt a new benchmark interest rate
to replace LIBOR (in the case of either such clause (i), (ii) or (iii), an
"Alternative Interest Rate Election Event"), the Agent and the Borrower shall
negotiate in good faith and endeavor to establish an alternate rate of interest
to LIBOR which rate may include adjustment (to be determined from time to time
by Agent, in its sole discretion) to effect an aggregate interest rate
comparable to the LIBOR Rate on a historical basis prior to such determination,
and that gives due consideration to the then prevailing market convention for
determining a rate of interest for similar dollar-denominated syndicated credit
facilities in the United States at such time, and shall, notwithstanding
anything to the contrary contained herein, enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Such amendment shall become
effective without any further

53 

 

 

action or consent of any other party to this Agreement (other than the Agent and
the Borrower) so long as the Agent shall not have received, within five (5)
Business Days after the date a copy of the amendment is provided to the Lenders,
a written notice from Lenders comprising the Required Lenders stating that they
object to such amendment. To the extent an alternate rate of interest is adopted
as contemplated hereby, the approved rate shall be applied in a manner
consistent with prevailing market convention; provided that, to the extent such
prevailing market convention is not administratively feasible for the Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Agent and the Borrower. From such time as an Alternative
Interest Rate Election Event has occurred and continuing until an alternate rate
of interest has been determined in accordance with the terms and conditions of
this paragraph, (x) any Conversion/Continuation Request that requests the
conversion of any Loan to, or continuation of any Loan as, a LIBOR Rate Loan
shall be ineffective, and (y) if any Borrower requests a LIBOR Rate Loan, such
Loan shall be made as a Base Rate Loan; provided that (subject to the first
paragraph of this §4.6) LIBOR for such Interest Period is not available or
published at such time on a current basis; provided, further, that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

§4.7 Illegality. Notwithstanding any other provisions herein, if any Change in
Law shall make it unlawful, or any central bank or other governmental authority
having jurisdiction over a Lender or its LIBOR Lending Office shall assert that
it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such Lender
shall forthwith give notice of such circumstances to the Agent and the Borrower
thereupon (a) the commitment of the Lenders to make LIBOR Rate Loans shall
forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall be
converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law. Notwithstanding the foregoing, before giving such notice,
the applicable Lender shall designate a different lending office if such
designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. Borrower understand,
agree and acknowledge the following: (i) no Lender has any obligation to
purchase, sell and/or match funds in connection with the use of LIBOR as a basis
for calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used
merely as a reference in determining such rate; and (iii) Borrower have accepted
LIBOR as a reasonable and fair basis for calculating such rate and any Breakage
Costs. Borrower further agree to pay the Breakage Costs, if any, whether or not
a Lender elects to purchase, sell and/or match funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any Change in Law, shall:

54 

 

 

(a)       subject any Lender or the Agent to any Taxes or withholding of any
nature with respect to this Agreement, the other Loan Documents, such Lender's
Commitment, a Letter of Credit or the Loans (other than for Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and Connection Income Taxes), or

(b)       materially change the basis of taxation (except for changes in taxes
on gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c)       impose or increase or render applicable any special deposit,
compulsory loan, insurance charge, reserve, assessment, liquidity, capital
adequacy or other similar requirements (whether or not having the force of law
and which are not already reflected in any amounts payable by Borrower
hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or

(d)       impose on any Lender or the Agent any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, such
Lender's Commitment, a Letter of Credit, or any class of loans or commitments of
which any of the Loans or such Lender's Commitment forms a part; and the result
of any of the foregoing is:

(i)       to increase the cost to any Lender of making, continuing, converting
to, funding, issuing, renewing, extending or maintaining any of the Loans or
such Lender's Commitment, or

(ii)       to reduce the amount of principal, interest or other amount payable
to any Lender or the Agent hereunder on account of such Lender's Commitment or
any of the Loans, or

(iii)       require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder, then, and in each such case, the Borrower will, within fifteen (15)
days of demand made by such Lender or (as the case may be) the Agent at any time
and from time to time and as often as the occasion therefor may arise, pay to
such Lender or the Agent such additional amounts as such Lender or the Agent
shall determine in good faith to be sufficient to compensate such Lender or the
Agent for such additional cost, reduction, payment or foregone interest or other
sum. Each Lender and the Agent in determining such amounts may use any
reasonable averaging and attribution methods generally applied by such Lender or
the Agent, in such case (a) through (d), so long as such amounts have accrued on
or before the day that is two hundred and seventy (270) days prior to the date
on which such Agent first made demand therefor (except that, if the event giving
rise to such increased costs or reductions is retroactive, then the two hundred
seventy (270) day period referred to above shall be extended to include the
period of retroactive effect thereof).

55 

 

 

§4.10 Capital Adequacy. If after the date hereof any Lender determines that (a)
as a result of a Change in Law, or (b) compliance by such Lender or its parent
bank holding company with any directive of any such entity regarding liquidity
or capital adequacy, has the effect of reducing the return on such Lender's or
such holding company's capital or liquidity as a consequence of such Lender's
commitment to make Loans hereunder to a level below that which such Lender or
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Lender's or such holding company's then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity's capital) by any amount deemed by such Lender to be material, then
such Lender may notify the Borrower thereof. The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is reasonably determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender's calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender.

§4.11 Breakage Costs. Borrower shall pay all Breakage Costs required to be paid
by them pursuant to this Agreement and incurred from time to time by any Lender
within fifteen (15) days from receipt of written notice from Agent, or such
earlier date as may be required by this Agreement.

§4.12 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to three percent
(3.0%) above the interest rate that would otherwise be in effect hereunder (the
"Default Rate"), until such amount shall be paid in full (after as well as
before judgment) until such amount shall be paid in full (after as well as
before judgment), and the fee payable with respect to Letters of Credit shall be
increased to a rate equal to four percent (4.0%) above the Letter of Credit fee
that would otherwise be applicable to such time, or if any of such amounts shall
exceed the maximum rate permitted by law, then at the maximum rate permitted by
law. In addition, the Borrower shall pay a late charge equal to three percent
(3.0%) of any amount of interest and/or principal payable on the Loans (other
than amounts due on the Maturity Date or as a result of acceleration), which is
not paid by the Borrower within ten (10) days of the date when due.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be prima facie evidence of the amount due. A Lender shall be entitled to
reimbursement under §4.9, or §4.10 from and after notice to Borrower that such
amounts are due given in accordance with §4.9 or §4.10 and for a period of one
hundred eighty (180) days prior to receipt of such notice if such Change in Law
was effective during such one hundred eighty (180) day period.

56 

 

 

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent.

§4.15 Certain Provisions Relating to Increased Costs and Non-Funding Lenders. If
a Lender gives notice of the existence of the circumstances set forth in §4.7 or
any Lender requests compensation for any losses or reasonable and documented
costs to be reimbursed pursuant to any one or more of the provisions of §4.4(b)
(as a result of the imposition of U.S. withholding taxes on amounts paid to such
Lender under this Agreement), §4.9 or §4.10, then, upon the request of the
Borrower, such Lender, as applicable, shall use reasonable efforts in a manner
consistent with such institution's practice in connection with loans like the
Loan of such Lender to eliminate, mitigate or reduce amounts that would
otherwise be payable by Borrower under the foregoing provisions, provided that
such action would not be otherwise prejudicial to such Lender, including,
without limitation, by designating another of such Lender's offices, branches or
affiliates; the Borrower agreeing to pay all reasonable and necessary costs and
expenses incurred by such Lender in connection with any such action.
Notwithstanding anything to the contrary contained herein, if no Default or
Event of Default shall have occurred and be continuing, and if any Lender (a)
has given notice of the existence of the circumstances set forth in §4.7 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10 and following the request of Borrower has been unable
to take the steps described above to mitigate such amounts (each, an "Affected
Lender") or (b) has failed to make available to Agent its pro rata share of any
Loan or its participation in any Letter of Credit Liability, and such failure
has not been cured (a "Non-Funding Lender"), then, within ninety (90) days after
such notice or request for payment or compensation or failure to fund, as
applicable, Borrower shall have the right as to such Affected Lender or
Non-Funding Lender, as applicable, to be exercised by delivery of written notice
delivered to the Agent and the Affected Lender or Non-Funding Lender, within
ninety (90) days of receipt of such notice or failure to fund, as applicable, to
elect to cause the Affected Lender or Non-Funding Lender, as applicable, to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the

57 

 

 

right, but not the obligation, to acquire a portion of the Commitment, pro rata
based upon their relevant Commitment Percentages, of the Affected Lender or
Non-Funding Lender, as applicable (or if any of such Lenders does not elect to
purchase its pro rata share, then to such remaining Lenders in such proportion
as approved by the Agent). In the event that the Lenders do not elect to acquire
all of the Affected Lender's or Non-Funding Lender's Commitment, then the Agent
shall endeavor to obtain a new Lender to acquire such remaining Commitment. Upon
any such purchase of the Commitment of the Affected Lender or Non-Funding
Lender, as applicable, the Affected Lender's or Non-Funding Lender's interest in
the Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender or Non-Funding
Lender, as applicable, shall promptly execute all documents reasonably requested
to surrender and transfer such interest. The purchase price for the Affected
Lender's or Non-Funding Lender's Commitment shall equal any and all amounts
outstanding and owed by Borrower to the Affected Lender or Non-Funding Lender,
as applicable, including principal, prepayment premium or fee, and all accrued
and unpaid interest or fees.

§5.COLLATERAL SECURITY.

§5.1 Collateral. The Obligations and the Hedge Obligations shall be secured by a
perfected first priority lien and security interest to be held by the Agent for
the benefit of the Lenders on the Collateral, pursuant to the terms of the
Security Documents.

§5.2 Appraisals; Adjusted Value.

(a)       The Agent may or shall, for the purpose of determining the current
Appraised Value of the Collateral Properties, obtain new Appraisals or an update
to existing Appraisals with respect to such property, or any of them, as the
Agent shall reasonably determine or if directed by the Required Lenders in their
reasonably discretion: (i) in connection with the acceptance of such Real Estate
as a Collateral Property, (ii) once during the initial term of the Loan unless
an Event of Default shall be in existence and continuing, (iii) in connection
with the first requested extension of the Maturity Date, (iv) if requested by
Borrower, or (v) at any time while an Event of Default is in existence and
continuing. The reasonable and actual expense of such Appraisals and/or updates
performed pursuant to this §5.2(a) shall be borne by Borrower and payable to
Agent within ten (10) days of written demand. Additionally, the Agent may, and
shall if directed by the Required Lenders, obtain such other Appraisals of the
Collateral Properties at such time as they may so reasonably determine, at the
sole expense of the Lenders.

(b)       The Borrower acknowledges that the Agent has the right to reasonably
approve any Appraisal performed pursuant to this Agreement. The Borrower further
agrees that the Lenders and Agent do not make any representations or warranties
with respect to any such Appraisal and shall have no liability as a result of or
in connection with any such Appraisal for statements contained in such
Appraisal, including without limitation, the accuracy and completeness of
information, estimates, conclusions and opinions contained in such Appraisal, or
variance of such Appraisal from the fair value of such property that is the
subject of such Appraisal given by the local tax assessor's office, or
Borrower's idea of the value of such property.

58 

 

 

§5.3 Addition of Collateral Properties.

(a)       After the Closing Date, Borrower shall have the right, subject to the
consent of the Agent and the Required Lenders, which consent shall not be
unreasonably withheld, conditioned, or delayed, and the satisfaction by Borrower
of the conditions set forth in this §5.3, to add Potential Collateral to the
Collateral. In the event Borrower desires to add additional Potential Collateral
as aforesaid, Borrower shall provide written notice to the Agent of such request
(which the Agent shall promptly furnish to the Lenders within three (3) Business
Days), together with all documentation and other information reasonably required
to permit the Agent to determine whether such Real Estate is Eligible Real
Estate. Thereafter, the Agent and the Required Lenders shall have fifteen (15)
Business Days from the date of the receipt of such documentation and other
information to advise Borrower whether the necessary Lender consent to the
acceptance of such Potential Collateral has been received. Notwithstanding the
foregoing, no Potential Collateral shall be included as Collateral unless and
until the following conditions precedent shall have been satisfied:

(i)       Unless otherwise approved by the Agent and the Required Lenders, the
proposed Real Estate shall be Eligible Real Estate;

(ii)       the owner of the Eligible Real Estate shall have executed a Joinder
Agreement and satisfied the conditions of §5.5;

(iii)       Borrower or the owner of the Eligible Real Estate shall have
executed and delivered to the Agent all Eligible Real Estate Qualification
Documents, all of which instruments, documents or agreements shall be in form
and substance reasonably satisfactory to the Agent and the Lenders together with
an executed Borrowing Base Availability Certificate in the form of Exhibit F;

(iv)       after giving effect to the inclusion of such Potential Collateral in
connection with each requested Advance, each of the representations and
warranties made by or on behalf of Borrower or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
it was made and shall also be true as of the time of the addition (or any
replacement) of Collateral Properties, with the same effect as if made at and as
of that time (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing, and the Agent shall have received a
certificate of Borrower to such effect; and

Notwithstanding the foregoing, in the event such Collateral or Potential
Collateral does not qualify as Eligible Real Estate, so long as the conditions
set forth in clauses (ii) and (iv) of this §5.3 have been satisfied, such
Collateral or Potential Collateral shall be included as Collateral and
constitute Eligible Real Estate so long as the Agent shall have received the
prior written consent of Required Lenders in their sole discretion to the
inclusion of such Real Estate as a Collateral Property.

59 

 

 

§5.4 Release of Collateral Property. Provided no Default or Event of Default
shall have occurred hereunder and be continuing (or would exist immediately
after giving effect to the transactions contemplated by this §5.4 including any
paydown of the Loans in connection with the transactions contemplated by this
§5.4), subject to the consent of the Agent and the Required Lenders, which such
consent shall not be unreasonably conditioned, withheld or delayed, the Agent
shall release a Collateral Property from the lien or security title of the
Security Documents encumbering the same upon the request of Borrower subject to
and upon the following terms and conditions:

(a)       Borrower shall have provided the Agent with written notice of its
intention to remove any specified Collateral Property from the Collateral at
least ten (10) days prior to the requested release (which notice may be revoked
by Borrower at any time);

(b)       Borrower shall submit to the Agent with such request an executed
Borrowing Base Availability Certificate in the form of Exhibit F and a
Compliance Certificate prepared using the financial statements of Borrower most
recently provided or required to be provided to the Agent under §6.4 or §7.4
adjusted in the best good faith estimate of Borrower solely to give effect to
the proposed release and demonstrating that no Default or Event of Default with
respect to the covenants referred to therein shall exist after giving effect to
such release and if Borrower would not be in compliance, then any reduction in
the outstanding amount of the Loans in connection with such release;

(c)       all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent;

(d)       Borrower shall pay all reasonable and documented costs and expenses of
the Agent in connection with such release, including without limitation,
reasonable and documented attorney's fees;

(e)       Borrower shall pay to the Agent for the account of the Lenders any
payment required to comply with §3.2, which payment shall be applied to reduce
the outstanding principal balance of the Loans as provided in §3.2; and

(f)       without limiting or affecting any other provision hereof, any release
of a Collateral Property will not cause the Borrower to be in violation of the
covenants set forth in §§9.1 through 9.6.

§5.5 Additional Subsidiary Guarantors. As and to the extent that Borrower shall
request that certain Real Estate of a Subsidiary of Borrower be included as a
Collateral Property in connection with the request of any Loan as contemplated
by §5.3 and such Real Estate is approved for inclusion as a Collateral Property
in accordance with the terms hereof, Borrower shall cause each such Subsidiary
to execute and deliver to Agent a Joinder Agreement wherein, as approved by the
Agent and such Subsidiary shall become a Subsidiary Guarantor hereunder. Each
such Subsidiary shall be authorized, in accordance with its respective
organizational documents, to be a Subsidiary Guarantor hereunder and to execute
such Security Documents as Agent may reasonably require. Borrower shall further
cause all representations, covenants and agreements in the Loan Documents with
respect to the Subsidiary Guarantors to be true and correct with respect to each
such Subsidiary from and after the date such Subsidiary executes and delivers a
Joinder Agreement. In connection with the delivery of such Joinder Agreement,
Borrower shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require.

60 

 

 

§5.6 Release of Certain Subsidiary Guarantors. In the event that all Collateral
Properties owned by a Subsidiary Guarantor shall have been released as
Collateral for the Obligations and Hedge Obligations in accordance with the
terms of this Agreement, then such Subsidiary Guarantor shall be deemed to be
fully released of all Obligations and all Hedge Obligations without the need of
any further actions from Agent or any Lender.

§5.7 Release of Collateral. Upon the refinancing or repayment of the Obligations
in full, then the Agent shall release the Collateral from the lien and security
interest of the Security Documents and to release Borrower; provided that Agent
has not received a notice from the "Representative" (as defined in §14.17) or
the holder of the Hedge Obligations that any Hedge Obligation is then due and
payable to the holder thereof.

§6.REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to the Agent
and the Lenders as follows, each as of the Closing Date hereof, and as of the
date of a request for a funding of any Loan or the issuance of any Letter of
Credit hereunder:

§6.1 Corporate Authority, Etc.

(a)       Incorporation; Good Standing. Borrower is a Delaware limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of Delaware. Borrower (i) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

(b)       Other Credit Parties. Each of the other Credit Parties (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where a Collateral Property owned
or leased by it is located to the extent required to do so under applicable law
and in each other jurisdiction where a failure to be so qualified could have a
Material Adverse Effect.

(c)       Other Subsidiaries. Except where a failure to satisfy such
representation would not have a Material Adverse Effect, each of the
Subsidiaries of the Borrower (other than the Subsidiary Guarantors) (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where Real Estate owned or leased
by it is located.

61 

 

 

(d)       Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrower is a party
and the transactions contemplated hereby and thereby (i) are within the
authority of the Credit Parties, (ii) have been duly authorized by all necessary
actions on the part of the Credit Parties, (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which any Credit Party is subject or any judgment, order,
writ, injunction, license or permit applicable to any Credit Party, except as
would not reasonably be expected to result in a Material Adverse Effect, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, any Credit Party or any of its
properties where, in the case of any agreement or other instrument binding upon
any Credit Party or any of its properties, any conflict or default would not
reasonably be expected to have a Material Adverse Effect, (v) do not and will
not result in or require the imposition of any lien or other encumbrance on any
of the properties, assets or rights of any Credit Party other than the liens and
encumbrances in favor of Agent contemplated by this Agreement and the other Loan
Documents (or any other lien or encumbrance permitted by this Agreement and/or
the Loan Documents), and (vi) do not require the approval or consent of any
Person other than those already obtained and delivered to Agent or except as
would not reasonably be expected to result in a Material Adverse Effect.

(e)       Enforceability. The execution and delivery of this Agreement and the
other Loan Documents to which any of the Credit Parties is a party are valid and
legally binding obligations of the Credit Parties enforceable in accordance with
the respective terms and provisions hereof and thereof, except as enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights and
general principles of equity.

(f)       EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

(g)       Beneficial Ownership Regulation. As of the Closing Date, the
information included in each Beneficial Ownership Certification is true and
correct in all respects.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any Credit Party is a party and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained or waived in writing and the filing of the Security Documents
in the appropriate records office with respect thereto, in each case, except as
would not reasonably be expected to result in a Material Adverse Effect.

§6.3 Title to Collateral Properties. Except as indicated on Schedule 6.3 hereto
the Borrower and its Subsidiaries own or lease all of the assets reflected in
the consolidated balance sheet of the Borrower as of the Balance Sheet Date or
acquired or leased since that date (except property and assets sold or otherwise
disposed of in the ordinary course since that date), Subsidiary Guarantors own
or lease each subject Collateral Property subject to no rights of others,
including any mortgages, leases pursuant to which Subsidiary Guarantors or any
of their Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other monetary encumbrances except Permitted Liens.

62 

 

 

§6.4 Financial Statements. Guarantor has furnished to Agent: (a) the
consolidated balance sheet of Guarantor and its Subsidiaries as of the Balance
Sheet Date and the related consolidated statement of income and cash flow for
the most recent period then ended (and available) certified by an Authorized
Officer or the chief financial or accounting officer of Guarantor, (b) as of the
Closing Date, an unaudited statement of Net Operating Income for each of the
Collateral Properties (if any) for the most recent period then ended (and
available) certified by the chief financial or accounting officer of Borrower,
to the best of such officer's knowledge, as fairly presenting in all material
respects the Net Operating Income for such parcels for such periods, and (c)
certain other financial information relating to the Borrower and the Real Estate
(including, without limitation, the Collateral Properties). Such balance sheet
and statements have been prepared in accordance with generally accepted
accounting principles and fairly present in all material respects the
consolidated financial condition of the Guarantor and its Subsidiaries as of
such dates and the consolidated results of the operations of the Guarantor and
its Subsidiaries for such periods. Notwithstanding the foregoing of this §6.4,
projections represent Borrower's best estimate of Borrower's future financial
performance and such assumptions are believed by Borrower to be fair and
reasonably in light of current business conditions, and Borrower can give no
assurances that such projections will be attained.

§6.5 No Material Changes. Since the later of Balance Sheet Date or the date of
the most recent financial statements delivered pursuant to §7.4, as applicable,
except as otherwise disclosed to Agent, there has occurred no materially adverse
change in the financial condition, or business of the Borrower, and their
respective Subsidiaries taken as a whole as shown on or reflected in the
consolidated balance sheet of the Guarantor as of the Balance Sheet Date, or its
consolidated statement of income or cash flows for the calendar year then ended,
other than changes that have not and could not reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set forth on Schedule
6.5 hereto, there has occurred no materially adverse change in the financial
condition, operations or business activities of any of the Collateral Properties
from the condition shown on the statements of income delivered to the Agent
pursuant to §6.4 other than changes in the ordinary course of business that have
not had a Material Adverse Effect.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrower and the Subsidiary
Guarantors possess all franchises, patents, copyrights, trademarks, trade names,
service marks, licenses and permits, and rights in respect of the foregoing,
adequate for the conduct of their business substantially as now conducted
without known conflict with any rights of others. None of the Collateral
Properties is owned or operated under or by reference to any registered or
protected trademark, trade name, service mark or logo, except where such failure
or conflict would not reasonably be expected to have a Material Adverse Effect.

§6.7 Litigation. As of the date hereof, except as stated on Schedule 6.7, there
are no actions, suits, proceedings or investigations of any kind pending or to
the knowledge of the Borrower or the Subsidiary Guarantors threatened against
Borrower or a Subsidiary Guarantor before any court, tribunal, arbitrator,
mediator or administrative agency or board which question the validity of this
Agreement or any of the other Loan Documents, any action taken or to be taken
pursuant hereto or thereto or any lien, security title or security interest
created or intended to be created pursuant hereto or thereto. As of the date
hereof, except as set forth on Schedule 6.7, there are no judgments, final
orders or awards outstanding against or affecting Borrower, the Subsidiary
Guarantors or any Collateral Property.

63 

 

 

§6.8 No Material Adverse Contracts, Etc. None of the Borrower or the Subsidiary
Guarantors are subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation that has or is expected in the
future to have a Material Adverse Effect. None of the Borrower or the Subsidiary
Guarantors are a party to any contract or agreement that has or could reasonably
be expected to have a Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrower or any
of their respective Subsidiaries is in violation of any provision of its charter
or other organizational documents, bylaws, or any agreement or instrument to
which it is subject or by which it or any of its properties is bound or any
decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that has had or could reasonably be expected to have
a Material Adverse Effect.

§6.10 Tax Status. Except as would not reasonably be expected to result in a
Material Adverse Effect, each of the Borrower and the Subsidiary Guarantors (a)
have made or filed all federal and state income and all other Tax returns,
reports and declarations required by any jurisdiction to which it is subject or
has obtained an extension for filing, (b) have paid prior to delinquency all
Taxes and other governmental assessments and charges shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and by appropriate proceedings or for which any of the Borrower or
their respective Subsidiaries, as applicable has set aside on its books
provisions reasonably adequate for the payment of such Taxes, and (c) have made
provisions reasonably adequate for the payment of all accrued Taxes not yet due
and payable. Except as would not reasonably be expected to result in a Material
Adverse Effect, there are no unpaid Taxes claimed by the taxing authority of any
jurisdiction to be due by the Borrower of their respective Subsidiaries, the
officers or partners of such Person know of no basis for any such claim, and as
of the Closing Date, there are no audits pending or to the knowledge of Borrower
threatened with respect to any Tax returns filed by Borrower or their respective
Subsidiaries. The taxpayer identification number for Borrower is 45-2643280.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower or any of their respective
Subsidiaries is an "investment company", or an "affiliated company" or a
"principal underwriter" of an "investment company", as such terms are defined in
the Investment Company Act of 1940.

§6.13 Absence of UCC Financing Statements, Etc. Except with respect to Permitted
Liens or as disclosed on the lien search reports delivered to and approved by
the Agent, there is no financing statement (but excluding any financing
statements that may be filed against Borrower or Subsidiary Guarantor without
the consent or agreement of such Persons), security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any applicable
filing records, registry, or other public office, that purports to cover, affect
or give notice of any present or possible future lien on, or security interest
or security title in, any Collateral.

§6.14 Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower or any of their Subsidiaries or
Affiliates or, to the best knowledge of Borrower, any other Person other than
Permitted Liens described in §8.2(i), (vi), (vii) and (viii).

64 

 

 

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none of
the partners, officers, trustees, managers, members, directors, or employees of
Borrower or Subsidiary Guarantor is, nor shall any such Person become, a party
to any transaction with Borrower or Subsidiary Guarantor (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower or the Subsidiary
Guarantors, any corporation, partnership, trust or other entity in which any
partner, officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, which are on terms less
favorable to the Borrower or the Subsidiary Guarantors than those that would be
obtained in a comparable arms-length transaction.

§6.16 Employee Benefit Plans. Except as would not reasonably be expected to have
a Material Adverse Effect, Borrower and each ERISA Affiliate that is subject to
ERISA has fulfilled its obligation, if any, under the minimum funding standards
of ERISA and the Code with respect to each Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.
Except as would not reasonably be expected to result in a Material Adverse
Effect, neither Borrower nor any ERISA Affiliate has (a) sought a waiver of the
minimum funding standard under §412 of the Code in respect of any Multiemployer
Plan or Guaranteed Pension Plan or (b) incurred any liability under Title IV of
ERISA other than a liability to the PBGC for premiums under §4007 of ERISA.
Neither Borrower nor any ERISA Affiliate has failed to make any contribution or
payment to any Multiemployer Plan or Guaranteed Pension Plan, or made any
amendment to any Multiemployer Plan or Guaranteed Pension Plan, which has
resulted or would reasonably be expected to result in the imposition of a Lien.
None of the Collateral Properties constitutes a "plan asset" of any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan in each case, that
is subject to ERISA.

§6.17 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower and the Guarantors in this Agreement and the other Loan
Documents or any document or instrument delivered to the Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects, and neither Borrower nor any Guarantor has
failed to disclose such information as is necessary to make such representations
and warranties not misleading. To the best of Borrower's knowledge, all
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
Borrower or any Guarantor is and will be true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading. To the best of Borrower's knowledge, the written information,
reports and other papers and data with respect to the Borrower, the Guarantors,
their Subsidiaries or the Collateral Properties (other than projections and
estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, complete and correct in all material respects, or has
been subsequently supplemented by other written information, reports or other
papers or data, to the extent necessary to give in all material respects a true
and accurate knowledge of the subject matter in

65 

 

 

all material respects; provided that such representation shall not apply to (a)
the accuracy of any appraisal, property condition assessment, zoning or code
compliance report, title commitment, survey, or engineering and environmental
reports prepared by third parties or legal conclusions or analysis provided by
the Borrower's and Guarantors' counsel (although the Borrower and Guarantors
have no reason to believe that the Agent and the Lenders may not rely on the
accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower and the
Guarantors (except to the extent the related assumptions were when made
manifestly unreasonable).

§6.18 Trade Name; Place of Business. No Borrower or the Subsidiary Guarantor
uses any trade name and conducts business under any name other than its actual
name set forth in the Loan Documents. The principal place of business of the
Borrower and the other Credit Parties is c/o Plymouth Industrial REIT, Inc., 260
Franklin Street, 6th Floor, Boston, Massachusetts 02110.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any "margin security" or "margin stock" as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower nor
any other Credit Party is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any "margin security" or "margin stock" as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20 Environmental Compliance. Except as set forth on Schedule 6.20 or as
specifically set forth in the written environmental site assessment reports of
the Environmental Engineer provided to the Agent on or before the date hereof,
or in the case of Collateral Property acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent:

(a)       None of the Collateral Properties, nor to Borrower's knowledge, any
tenant or operations thereon, is in violation, or alleged violation, of any
Environmental Law, which violation would reasonably be expected to have a
Material Adverse Effect.

(b)       None of Borrower or Subsidiary Guarantors have received written notice
from any third party including, without limitation, any federal, state or local
governmental authority, (i) that it has been identified by the United States
Environmental Protection Agency ("EPA") as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted, or has
demanded that Borrower conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party's incurrence of costs, expenses, losses or damages in connection
with the release of Hazardous Substances in violation of applicable
Environmental Law, which in the case of clauses (i) through (iii) above which
involves a Collateral Property and which would reasonably be expected to have a
Material Adverse Effect.

66 

 

 

(c)       (i) No portion of the Collateral Properties is used by Borrower or
Subsidiary Guarantors, or to the knowledge of Borrower or Subsidiary Guarantors,
by any tenant or operator thereon for the handling, processing, storage or
disposal of Hazardous Substances except in compliance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Collateral
Properties except those which are being operated and maintained, and, if
required, remediated, in compliance with Environmental Laws; (ii) in the course
of any business activities conducted by the Borrower, their respective
Subsidiaries or, to the Borrower's actual knowledge, the tenants and operators
of their properties, no Hazardous Substances have been generated or are being
used on the Collateral Properties except in the ordinary course of Borrower's or
Subsidiary Guarantors' or their tenants and operators' business and in
compliance with applicable Environmental Laws; (iii) to Borrower's actual
knowledge, there has been no past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than in reasonable quantities to the extent
necessary in the ordinary course of operation of Borrower's, Subsidiary
Guarantors', their tenants' or operators' business and, in any event, in
compliance with all Environmental Laws) (a "Release") or threatened Release of
Hazardous Substances on, upon, into or from the Collateral Properties, which
Release would reasonably be expected to have a Material Adverse Effect; (iv) to
Borrower's knowledge, there have been no Releases on, upon, from or into any
real property in the vicinity of any of the Collateral Properties which, through
soil or groundwater contamination, have come to be located on the Collateral
Properties, and which would be reasonably anticipated to have a Material Adverse
Effect; and (v) to Borrower's actual knowledge, any Hazardous Substances that
have been generated on any of the Collateral Properties have been transported
off-site in accordance with all applicable Environmental Laws and in a manner
that would not reasonably be expected to have a Material Adverse Effect.

(d)       Except for such matters that shall be complied with as of the Closing
Date, by virtue of the transactions set forth herein and contemplated hereby, or
as a condition to the recording of the Mortgages or to the effectiveness of any
other transactions contemplated hereby, none of the Borrower, the Subsidiary
Guarantors or the Collateral Properties will become subject to any applicable
Environmental Law requiring the performance of environmental site assessments,
or the removal or remediation of Hazardous Substances, or the giving of notice
to any governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement pursuant to applicable
Environmental Laws, which would reasonably be expected to have a Material
Adverse Effect.

(e)       There are no existing or closed sanitary waste landfills, or hazardous
waste treatment, storage or disposal facilities on the Collateral Properties
except where such existence would not reasonably be expected to have a Material
Adverse Effect.

(f)       Neither the Borrower nor Subsidiary Guarantors have received any
written notice from any party that any use, operation, or condition of any
Collateral Properties has caused any adverse condition on any other property
that would reasonably be expected to result in a claim under applicable
Environmental Law that would have a Material Adverse Effect, nor does Borrower
or Subsidiary Guarantor have actual knowledge of any existing facts or
circumstances that could reasonably be expected to form the basis for such a
claim.

67 

 

 

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21 sets forth, as of
the Closing Date, all of the Subsidiaries and Unconsolidated Subsidiaries of
Borrower, the form and jurisdiction of organization of each of the Subsidiaries
and Unconsolidated Subsidiaries, and the owners of the direct and indirect
ownership interests therein. No Person owns any legal, equitable or beneficial
interest in any of the Persons set forth on Schedule 6.21 except as set forth on
such Schedule.

§6.22 Leases. The Borrower have delivered to the Agent true and complete copies
of the Leases and any amendments thereto relating to each Collateral Property
required to be delivered as a part of the Eligible Real Estate Qualification
Documents as of the date hereof. An accurate and complete Rent Roll in all
material respects as of the date of inclusion of each Collateral Property in the
Collateral with respect to all Leases of any portion of the Collateral Property
has been provided to the Agent. The Leases previously delivered to Agent as
described in the preceding sentence constitute as of the date thereof the sole
material agreements relating to leasing or licensing of space at such Collateral
Property and in the Building relating thereto. No tenant under any Lease is
entitled to any free rent, partial rent, rebate of rent payments, credit, offset
or deduction in rent, including, without limitation, lease support payments or
lease buy-outs, except as reflected in such Leases or such Rent Roll. Except as
set forth in Schedule 6.22, the Leases reflected therein are, as of the date of
inclusion of the applicable Collateral Property in the Collateral, in full force
and effect in accordance with their respective terms, without any payment
default or any other material default thereunder, nor are there any material
defenses, counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and except as reflected in Schedule 6.22, no Borrower has given or
made, any notice of any payment or other material default, or any claim, which
remains uncured or unsatisfied, with respect to any of the Leases, and to the
best of the knowledge and belief of the Borrower and the Subsidiary Guarantors,
there is no basis for any such claim or notice of default by any tenant.
Borrower knows of no condition which with the giving of notice or the passage of
time or both would constitute a default on the part of any tenant with respect
to the material terms under a Lease or of the respective Borrower as landlord
under the Lease. No security deposit or advance rental or fee payment (more than
two (2) months in advance) has been made by any lessee or licensor under the
Leases except as may be specifically designated in the copies of the Leases
furnished to the Agent or as otherwise disclosed to Agent in writing. No
property other than the Collateral Property which is the subject of the
applicable Lease is necessary to comply with the requirements (including,
without limitation, parking requirements) contained in such Lease.

68 

 

 

§6.23 Property. Except as set forth in Schedule 6.23 or as set forth in the
written engineer reports provided to Agent on or before the date hereof, all of
the Collateral Properties, and all major building systems located thereon, are
structurally sound, in good condition and working order and free from material
defects, subject to ordinary wear and tear, except for such portion of such Real
Estate which is not occupied by any tenant and which may not be in final working
order pending final build-out of such space except where such defects have not
had and could not reasonably be expected to have a Material Adverse Effect. Each
of the Collateral Properties, and the use and operation thereof, is in material
compliance with all applicable federal and state law and governmental
regulations and any local ordinances, orders or regulations, including without
limitation, laws, regulations and ordinances relating to zoning, building codes,
subdivision, fire protection, health, safety, handicapped access, historic
preservation and protection, wetlands, tidelands, and Environmental Laws except
in cases that would not reasonably cause a Material Adverse Effect. All water,
sewer, electric, gas, telephone and other utilities necessary for the use and
operation of the Collateral Property are installed to the property lines of the
Collateral Property through dedicated public rights of way or through perpetual
private easements with respect to which the applicable Mortgage creates a valid
and enforceable first lien subject to Permitted Liens and, except in the case of
drainage facilities, are connected to the Building located thereon with valid
permits and are adequate to service the Building in compliance with applicable
law, and except where the failure of any of the foregoing could not reasonably
be expected to have a Material Adverse Effect. There are no material unpaid or
outstanding real estate or other taxes or assessments on or against any of the
Collateral Properties which are payable by Borrower (except only real estate or
other taxes or assessments, that are not yet delinquent or are being protested
as permitted by this Agreement). Except as otherwise disclosed to Agent in
writing, there are no pending, or to the knowledge of Borrower or Subsidiary
Guarantors threatened or contemplated, eminent domain proceedings against any of
the Collateral Properties. Except as otherwise disclosed to Agent in writing,
none of the Collateral Properties is now damaged as a result of any fire,
explosion, accident, flood or other casualty. Except as otherwise disclosed to
Agent in writing, none of the Borrower or Subsidiary Guarantors have received
any outstanding notice from any insurer or its agent requiring performance of
any work with respect to any of the Collateral Properties or canceling or
threatening to cancel any policy of insurance, and each of the Collateral
Properties complies with the material requirements of all of the Borrower's and
Subsidiary Guarantors' insurance carriers, except where any of the foregoing
would not reasonably be expected to have a Material Adverse Effect. Except as
otherwise disclosed to Agent, the Borrower and the Subsidiary Guarantors have no
Management Agreements for any of the Collateral Properties. To the best
knowledge of the Borrower and the Subsidiary Guarantors, there are no material
claims or any bases for material claims in respect of any Collateral Property or
its operation by any party to any service agreement or Management Agreement,
that would have a Material Adverse Effect. No person or entity has any right or
option to acquire any Collateral Property or any Building thereon or any portion
thereof or interest therein, except for certain tenants pursuant to the terms of
their Leases with Subsidiary Guarantors.

§6.24 Brokers. None of the Credit Parties has engaged or otherwise dealt with
any broker, finder or similar entity in connection with this Agreement or the
Loans contemplated hereunder.

69 

 

 

§6.25 Other Debt. As of the date of this Agreement (a) none of the Credit
Parties nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness that individually or in the aggregate has an
outstanding principal balance in excess of $500,000.00 ("Material Debt"), or
(ii) the performance of any material obligation under any agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party that is related to a Material Debt, and (b) as of the Closing
Date all Indebtedness of Borrower, each Guarantor and their respective
Subsidiaries is current and not subject to acceleration. No Credit Party is a
party to or bound by any agreement, instrument or indenture that may require the
subordination in right or time or payment of any of the Obligations to any other
indebtedness or obligation of any Credit Party. Schedule 6.25 attached hereto
describes all Material Debt binding upon each Credit Party or their respective
properties and entered into by a Credit Party as of the date of this Agreement
with respect to any Indebtedness of any Credit Party in an amount greater than
$500,000.00, and the Borrower has provided the Agent with such true, correct and
complete copies thereof as Agent has requested.

§6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37, hereof, no Credit Party is insolvent on a
balance sheet basis such that the sum of such Person's assets exceeds the sum of
such Person's liabilities, each Credit Party is able to pay its debts as they
become due, and each Credit Party has sufficient capital to carry on its
business.

§6.27 No Bankruptcy Filing. As of the Closing Date, none of the Credit Parties
are contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and the Credit Parties have no knowledge of any Person contemplating
the filing of any such petition against it.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Credit Parties with or as a
result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.

§6.29 Transaction in Best Interests of Credit Parties; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of each Credit Party. The direct and indirect benefits to inure
to the Borrower and the Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than "reasonably equivalent value" (as
such term is used in §548 of the Bankruptcy Code) and "valuable consideration,"
"fair value," and "fair consideration," (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by the Borrower and the Guarantors pursuant to this Agreement and the
other Loan Documents, and but for the willingness of each Guarantor to be a
guarantor of the Loan, the Borrower and the Guarantors would be unable to obtain
the financing contemplated hereunder which financing will enable the Borrower
and the Subsidiary Guarantors to have available financing to conduct and expand
their business.

70 

 

 

§6.30 OFAC. Borrower nor the Guarantors are (or will be) (i) a Sanctioned
Person, (ii) located, organized or resident in a Designated Jurisdiction or
(iii) is or has been (within the previous five (5) years) engaged in any
transaction with any Sanctioned Person or any Person who is located, organized
or resident in any Designated Jurisdiction to the extent that such transactions
would violate Sanctions. No Loan or Letter of Credit, nor the proceeds from any
Loan or Letter of Credit, has been used, directly or indirectly, or has
otherwise been made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business with any Sanctioned Person, or
in any other manner that will result in a violation by any Credit Party or
Subsidiary thereof, or any Lender, the Agent, the Issuing Lender, of Sanctions.
Neither the making of the Loans nor the issuance of Letters of Credit hereunder
nor the use of proceeds thereof will violate the Act, the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The REIT Guarantor and its Subsidiaries are in compliance in all
material respects with the Patriot Act.

§6.31 Ground Lease.

(a)       Each Ground Lease contains the entire agreement of the Borrower or the
applicable Subsidiary Guarantor and the applicable owner of the fee interest in
such Collateral Property (the "Fee Owner"), pertaining to the Collateral
Property covered thereby. With respect to Collateral Property subject to a
Ground Lease, the Borrower and the applicable Subsidiary Guarantors have no
estate, right, title or interest in or to the Collateral Property except under
and pursuant to the Ground Lease or except as may be otherwise approved in
writing by Agent. The Borrower has delivered a true and correct copy of the
Ground Lease to the Agent and the Ground Lease has not been modified, amended or
assigned, with the exception of written instruments that have been recorded in
the applicable real estate records and referenced in the Title Policy for such
Collateral Property.

(b)       The applicable Fee Owner is the exclusive fee simple owner of the
Collateral Property, subject only to the Ground Lease and all Liens and other
matters disclosed in the applicable Title Policy for such Collateral Property
subject to the Ground Lease, and the applicable Fee Owner is the sole owner of
the lessor's interest in the Ground Lease.

(c)       There are no rights to terminate the Ground Lease other than the
applicable Fee Owner's right to terminate by reason of default, casualty,
condemnation or other reasons, in each case as expressly set forth in the Ground
Lease.

(d)       Each Ground Lease is in full force and effect and, to Borrower's
knowledge, no breach or default or event that with the giving of notice or
passage of time would constitute a breach or default under any Ground Lease (a
"Ground Lease Default") exists or has occurred on the part of a Borrower or a
Subsidiary Guarantor or on the part of a Fee Owner under any Ground Lease. All
base rent and additional rent, if any, due and payable under each Ground Lease
has been paid through the date hereof and neither Borrower nor any Subsidiary
Guarantor is required to pay any deferred or accrued rent after the date hereof
under any Ground Lease. Neither Borrower nor a Subsidiary Guarantor has received
any written notice that a Ground Lease Default has occurred or exists, or that
any Fee Owner or any third party alleges the same to have occurred or exist.

71 

 

 

(e)       The Borrower or applicable Subsidiary Guarantor is the exclusive owner
of the ground lessee's interest under and pursuant to each Ground Lease and has
not assigned, transferred or encumbered its interest in, to, or under the Ground
Lease, except to Agent under the Loan Documents.

§7. AFFIRMATIVE COVENANTS. The Borrower covenants and agrees that, so long as
any Loan or Note is outstanding or any Lender has any obligation to make any
Loans:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents in
accordance with the terms hereof.

§7.2 Maintenance of Office. The Borrower will maintain their respective chief
executive office at c/o Plymouth Industrial REIT, Inc., 260 Franklin Street, 6th
Floor, Boston, Massachusetts 02110, or at such other as the Borrower shall
designate upon prompt written notice to the Agent and the Lenders, where
notices, presentations and demands to or upon the Borrower in respect of the
Loan Documents may be given or made.

§7.3 Records and Accounts. The REIT Guarantor, the Borrower and the Subsidiary
Guarantors will (a) keep, and cause each of their respective Subsidiaries to
keep true and accurate records and books of account in which full, true and
correct entries will be made in accordance with GAAP (in each case, in all
material respects) and (b) make adequate provision for the payment of all Taxes
(including income taxes). Neither REIT Guarantor, Borrower nor any of their
respective Subsidiaries shall, without the prior written consent of the Agent
(x) make any material change to the accounting policies/principles used by such
Person in preparing the financial statements and other information described in
§6.4 or §7.4 (unless required by GAAP or other applicable accounting standards),
or (y) change its fiscal year.

§7.4 Financial Statements, Certificates and Information. Borrower will deliver
or cause to be delivered to the Agent:

(a)       not later than ninety (90) days after the end of each calendar year,
the audited Consolidated balance sheet of the REIT Guarantor and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by an Authorized Officer or the chief financial
officer or accounting officer of the REIT Guarantor that the information
contained in such financial statements fairly presents in all material respects
the financial position of the REIT Guarantor and its Subsidiaries, and
accompanied by an auditor's report prepared without qualification as to the
scope of the audit by a member firm of Marcum, LLP or another nationally
recognized accounting firm reasonably acceptable to the Agent in its reasonable
discretion, and any other information the Agent may reasonably request to
complete a financial analysis of REIT and its Subsidiaries;

72 

 

 

(b)       not later than sixty (60) days after the end of each calendar quarter
of each year, copies of the unaudited consolidated balance sheet of the REIT
Guarantor and its Subsidiaries as at the end of such quarter, and the related
unaudited consolidated statements of income and cash flows for the portion of
the REIT Guarantor's fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by an Authorized
Officer or the chief financial officer or accounting officer of REIT Guarantor
that the information contained in such financial statements fairly presents in
all material respects the financial position of the REIT Guarantor and its
Subsidiaries on the date thereof (subject to year-end adjustments);

(c)       simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above an executed Borrowing Base Availability
Certificate in the form of Exhibit F and a statement (a "Compliance
Certificate") certified by an Authorized Officer or the chief financial officer
or chief accounting officer of Guarantor in the form of Exhibit G hereto (or in
such other form as the Agent may reasonably approve from time to time) setting
forth in reasonable detail computations evidencing compliance or non-compliance
(as the case may be) with the covenants contained in §9. All income, expense,
debt and value associated with Real Estate or other Investments disposed of
during any quarter will be eliminated from calculations, where applicable. The
Compliance Certificate shall be accompanied by copies of the statements of Net
Operating Income for such calendar quarter for each of the Collateral
Properties, prepared on a basis consistent with the statements furnished to the
Agent prior to the date hereof and otherwise in form and substance reasonably
satisfactory to the Agent, together with a certification by an Authorized
Officer or the chief financial officer or chief accounting officer of REIT
Guarantor that the information contained in such statement fairly presents in
all material respects Net Operating Income of the Collateral Properties for such
periods;

(d)       simultaneously with the delivery of the financial statements referred
to in clause (a) above, the statement of all contingent liabilities involving
amounts of $1,000,000 or more of the Credit Parties which are not reflected in
such financial statements or referred to in the notes thereto (including,
without limitation, all guaranties, endorsements and other contingent
obligations in respect of the indebtedness of others, and obligations to
reimburse the issuer in respect of any letters of credit);

(e)       simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above, (i) a Rent Roll for each of the Collateral
Properties and a summary thereof in form reasonably satisfactory to Agent as of
the end of each calendar quarter (including the fourth calendar quarter in each
year), (ii) an operating statement for each of the Collateral Properties for
each such calendar quarter and year to date and a consolidated operating
statement for the Collateral Properties for each such calendar quarter and year
to date (such statements and reports to be in form reasonably satisfactory to
Agent), including (if requested by Agent) a receivables aging, and (iii) a copy
of each Lease or amendment to any Lease entered into with respect to a
Collateral Property during such calendar quarter (including the fourth calendar
quarter in each year);

(f)       intentionally omitted;

73 

 

 

(g)       if reasonably requested by Agent, promptly after they are filed with
the Internal Revenue Service, copies of all annual federal income tax returns
and amendments thereto of the Borrower;

(h)       copies of all reports and notices reported to shareholders of the REIT
Guarantor must be provided to the Agent within fifteen (15) days from the date
shareholders are presented materials, provided that any item that is filed via
Form 8K or otherwise publicly available through the SEC shall be treated as
being delivered to the Agent;

(i)       promptly upon the filing hereof, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements and reports which Borrower or any Guarantor shall file with the SEC;

(j)       not later than December 15 of each year, a budget and business plan
for the Guarantor and each Collateral Property for the next calendar year;

(k)       to the extent requested by Agent, evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Collateral
Properties;

(l)       prompt written notice of any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender that would result in
a change to the list of beneficial owners identified in such certification; and

(m)       from time to time such other financial data and information in the
possession of the REIT Guarantor or their respective Subsidiaries (including
without limitation auditors' management letters, status of litigation or
investigations against the Credit Parties and any settlement discussions
relating thereto (unless the Borrower in good faith believe that such disclosure
could result in a waiver or loss of attorney work product, attorney-client or
any other applicable privilege), property inspection and environmental reports
and information as to zoning and other legal and regulatory changes affecting
the Credit Parties) as the Agent may reasonably request.

The Borrower shall reasonably cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent (collectively,
"Information Materials") pursuant to this Section and the Borrower shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as "Public Information" and (b) that are not Public Information as
"Private Information." Unless and until Agent or the Lenders receive written
notification to the contrary, Borrower hereby designates all Information
Materials as "Private Information" for purposes of this Section and this
Agreement. Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent's receipt thereof. Upon the
request of Agent, the Borrower shall deliver paper copies thereof to Agent. The
Borrower and the

74 

 

 

Guarantors authorize Agent and Arranger to disseminate any such materials,
including without limitation the Information Materials through the use of
Intralinks, SyndTrak or any other electronic information dissemination system
(an "Electronic System"). Any such Electronic System is provided "as is" and "as
available." The Agent and the Arranger do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
any notice, demand, communication, information or other material provided by or
on behalf of Borrower that is distributed over or by any such Electronic System
("Communications"). No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by Agent or the Arranger in connection
with the Communications or the Electronic System. In no event shall the Agent,
the Arranger or any of their directors, officers, employees, agents or attorneys
have any liability to the Borrower or the Guarantors, any Lender or any other
Person for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower's, any
Guarantors', the Agent's or any Arranger's transmission of Communications
through the Electronic System, and the Borrower and the Guarantors release
Agent, the Arranger and the Lenders from any liability in connection therewith.
Certain of the Lenders (each, a "Public Lender") may have personnel who do not
wish to receive material non-public information with respect to the Borrower,
its Subsidiaries or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market related
activities with respect to such Persons' securities.

The Borrower hereby agrees that it will identify that portion of the Information
Materials that may be distributed to the Public Lenders and that (i) all such
Information Materials shall be clearly and conspicuously marked "PUBLIC" which,
at a minimum, shall mean that the word "PUBLIC" shall appear prominently on the
first page thereof; (ii) by marking Information Materials "PUBLIC," the Borrower
shall be deemed to have authorized the Agent, the Lenders and the Arranger to
treat such Information Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries, its Affiliates or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Information
Materials constitute confidential information, they shall be treated as provided
in §18.7); (iii) all Information Materials marked "PUBLIC" are permitted to be
made available through a portion of any electronic dissemination system
designated "Public Investor" or a similar designation; and (iv) the Agent and
the Arranger shall be entitled to treat any Information Materials that are not
marked "PUBLIC" as being suitable only for posting on a portion of any
electronic dissemination system not designated "Public Investor" or a similar
designation.

§7.5 Notices.

(a)       Defaults. The Credit Parties will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a "notice of default". If any Person shall
give any written notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which Borrower is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Credit Parties shall forthwith give written notice thereof to the Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.

75 

 

 

(b)       Environmental Events. The Credit Parties will give notice to the Agent
within five (5) Business Days of becoming aware of (i) any known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that a Credit
Party reports in writing or is reportable by such Person in writing (or for
which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any written inquiry,
proceeding, or investigation, including a written notice from any agency of
potential environmental liability, of any federal, state or local environmental
agency or board, that in the case of either clauses (i) – (iii) above involves
any Collateral Property and would reasonably be expected to have a Material
Adverse Effect, or materially adversely affect the Agent's liens or security
title on the Collateral pursuant to the Security Documents.

(c)       Notification of Claims Against Collateral. The Credit Parties will
give notice to the Agent in writing within five (5) Business Days of becoming
aware of any material setoff, claims (including, with respect to the Collateral
Property, environmental claims), withholdings or other defenses to which any of
the Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject, which could have a Material Adverse Effect.

(d)       Notice of Litigation and Judgments. The Credit Parties will give
notice to the Agent in writing within five (5) Business Days of becoming aware
of any pending litigation and proceedings affecting any Credit Party is a party
involving an uninsured claim against a Credit Party that could either cause a
Default or could reasonably be expected to have a Material Adverse Effect and
stating the nature and status of such litigation or proceedings. The Borrower
will give notice to the Agent, in writing, within ten (10) days of any judgment
not covered by insurance, whether final or otherwise, against a Credit Party in
an amount in excess of $5,000,000.

(e)       ERISA. The Credit Parties will give notice to the Agent within ten
(10) Business Days after the REIT Guarantor or any ERISA Affiliate (i) gives or
is required to give notice to the PBGC of any "reportable event" (as defined in
§4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan
or Employee Benefit Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event; (ii) gives
a copy of any notice (including any received from the trustee of a Multiemployer
Plan) of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan, in each case if such
event or occurrence would reasonably be expected to have a Material Adverse
Effect.

(f)       Ground Lease. The Borrower will promptly notify the Agent in writing
of any default by a Fee Owner in the performance or observance of any of the
terms, covenants and conditions on the part of a Fee Owner to be performed or
observed under a Ground Lease. The Borrower will promptly deliver to the Agent
copies of all material notices, certificates, requests, demands and other
instruments received from or given by a Fee Owner to Borrower or a Subsidiary
Guarantor under a Ground Lease.

76 

 

 

(g)       Notification of Lenders. Within five (5) Business Days after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a)       Each Credit Party will preserve and keep in full force and effect
their legal existence in the jurisdiction of its incorporation or formation.
Each Credit Party will preserve and keep in full force all of their rights and
franchises, the preservation of which is necessary to the conduct of their
business, to the extent that the failure to do so could reasonably be expected
to result in a Material Adverse Effect. In the event the Borrower or any
Guarantor is a limited liability company, such Person shall not, nor shall any
of its members or managers, take any action in furtherance of, or consummate, an
LLC Division with respect to such Person.

(b)       Each Credit Party (i) will cause all of the Collateral Properties to
be maintained and kept in good condition, repair and working order (ordinary
wear and tear excepted) and supplied with all necessary equipment, and (ii) will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof in each case under (i) or (ii) above in which the failure
to do so would cause a Material Adverse Effect. Without limitation of the
obligations of the Borrower and the Subsidiary Guarantors under this Agreement
with respect to the maintenance of the Collateral Properties, the Borrower and
the Subsidiary Guarantors shall promptly and diligently comply with the
reasonably and necessary recommendations of the Environmental Engineer
concerning the maintenance, operation or upkeep of the Collateral Properties
contained in the building inspection and environmental reports delivered to the
Agent or otherwise obtained by Borrower or the Subsidiary Guarantors with
respect to the Collateral Property, that are required by Environmental Laws.

§7.7 Insurance; Condemnation.

(a)       The Borrower or the Subsidiary Guarantors will, at their expense,
procure and maintain for the benefit of the Borrower, the Subsidiary Guarantors
and the Agent, insurance policies issued by such insurance companies, in such
amounts, in such form and substance, and with such coverages, endorsements,
deductibles and expiration dates as are reasonably acceptable to the Agent,
taking into consideration the property size, use, and location that a
commercially prudent lender would require, providing the following types of
insurance covering each Collateral Property:

(i)       "All Risks" or "Special Form" property insurance, coverage from loss
or damage arising from flood, earthquake, and acts of terrorism (with such
coverage satisfactory to Agent), and comprehensive boiler and machinery or
"breakdown" coverages on each Building owned by the Borrower or the Subsidiary
Guarantors in an amount not less than the full insurable replacement cost of
each Building. As approved by Agent, flood, earthquake and boiler and
machinery/breakdown coverages may be subject to sublimits less than the
Building's insurable replacement cost. Losses shall be valued on a replacement
cost basis, and coinsurance (if any) shall be waived, with any flood insurance
being in an amount equal to no less than the minimum amount required by law (or
the maximum available under the National Flood Insurance Program) The
deductibles shall not to exceed $250,000 for physical damage, a 24-hour waiting
period for business interruption and five percent (5%) of the insured value per
location for earthquake or named windstorm. Full insurable replacement cost as
used herein means the cost of replacing the Building (exclusive of the cost of
excavations, foundations and footings below the lowest basement floor) without
deduction for physical depreciation thereof;

77 

 

 

(ii)       If not covered by or under the terms or provisions of the policies
required in clause (i) above, during the course of construction or repair of any
Building or of any renovations or repairs that are not covered by Borrower's or
the Subsidiary Guarantors' property insurance, the insurance required by clause
(i) above shall be written on a builder's risk, completed value, non-reporting
form, with recovery not affected by interim reports of value submitted for
premium accounting purposes, meeting all of the terms required by clause (i)
above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Collateral Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;

(iii)       If not insured by the flood insurance required under (i) above,
flood insurance if at any time any Building is located in any federally
designated "special hazard area" (including any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E),
in an amount equal to the full replacement cost or the maximum amount then
available under the National Flood Insurance Program;

(iv)       Rent loss insurance in an amount sufficient to recover at least the
total estimated gross receipts from all sources of income, including without
limitation, rental income, for the Collateral Property for a twelve (12) month
period, including a provision for an extended period of indemnity of not less
than one year;

(v)       Commercial general liability insurance against claims for bodily
injury and property damage liability, on an occurrence basis, (including
personal injury and advertising injury liability, contractual liability
coverage, and completed operations coverage) with a general aggregate limit of
not less than $2,000,000, a completed operations aggregate limit of not less
than $2,000,000, a combined single limit of not less than $1,000,000 per
occurrence for bodily injury, and property damage liability, and a limit of not
less than $1,000,000 for personal injury and advertising injury;

(vi)       Umbrella liability insurance with limits of not less than $10,000,000
to be in excess of the limits of the insurance required by clause (v) above,
with coverage at least as broad as the primary coverages, with any excess
liability insurance to be at least as broad as the coverages of the lead
umbrella policy. All such policies shall include language to provide defense
coverage obligations; and

(vii)       Such other insurance in such form and in such amounts as may from
time to time be reasonably required by the Agent against other insurable hazards
and casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Collateral Property.

78 

 

 

The Borrower or the Subsidiary Guarantors shall pay all premiums on insurance
policies. The insurance policies with respect to all Collateral Property
provided for in clauses (v), (vi) and (vii) shall name or contain provisions
granting coverage to the Agent and each Lender as an additional insured and
shall contain a cross liability/severability provisions. The insurance policies
provided for in clauses (i), (ii) and (iii) above as to each Collateral Property
shall name the Agent as mortgagee and loss payee, shall be first payable in case
of loss to the Agent, and shall contain mortgage clauses and lender's loss
payable endorsements in form and substance acceptable to the Agent. The Borrower
or the Subsidiary Guarantors shall deliver certificates of insurance for all
such policies to the Agent, and the Borrower or the Subsidiary Guarantors shall
promptly furnish to the Agent duplicate originals or certified copies of all
such policies, all renewal notices and evidence that all premiums or portions
thereof then due and payable have been paid. At least ten (10) days prior to the
expiration date of the policies, the Borrower or the Subsidiary Guarantors shall
deliver to the Agent evidence of continued coverage, including a certificate of
insurance, as may be reasonably satisfactory to the Agent; provided, however, if
Borrower or the Subsidiary Guarantors are continuing insurance renewal
negotiations at such date, then Borrower or the Subsidiary Guarantors shall
inform Agent in writing of the status of such insurance renewal negotiations and
any anticipated or potential material changes in coverages, deductibles or
limits, and shall in any event provide evidence of extension, renewal or
replacement prior to the expiration date of the current policies.

(b)       All policies required by clauses (i), (ii) and (iii), above shall
contain standard mortgagee clauses or endorsements to the effect that (i) no act
or omission of the Borrower or the Subsidiary Guarantors or anyone acting for
the Borrower or the Subsidiary Guarantors (including, without limitation, any
representations made in the procurement of such insurance), which might
otherwise result in a forfeiture of such insurance or any part thereof, no
occupancy or use of the Collateral Property for purposes more hazardous than
permitted by the terms of the policy, and no foreclosure or any other change in
title to the Collateral Property or any part thereof, shall affect the validity
or enforceability of such insurance insofar as the Agent is concerned, (ii) such
policies shall not be canceled or terminated prior to the scheduled expiration
date thereof without the insurer thereunder giving at least thirty (30) days
prior written notice except in cases of non-payment of premium, ten (10) days
prior written notice, to the Agent, and (iii) that the Agent or the Lenders
shall have the right but not any obligation to pay any premiums thereon or any
assessments thereunder, and to file claims; and under all policies, (i) the
insurer waives any right of set off, counterclaim, subrogation, or any deduction
in respect of any liability of the Borrower, the Subsidiary Guarantors and the
Agent, and (ii) such insurance is primary and without right of contribution from
any other insurance which may be available.

(c)       The insurance required by this Agreement may be effected through a
blanket policy or policies covering additional locations and property of the
Borrower, the Subsidiary Guarantors and other Persons not included in the
Collateral Property, provided that such blanket policy or policies comply with
all of the terms and provisions of this §7.7 and contain endorsements or clauses
assuring that any claim recovery will not be less than that which a separate
policy would provide, including, without limitation, a priority claim provision
and a lender's loss payable endorsement favoring the Agent with respect to
property insurance and a per location aggregate that applies to the commercial
general liability insurance.

79 

 

 

(d)       All policies of insurance required by this Agreement shall be issued
by companies authorized to do business in the State where the policy is issued
and also in the States where the Collateral Property is located and having a
rating in Best's Key Rating Guide of at least "A" and a financial size category
of at least "X."

(e)       No Borrower shall carry separate insurance, concurrent in kind or form
or contributing in the event of loss, with any insurance required under this
Agreement unless such insurance complies with the terms and provisions of this
§7.7.

(f)       In the event of any loss or damage to a Collateral Property in excess
of $1,000,000, the Borrower or the Subsidiary Guarantors shall give prompt
written notice to the insurance carrier and the Agent. Subject to the provisions
of (g) below, each Credit Party hereby irrevocably authorizes and empowers the
Agent, at the Agent's option and in the Agent's sole discretion or at the
request of the Required Lenders in their sole discretion, as its attorney in
fact, to make proof of such loss, to appear in and prosecute any action arising
from such insurance policies, to collect and receive Insurance Proceeds and
Condemnation Proceeds, and to deduct therefrom the Agent's reasonable expenses
incurred in the collection of such Insurance Proceeds; provided, however, that
so long as no Event of Default has occurred and is continuing and so long as the
applicable Borrower shall in good faith diligently pursue such claim, the
applicable Borrower may make proof of loss and appear in and prosecute any
proceedings or negotiations with respect to the adjustment of such claim and
collect and receive Insurance Proceeds and Condemnation Proceeds of $1,000,000
or less, except that the applicable Borrower may not settle, adjust or
compromise any such claim without the prior written consent of the Agent, which
consent shall not be unreasonably withheld or delayed; provided, further, that
the applicable Borrower may make proof of loss and settle, adjust and compromise
any claim under casualty insurance policies which is in an amount less than
$1,000,000 so long as no Event of Default has occurred and is continuing and so
long as the applicable Borrower shall in good faith diligently pursue such
claim. Subject to the provisions of (g) below, the Borrower and the Subsidiary
Guarantors further authorize the Agent, at the Agent's option, to (i) apply the
balance of such Insurance Proceeds and Condemnation Proceeds to the payment of
the Obligations whether or not then due, or (ii) if the Agent shall require the
reconstruction or repair of the Collateral Property, to hold the balance of such
proceeds as trustee to be used to pay taxes, charges, sewer use fees, water
rates and assessments which may be imposed on the Collateral Property which are
then due and payable and the Obligations as they become due during the course of
reconstruction or repair of the Collateral Property and to pay, in accordance
with such terms and conditions as the Agent or other lenders of construction
projects may prescribe, for the costs of reconstruction or repair of the
Collateral Property, and upon completion of such reconstruction or repair to pay
the excess to Borrower.

80 

 

 

(g)       Notwithstanding the foregoing or anything to the contrary contained in
the Mortgages, the Agent shall make Insurance Proceeds and Condemnation Proceeds
available to the Borrower or the Subsidiary Guarantors to reconstruct and repair
the Collateral Property, in accordance with such customary terms and conditions
as the Agent may reasonably prescribe in the Agent's discretion for the
disbursement of the proceeds, provided that (i) the cost of such reconstruction
or repair is not estimated by the Agent to exceed twenty percent (20%) of the
replacement cost of the damaged Building (as reasonably estimated by the Agent),
(ii) no Default or Event of Default shall have occurred and be continuing (other
than any Event of Default occurring solely as a result of such casualty or
condemnation), (iii) the Borrower or the Subsidiary Guarantors shall have
provided to the Agent additional cash security in an amount equal to the amount
reasonably estimated by the Agent to be the amount in excess of the Insurance
Proceeds or Condemnation Proceeds received which will be required to complete
such repair or restoration, (iv) the Agent shall have approved the plans and
specifications, construction budget, construction contracts, and construction
schedule for such repair or restoration, not to be unreasonably withheld,
delayed or conditioned, and reasonably determined that the repaired or restored
Collateral Property will provide the Agent with adequate security for the
Obligations (which security should be deemed adequate if such security is
substantially comparable to the security in place prior to such casualty or
condemnation) (provided that the Agent shall not disapprove such plans and
specifications if the Building is to be restored to substantially its condition
immediately prior to such damage), (v) the Borrower or the Subsidiary Guarantors
shall have delivered to the Agent written agreements binding upon not less than
seventy five percent (75%) of the tenants or other parties having present or
future rights to possession of any portion of the affected Collateral Property
or having any right to require repair, restoration or completion of the
Collateral Property or any portion thereof (determined by reference to those
tenants in the aggregate occupying or having rights to occupy not less than
seventy five percent (75%) of the Net Rentable Area of the Building so damaged),
agreeing upon a date for delivery of possession of the Collateral Property or
their respective portions thereof, to permit time which is sufficient in the
judgment of the Agent for such repair or restoration and approving the plans and
specifications for such repair or restoration, or other evidence satisfactory to
the Agent that none of such tenants or other parties may terminate their Leases
as a result of such casualty or as a result of having a right to approve the
plans and specifications for such repair or restoration, (vi) the Agent shall
reasonably determine that such repair or reconstruction can be completed prior
to the Revolving Credit Maturity Date, (vii) the Agent shall receive evidence
reasonably satisfactory to it that any such restoration, repair or rebuilding
complies in all respects with any and all applicable state, federal and local
laws, ordinances and regulations, including without limitation, zoning laws,
ordinances and regulations, and that all required permits, licenses and
approvals relative thereto have been or will be issued in a manner so as not to
materially impede the progress of restoration, (viii) the Agent shall receive
customary evidence reasonably satisfactory to it that the insurer under such
policies of fire or other casualty insurance does not assert any defense to
payment under such policies against Borrower or the Agent (or Borrower shall
have provided security for any amounts with respect to which the insurance
carrier is asserting any defense to payment), and (ix) with respect to any
Taking, Agent shall determine that following such repair or restoration there
shall be no more than the lesser of (i) a ten percent (10%) reduction in
occupancy or rental income from the Collateral Property so affected by such
specific condemnation or taking (excluding any proceeds from rental loss
insurance or proceeds from such award allocable to rent) or (ii) a five percent

81 

 

 

(5%) reduction in occupancy or in rental income from all of the Collateral
Properties (excluding any proceeds from rental loss insurance or proceeds of
such award allocable to rent), after giving effect to the current condemnation
or taking and any previous condemnations or takings which may have occurred. Any
excess Insurance Proceeds shall be paid to the Borrower or the Subsidiary
Guarantors, or if an Event of Default has occurred and is continuing (other than
any Event of Default occurring solely as a result of such casualty or
condemnation), such proceeds shall be applied to the payment of the Obligations,
unless in either case by the terms of the applicable insurance policy the excess
proceeds are required to be returned to such insurer. Any excess Condemnation
Proceeds shall be applied to the payment of the Obligations. In no event shall
the provisions of this section be construed to extend the Revolving Credit
Maturity Date or to limit in any way any right or remedy of the Agent upon the
occurrence of an Event of Default hereunder. If the Collateral Property is sold
or the Collateral Property is acquired by the Agent, all right, title and
interest of the Borrower and the Subsidiary Guarantors in and to any insurance
policies and unearned premiums thereon (other than in connection with any
blanket policy) and in and to the proceeds thereof resulting from loss or damage
to the Collateral Property prior to the sale or acquisition shall pass to the
Agent or any other successor in interest to the Borrower or the Subsidiary
Guarantors or purchaser of the Collateral Property.

§7.8 Taxes; Liens. The Borrower or the Subsidiary Guarantors will, and will
cause their respective Subsidiaries to, duly pay and discharge, or cause to be
paid and discharged, before the same shall become delinquent, all taxes,
assessments and other governmental charges imposed upon them or upon the
Collateral Properties or the other Real Estate, sales and activities, or any
part thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials or supplies, that if unpaid might by law become a lien or
charge upon any of its property or other Liens affecting any of the Collateral
or other property of Borrower or the Subsidiary Guarantors, or, with respect to
their respective Subsidiaries that in case of any of the foregoing could
reasonably be expected to have a Material Adverse Effect, provided that any such
tax, assessment, charge or levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings which shall suspend the collection thereof with respect to such
property, neither such property nor any portion thereof or interest therein
would be in any danger of sale, forfeiture or loss by reason of such proceeding
and Borrower or any such Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, Borrower or any such Subsidiary either (i) will provide a
bond issued by a surety reasonably acceptable to the Agent and sufficient to
stay all such proceedings or (ii) if no such bond is provided, will pay each
such tax, assessment, charge or levy.

§7.9 Inspection of Collateral Properties and Books. The Borrower and the
Subsidiary Guarantors will, and will cause their respective Subsidiaries to,
permit the Agent and the Lenders, at the Borrower's expense (subject to the
limitation set forth below) and upon reasonable prior notice, to visit and
inspect any of the Collateral Properties during normal business hours, to
examine the books of account of the Borrower and the Subsidiary Guarantors (and
to make copies thereof and extracts therefrom) and to discuss the affairs,
finances and accounts of the Borrower and the Subsidiary Guarantors with, and to
be advised as to the same by, their respective officers, partners or members,
all at such reasonable times and intervals as the Agent or any Lender may
reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower and the Subsidiary
Guarantors shall not be required to pay for such visits and inspections more
than once in any twelve (12) month period. The Agent and the Lenders shall use
good faith efforts to coordinate such visits and inspections so as to minimize
the interference with and disruption to the normal business operations of the
Borrower, the Subsidiary Guarantors and their respective Subsidiaries.

82 

 

 

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Subsidiary Guarantors will comply in all respects with (i) all applicable
laws and regulations now or hereafter in effect wherever its business is
conducted, (ii) the provisions of its corporate charter, partnership agreement,
limited liability company agreement or declaration of trust, as the case may be,
and other charter documents and bylaws, (iii) all agreements and instruments to
which it is a party or by which it or any of its properties may be bound, (iv)
all applicable decrees, orders, and judgments, and (v) all licenses and permits
required by applicable laws and regulations for the conduct of its business or
the ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) could not reasonably be expected to
have a Material Adverse Effect. If any authorization, consent, approval, permit
or license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrower or their respective
Subsidiaries may fulfill any of its obligations hereunder, the Borrower or such
Subsidiary will immediately take or cause to be taken all steps necessary to
obtain such authorization, consent, approval, permit or license and furnish the
Agent and the Lenders with evidence thereof, except where the failure to obtain
the foregoing could not reasonably be expected to have a Material Adverse
Effect. The Borrower and the Subsidiary Guarantors shall develop and implement
such programs, policies and procedures as are necessary to comply with the
Patriot Act and shall promptly advise Agent in writing in the event that the
Borrower and the Subsidiary Guarantors shall determine that any investors in
Borrower are in violation of such act. If fire or life safety code violations
exist at any of the Initial Collateral Properties (or upon Borrower’s knowledge
thereafter), then the Borrower will provide evidence to the Agent that such
violations have been remedied within 30 days (and for any building code
violations within 90 days) of the Closing Date, or upon Borrower’s knowledge, as
applicable.

§7.11 Further Assurances. The Credit Parties will cooperate with the Agent and
the Lenders and execute such further instruments and documents as the Lenders or
the Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents
provided that such instrument and documents are consistent with the terms of the
Loan Documents and do not impose any additional material obligations or expenses
on the Credit Parties.

§7.12 Management. The Borrower and the Subsidiary Guarantors shall not enter
into any Management Agreement with a third-party manager for the Collateral
Property without the prior written consent of the Agent (which shall not be
unreasonably withheld, delayed or conditioned), and after such approval, no such
Management Agreement shall be modified in any material respect or terminated
without Agent's prior written approval, such approval not to be unreasonably
withheld, delayed or conditioned. Agent may condition any approval of a new
manager upon the execution and delivery to Agent of collateral assignment of
such Management Agreement to Agent and a subordination of the manager's rights
thereunder to the rights of the Agent and the Lenders under the Loan Documents.
The Management Agreements described on Schedule 6.23 hereto relating to the
initial Collateral Properties are approved by Agent.

§7.13 Leases of the Property(b) .

83 

 

 

(a)       The Borrower will, and will cause the Subsidiary Guarantors to, take,
or cause to be taken, all reasonable steps within the power of the Borrower and
Subsidiary Guarantors to market and lease the leasable area of the Collateral
Properties in accordance with sound and customary leasing and management
practices for similar properties. Any such leasing activity shall be conducted
in accordance with the terms of §7.13(b), below, and the Mortgages. The Agent
shall have the right, and the Borrower and Subsidiary Guarantors hereby
authorize the Agent, to communicate directly with any tenant under a Lease to
verify any information delivered to the Agent by the Borrower or Subsidiary
Guarantors concerning such tenant or such tenant's Lease.

(b)       The Borrower will not, and will not permit the Subsidiary Guarantors
to, enter into any Lease with a Major Tenant, or amend, supplement or otherwise
modify, terminate or cancel, or accept the surrender of, or consent to the
assignment or subletting of, or grant any concessions to or waive the
performance of any obligations of any Lease with a Major Tenant without the
prior written consent of the Agent, which consent shall not be unreasonably
withheld, conditioned or delayed. With respect to any Lease entered into after
the date hereof which would not be with a Major Tenant, the Borrower and
Subsidiary Guarantors may enter into such Lease, provided that such Lease is (A)
a bona fide arm's length lease entered into in the ordinary course of business
with a party that is not an Affiliate of Borrower or the Subsidiary Guarantors,
(B) is on the standard lease form approved by Agent without material
modification, addition or other change made by Borrower or a Subsidiary
Guarantor not in accordance with reasonable and prudent leasing practices
(including, without limitation, any change which increases the landlord's
obligations or decreases the landlord's rights, creates additional remedies,
rights of self-help, offset, termination, co-tenancy or similar provisions for
the benefit of the tenant thereunder, or creates rights of first offer or first
refusal), and (C) will not cause a default under any other Lease. With respect
to any Lease which is not with a Major Tenant, the Borrower and Subsidiary
Guarantors may amend, supplement or otherwise modify, terminate or cancel, or
accept the surrender of, or consent to the assignment or subletting of, or
granting concessions to or waive the performance of any obligations of any
tenant, lessee or licensee under any such Lease in the ordinary course of
business consistent with sound leasing and management practices for similar
properties. To the extent the Agent's approval or consent is required pursuant
to this Section 7.13, Agent's approval shall be deemed granted in the event the
Agent fails to respond to the Borrower's request within ten (10) Business Days
if (Y) Borrower has delivered to Agent and Agent's counsel the applicable
documents, with the notation

"IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS APPROVAL REQUEST WITHIN
TEN (10) BUSINESS DAYS FROM RECEIPT SHALL BE DEEMED TO BE LENDER'S APPROVAL"

prominently displayed in bold, all caps and fourteen (14) point or larger font
in the transmittal letter requesting approval and (Z) Agent does not approve or
reject the applicable request within ten (10) Business Days from the date Agent
and Agent's counsel receive the request as evidenced by a certified mail return
receipt or confirmation by a reputable national overnight delivery service
(e.g., Federal Express) that the same has been delivered. The Borrower and
Subsidiary Guarantors shall furnish the Agent with executed copies of all Leases
or amendments thereto hereafter made. The Borrower and Subsidiary Guarantors
shall deliver (i) a payment direction letter acceptable to the Agent to each new
tenant of a Lease entered into after the date hereof, and (ii) if requested by
the Agent, a Subordination, Attornment and Non-Disturbance Agreement reasonably
acceptable to the Agent from each new tenant (with the Agent requiring a
Subordination, Attornment and Non-Disturbance Agreement from each tenant
occupying in excess of forty percent (40%) of the Net Rentable Area of any
Collateral Property).

84 

 

 

(c)       The Borrower shall not, and will not permit the Subsidiary Guarantors
to, collect any rents, issues, profits, revenues, income or other benefits
payable under any of the Leases for the Collateral Properties more than one (1)
month in advance (provided that the foregoing shall not prohibit the collection
of security deposits). The Borrower shall not, and shall not permit the
Subsidiary Guarantors to, directly or indirectly, cause or permit to exist, any
condition which would result in the termination or cancellation of, or which
would relieve the performance of any material obligations of any tenant under,
any Lease for all or any portion of the Collateral Properties. In the event that
any existing or future security deposit is in the form of a letter of credit,
Borrower or the applicable Subsidiary Guarantor shall cause Agent to be a named
beneficiary thereof and shall otherwise cause such letter of credit to be in
form and substance reasonably satisfactory to Agent, and shall assign to Agent
its interest in such letter of credit pursuant to documents reasonably
satisfactory to Agent. Without limiting any term of the Loan Documents
prohibiting Borrower or the Subsidiary Guarantors from terminating Leases, any
payments received by Borrower or the Subsidiary Guarantors with respect to early
lease termination options or otherwise paid by tenants in consideration of an
early termination of any Lease shall be promptly paid to Agent as a prepayment
of the Loans.

§7.14 Business Operations. The Credit Parties will not and will not permit any
of their respective Subsidiaries to engage in any business other than to
acquire, own, use, operate, manage, finance, sell, lease, sublease, exchange or
otherwise dispose of industrial properties (and other properties described in
the United States), directly or indirectly, and engage in any other activities
related or incidental thereto or permitted pursuant to the terms hereof.

§7.15 Registered Service Mark. Without prior written notice to the Agent, none
of the Collateral Properties shall be owned or operated by the Borrower or the
Subsidiary Guarantors under any registered or protected trademark, tradename,
service mark or logo.

§7.16 Ownership of Real Estate. Without the prior written consent of Agent
(which consent shall not be unreasonably withheld, conditioned or delayed), all
Real Estate and all interests (whether direct or indirect) of Borrower or REIT
Guarantor in any real estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by Borrower or a Wholly
Owned Subsidiary of Borrower; provided, however that Borrower shall be permitted
to own or lease interests in Real Estate through non-Wholly Owned Subsidiaries
and Unconsolidated Affiliates as permitted by §8.3.

§7.17 RESERVED.

§7.18 Plan Assets. The Credit Parties will do, or cause to be done, all things
necessary to ensure that none of the Collateral Properties will be deemed to be
Plan Assets at any time.

§7.19 Guarantor Covenants. Borrower shall cause REIT Guarantor to comply with
the following covenants:

(a)       REIT Guarantor will not make or permit to be made, by voluntary or
involuntary means, any transfer or encumbrance of its interest in Borrower, or
any dilution of its interest in Borrower, that would result in a Change of
Control; and

85 

 

 

(b)       the REIT Guarantor shall not dissolve, liquidate or otherwise wind-up
its business, affairs or assets.

§7.20 Collateral Properties. Without limiting the further covenants contained in
the Security Documents, at all times the Borrower and the Subsidiary Guarantors
shall use commercially reasonable efforts to cause each other Borrower or the
applicable tenant, to:

(a)       pay (or cause to be paid) all real estate and personal property taxes,
assessments, water rates or sewer rents, ground rents, maintenance charges,
impositions, and any other charges, including vault charges and license fees for
the use of vaults, chutes and similar areas adjoining any Collateral Property,
now or hereafter levied or assessed or imposed against any Collateral Property
or any part thereof (except those which are being contested in good faith by
appropriate proceedings diligently conducted where the failure to pay any of the
foregoing could reasonably be expected to have a Material Adverse Effect).

(b)       promptly pay (or cause to be paid) when due all bills and costs for
labor, materials, and specifically fabricated materials incurred in connection
with any Collateral Property (except those which are being contested in good
faith by appropriate proceedings diligently conducted where the failure to pay
any of the foregoing could reasonably be expected to have a Material Adverse
Effect), and in any event never permit to be created or exist in respect of any
Collateral Property or any part thereof any other or additional Lien or security
interest other than Liens permitted hereunder.

(c)       operate the Collateral Properties in a good and workmanlike manner and
in all material respects in accordance with all Legal Requirements in accordance
with Borrower's or such Subsidiary's prudent business judgment, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

§7.21 REIT Guarantor. The Equity Interests of REIT Guarantor shall at all times
be publicly traded on the New York Stock Exchange, or some other comparable
stock exchange approved by Agent. The REIT Guarantor shall at all times comply
with all requirements of applicable laws necessary to maintain its status as a
real estate investment trust under the Code, shall elect to be treated as a real
estate investment trust and shall operate its business in compliance with the
terms and conditions of this Agreement applicable to REIT Guarantor and the
other Loan Documents to which it is a party.

§7.22 Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions, (ii) in any manner that would result in a violation
of applicable Sanctions by any party to this Agreement, or (iii) in any manner
that would cause the Borrower, the Guarantors or any of their respective
Subsidiaries to violate the United States Foreign Corrupt Practices Act. None of
the funds or assets of the Borrower or Guarantors that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions.
Borrower shall maintain policies and procedures designed to achieve compliance
with Sanctions.

86 

 

§8. NEGATIVE COVENANTS. The Credit parties covenant and agree that, so long as
any Loan or Note is outstanding or any of the Lenders has any obligation to make
any Loans:

 

§8.1 Restrictions on Indebtedness. The Credit Parties will not create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

(i)       Indebtedness to the Lenders arising under any of the Loan Documents
and Hedge Obligations to a Lender Hedge Provider;

(ii)       current liabilities of the Credit Parties incurred in the ordinary
course of business, including but not limited to short term unsecured financing
arrangements not to exceed $500,000 in the aggregate at any time, but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii)       Indebtedness in respect of taxes, assessments, governmental charges
or levies and claims for labor, materials and supplies to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of §7.8;

(iv)       Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in an Event of Default;

(v)       endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vi)       Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith; and

(vii)       Other Indebtedness of the REIT Guarantor and the Borrower (but not
any other Credit Party), including in connection with customary recourse
carve-outs and environmental indemnifications related to Indebtedness incurred
by Subsidiaries (other than any Subsidiary Guarantor) of the REIT Guarantor,
provided the REIT Guarantor and the Borrower remain in compliance with the
covenants set forth in §§9.1 through 9.4 after incurring such Indebtedness.

The foregoing shall not preclude Subsidiaries of the REIT Guarantor (other than
Borrower or a Subsidiary Guarantor) to incur Indebtedness which would be
prohibited by the terms of this §8.1).

87 

 

 

§8.2 Restrictions on Liens, Etc. The Credit Parties will not (a) create or incur
or suffer to be created or incurred or to exist any lien, security title,
encumbrance, mortgage, pledge, negative pledge, charge, or other security
interest of any kind upon the Collateral Properties, the Equity Interests in any
Borrower or any Subsidiary Guarantor, or any of the Subsidiary Guarantor's
material respective property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (b) transfer any of
the Borrower or the Subsidiary Guarantor's material property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (d) suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against any of them that if unpaid
could by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever as to the Collateral Properties over any of their general
creditors; (e) sell, assign, pledge or otherwise transfer any accounts, contract
rights, general intangibles, chattel paper or instruments, with or without
recourse; or (f) incur or maintain any obligation to any holder of Indebtedness
of any of such Persons which prohibits the creation or maintenance of any lien
securing the Obligations (collectively, "Liens"); provided that notwithstanding
anything to the contrary contained herein, the Borrower and the Subsidiary
Guarantors may create or incur or suffer to be created or incurred or to exist:

(i)       Liens not yet due or payable on properties to secure taxes,
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not
overdue by more than sixty (60) days or are being contested in good faith and by
appropriate proceedings diligently conducted with adequate reserves being
maintained by Borrower in accordance with GAAP or not otherwise required to be
paid or discharged under the terms of this Agreement or any of the other Loan
Documents;

(ii)       deposits or pledges made in connection with, or to secure payment of,
workers' compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(iv)       judgment liens and judgments that do not constitute an Event of
Default;

(v)       Liens consisting of pledges of security interests in the ownership
interests of any Subsidiary which is not Borrower or a Subsidiary Guarantor or
the direct or indirect owner of an interest in Borrower or a Subsidiary
Guarantor securing Indebtedness which is permitted by §8.1 or lien securing
Indebtedness otherwise permitted herein;

88 

 

 

(vi)       encumbrances on a Collateral Property consisting of easements, rights
of way, zoning restrictions, restrictions on the use of real property and
defects and irregularities in the title thereto, landlord's or lessor's liens
under leases to which Borrower or a Subsidiary Guarantor is a party, purchase
money security interests and other liens or encumbrances, which do not
individually or in the aggregate have a Material Adverse Effect;

(vii)       Liens in favor of the Agent and the Lenders under the Loan Documents
to secure the Obligations and the Hedge Obligations; and

(viii)       Liens and encumbrances on a Collateral Property expressly permitted
under the terms of the Mortgage relating thereto.

§8.3 Restrictions on Investments.

(a)       No Credit Party will make or permit to exist or to remain outstanding
any Investment except Investments in:

(i)       marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by Borrower or
Subsidiary Guarantor;

(ii)       marketable direct obligations of any of the following: Federal Home
Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(iii)       demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

(iv)       securities commonly known as "commercial paper" issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody's
Investors Service, Inc. or by Standard & Poor's Corporation at not less than "P
1" if then rated by Moody's Investors Service, Inc., and not less than "A 1", if
then rated by Standard & Poor's Corporation;

(v)       repurchase agreements having a term not greater than ninety (90) days
and fully secured by securities described in the foregoing subsection (i), (iv)
and (vi) with banks described in the foregoing subsection (iii) or with
financial institutions or other corporations having total assets in excess of
$500,000,000;

(vi)       shares of so-called "money market funds" registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (i)
through (iv) and have total assets in excess of $50,000,000;

89 

 

 

(vii)       the acquisition of fee interests or long-term ground lease interests
by Borrower or Subsidiary Guarantor or other Subsidiaries (directly or
indirectly) in real estate and investments incidental thereto, any and all
construction and development related thereto;

(viii)       Investments by the REIT Guarantor in the Borrower, and Investments
by the Borrower (directly or indirectly) in Subsidiaries of Borrower;

(ix)       Investments which constitute Indebtedness to the extent such
Indebtedness is permitted pursuant to §8.1;

(b)       The Borrower shall not permit Investments by the Borrower and/or the
REIT Guarantor or the REIT Guarantor's Subsidiaries to be outstanding at any one
time which exceed the following:

(i)       Investments in unimproved land to exceed two and one half percent
(2.5%) of Total Asset Value;

(ii)       Investments in re-development projects to exceed ten percent (10%) of
Total Asset Value;

(iii)       Investments in non-Wholly Owned Subsidiaries and Affiliates to
exceed twenty percent (20%) of Total Asset Value and

(iv)       Notwithstanding the foregoing, in no event shall the aggregate value
of the Investments described in §8.3(b)(i) through (iii) exceed twenty percent
(20%) of Total Asset Value at any time, with any violation of the foregoing ((i)
through (iv)) limits not constituting an Event of Default but shall result in
such excess being excluded when calculating Total Asset value.

For the purposes of this §8.3, the Investment of Borrower or Subsidiary
Guarantors in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of (i) such Person's pro rata share of
their Unconsolidated Affiliate's Investment in Real Estate; plus (ii) such
Person's pro rata share of any other Investments valued at the GAAP book value.

§8.4 Merger, Consolidation. No Credit Party will become a party to any
dissolution, liquidation, disposition (including, without limitation, by way of
an LLC Division) of all or substantially all of its assets or business, merger,
reorganization, consolidation or other business combination or agree to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of the Required
Lenders except for (i) the merger or consolidation of one or more of the
Subsidiaries of Borrower (other than any Subsidiary that is a Subsidiary
Guarantor) with and into Borrower (it being understood and agreed that in any
such event Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of Borrower or (iii) in connection
with the release of all Collateral owned by such Subsidiary Guarantor.

90 

 

 

§8.5 Intentionally Deleted.

§8.6 Compliance with Environmental Laws. None of the Credit Parties will do any
of the following: (a) use any of the Collateral Properties or any portion
thereof as a facility for the handling, processing, storage or disposal of
Hazardous Substances, except for quantities of Hazardous Substances used in the
ordinary course of a Subsidiary Guarantor's or its tenants' business and in
material compliance with all applicable Environmental Laws, (b) cause or permit
to be located on any of the Collateral Properties any underground tank or other
underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Collateral Properties except in material compliance with Environmental
Laws, (d) conduct any activity at any Collateral Properties or use any
Collateral Properties in any manner that would reasonably be expected to cause a
Release of Hazardous Substances on, upon or into the Collateral Properties or
any surrounding properties which would reasonably be expected to give rise to
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all Environmental Laws), except, any such use,
generation, conduct or other activity described in clauses (a) to (e) of this
§8.6 would not reasonably be expected to have a Material Adverse Effect.

The Credit Parties shall:

(i)       in the event of any change in applicable Environmental Laws governing
the assessment, release or removal of Hazardous Substances, take all reasonable
action as required by such Laws, and

(ii)       if any Release or disposal of Hazardous Substances which Borrower or
the Subsidiary Guarantors are legally obligated to contain, correct or otherwise
remediate shall occur or shall have occurred on any Collateral Property
(including without limitation any such Release or disposal occurring prior to
the acquisition or leasing of such Collateral Property by the Borrower or the
Subsidiary Guarantors), the relevant Borrower or Subsidiary Guarantor shall,
after obtaining knowledge thereof, cause the performance of actions required by
applicable Environmental Laws at the Collateral Property in material compliance
with all applicable Environmental Laws; provided, that each of the Borrower and
the Subsidiary Guarantors shall be deemed to be in compliance with Environmental
Laws for the purpose of this clause (ii) so long as it or a responsible third
party with sufficient financial resources is taking reasonable action to
remediate or manage such event to the reasonable satisfaction of the Agent or
has taken and is diligently pursuing a challenge to any such alleged legal
obligation through appropriate administrative or judicial proceedings. The Agent
may engage its own Environmental Engineer to review the environmental
assessments and the compliance with the covenants contained herein.

91 

 

 

At any time after an Event of Default shall have occurred and is continuing
hereunder, the Agent may at its election (and will at the request of the
Required Lenders) obtain such environmental assessments of any or all of the
Collateral Properties prepared by an Environmental Engineer as may be reasonably
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at any such Collateral
Property in a quantity or condition that is required to be contained, corrected
or otherwise remediated by the owner or operator of the Collateral Property
pursuant to applicable Environmental Laws and (ii) whether the use and operation
of any such Collateral Property complies with all Environmental Laws to the
extent required by the Loan Documents. Additionally, at any time that the Agent
or the Required Lenders shall have reasonable and objective grounds to believe
that a Release or threatened Release of Hazardous Substances may have occurred
at or from any Collateral Property which the owner or operator of such property
would be obligated to contain, correct or otherwise remediate pursuant to
applicable Environmental Laws, or that any of the Collateral Property is not in
compliance with Environmental Laws to the extent required by the Loan Documents,
Borrower or the Subsidiary Guarantor shall promptly upon the request of Agent
obtain and deliver to Agent such environmental assessments of such Collateral
Property prepared by an Environmental Engineer as may be reasonably necessary or
advisable for the purpose of evaluating or confirming (i) whether any Hazardous
Substances are present in the soil or water at such Collateral Property and (ii)
whether the use and operation of such Collateral Property complies with all
Environmental Laws to the extent required by the Loan Documents. Environmental
assessments may include detailed visual inspections of such Collateral Property
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil samples, as well as such
other investigations or analyses as are reasonably necessary or appropriate for
a complete determination of the compliance of such Collateral Property and the
use and operation thereof with all applicable Environmental Laws. All reasonable
expenses of environmental assessments contemplated by this §8.6 shall be at the
sole cost and expense of the Borrower and the Subsidiary Guarantors.

§8.7 Distributions. Provided no Default or Event of Default has occurred and is
continuing, Borrower and REIT Guarantor may make Distributions of up to ninety
five percent (95%) of Funds from Operations calculated on a trailing twelve (12)
month basis. Except as noted in the next sentence hereof, should a Default or
Event of Default be in existence, no cash Distributions shall be permitted
except as required to by the REIT Guarantor maintain REIT status.
Notwithstanding the foregoing, no cash distributions will be permitted during
the existence of (a) a monetary Default or Event of Default, or (b) any Event of
Default under §12.1(h), (j) or (i).

§8.8 Asset Sales. The Borrower and the Subsidiary Guarantors will not sell,
transfer or otherwise dispose of any material asset other than pursuant to a
bona fide arm's length transaction or if replaced with an asset of equal value,
and subject in all instances to §5.4 hereof.

§8.9 Collateral Properties. The Borrower and respective Subsidiaries Borrower
shall not, nor shall they permit any other Subsidiary Guarantor, directly or
indirectly, to:

92 

 

 

(a)       use or occupy or conduct any activity on, or knowingly permit the use
or occupancy of or the conduct of any activity on any Collateral Properties by
any tenant, in any manner which violates any Legal Requirement or which
constitutes a public or private nuisance in any manner which would have a
Material Adverse Effect or which makes void, voidable, or cancelable any
insurance then in force with respect thereto or makes the maintenance of
insurance in accordance with §7.7(a) commercially unreasonable (including by way
of increased premium);

(b)       without the prior written consent of Agent (which consent shall not be
unreasonably withheld, conditioned or delayed), except in connection with any
construction, development or redevelopment of any real estate, initiate or
permit any zoning reclassification of any Collateral Property or seek any
variance under existing zoning ordinances applicable to any Collateral Property
or in any event use or knowingly permit the use of any Collateral Property in
such a manner which would result in such use becoming a nonconforming use under
applicable zoning ordinances or other Legal Requirements if such nonconforming
use would reasonably be expected to have a Material Adverse Effect;

(c)       without the prior written consent of Agent (which consent shall not be
unreasonably withheld, conditioned or delayed), except in connection with any
construction, development or redevelopment of any real estate, (i) impose any
material easement, restrictive covenant, or encumbrance upon any Collateral
Property, other than the easements entered into the ordinary course of business
and that would customarily be agreed to by a reasonably prudent land owner,
(ii) execute or file any subdivision plat or condominium declaration affecting
any Collateral Property, or (iii) consent to the annexation of any Collateral
Property to any municipality;

(d)       do any act, by Borrower or Subsidiary Guarantor which would reasonably
be expected to materially decrease the value of any Collateral Property as
reflected in the most-recent Appraisal (including by way of negligent act);

(e)       without the prior written consent of all the Lenders (which consent
shall not be unreasonably withheld, conditioned or delayed), take any
affirmative action to permit any drilling or exploration for or extraction,
removal or production of any mineral, hydrocarbon, gas, natural element,
compound or substance (including sand and gravel) from the surface or subsurface
of any Collateral Property regardless of the depth thereof or the method of
mining or extraction thereof;

(f)       without the prior consent of the Lenders (which consent shall not be
unreasonably withheld, conditioned or delayed), surrender the leasehold estate
created by any applicable Ground Lease (accepted by the Agent and the Lenders)
respecting a Collateral Property or terminate or cancel any such Ground Lease or
materially modify, change, supplement, alter, or amend any such Ground Lease,
either orally or in writing.

§8.10 Derivatives Contracts. No Borrower or Subsidiary Guarantor shall contract,
create, incur, assume or suffer to exist any Derivatives Contracts except for
Derivative Contracts made in the ordinary course of business and not prohibited
pursuant to §8.1 which are not secured by any portion of the collateral granted
to the Agent under any of the Loan Documents (other than Hedge Obligations).

93 

 

 

§8.11 Transactions with Affiliates. No Borrower or Subsidiary Guarantor shall
permit to exist or enter into any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (but not including any Subsidiary of Borrower), except (i)
transactions in connection with the Management Agreements, (ii) transactions set
forth on Schedule 6.15 attached hereto, (iii) transactions pursuant to the
reasonable requirements of the business of such Person and upon fair and
reasonable terms which are no less favorable to such Person than would be
obtained in a comparable arm's length transaction with a Person that is not an
Affiliate and (iv) distributions permitted under §8.7.

§8.12 Management Fees. The Credit Parties shall not pay, and shall not permit to
be paid, any property management, advisory or acquisition fees or other payments
under any Management Agreement for any Collateral Property to any Person that is
an Affiliate of the Credit Parties in the event that a Default or Event of
Default shall have occurred and be continuing.

§8.13 Changes to Organizational Documents. Borrower shall not amend or modify,
or permit the amendment or modification of, the limited liability company
agreements or other formation or organizational documents of Borrower, any
Subsidiary, or any Subsidiary Guarantor in any material respect, without the
prior written consent of Agent (which consent shall not be unreasonably
withheld, conditioned or delayed). Without limiting the foregoing, any amendment
to the provisions of any Preferred Securities of Borrower, or to the rights or
powers of the holders of the Preferred Securities shall be a material amendment
requiring the consent of Agent.

§9. FINANCIAL COVENANTS. The Borrower and REIT Guarantor covenant and agree
that, so long as any Loan or Note is outstanding or any Lender has any
obligation to make any Loans, the Borrower and REIT Guarantor, as applicable,
shall at all times comply with the following covenants. The Borrower's and REIT
Guarantor's compliance with the following covenants shall be tested quarterly,
as of the close of each fiscal quarter. 

§9.1 Maximum Leverage Ratio. The Total Leverage shall not exceed sixty five
percent (65%).

§9.2 Minimum Fixed Charge Coverage Ratio. The REIT Guarantor's Fixed Charge
Ratio shall not be less than 1.35 to 1.0.

§9.3 Minimum Tangible Net Worth. The Consolidated Tangible Net Worth of the REIT
Guarantor and its respective Subsidiaries shall not be less than the sum of (i)
$211,181,997.00, plus (ii) an amount equal to 80% of the net proceeds from any
issuance of common or Preferred Securities Equity Interests in REIT Guarantor or
Borrower following the Closing Date, plus (iii) an amount equal to 80% of the
equity in any Real Estate contributed to REIT Guarantor or Borrower following
the Closing Date.

§9.4 Minimum Debt Service Coverage Ratio. The Debt Service Coverage Ratio shall
not be less than 1.50 to 1.0.

§9.5 Minimum Occupancy. The Aggregate Occupancy Rate of the Collateral
Properties shall exceed eighty five percent (85%) at all times.

94 

 

 

§9.6 Pool Requirements. There shall at all times be a minimum of four (4)
Collateral Properties (excluding any Value Add Properties) with a minimum
aggregate Value of $50,000,000.00.

§10. CLOSING CONDITIONS. The obligation of the Lenders to make the initial Loans
or to initially include any Real Estate in the Collateral Properties shall be
subject to the satisfaction (unless waived by Lenders in writing) of the
following conditions precedent: 

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from each Credit Party a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and in which
the Collateral Properties are located and a duly authorized officer, partner or
member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Credit Party, as applicable, and its
qualification to do business, as applicable, as in effect on such date of
certification.

§10.3 Resolutions. All action on the part of each Credit Party, as applicable,
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents to which such Person is or is to
become a party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from each Credit Party an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party. The Agent shall have also received from
each Credit Party a certificate, dated as of the Closing Date, signed by a duly
authorized representative of such Credit Party and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests and Conversion/Continuation Requests and to give notices and to take
other action on behalf of such Credit Party under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to each
Credit Party in form and substance reasonably satisfactory to the Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Insurance. The Agent shall have received certificates evidencing that the
Agent and the Lenders are named as mortgagee and additional insured, as
applicable, on all policies of insurance as required by this Agreement or the
other Loan Documents.

95 

 

 

§10.8 Performance; No Default. Each Credit Party shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

§10.9 Representations and Warranties. The representations and warranties made by
the Credit Parties in the Loan Documents or otherwise made by or on behalf of
the Credit Parties and their respective Subsidiaries in connection therewith or
after the date thereof shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects on the
Closing Date (unless such representations and warranties are limited by their
terms to a specific date).

§10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent's counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent's counsel may reasonably require and are customarily
required in connection with similar transactions.

§10.11 Eligible Real Estate Qualification Documents(a) . The Eligible Real
Estate Qualification Documents for each Collateral Property included in the
Collateral as of the Closing Date shall have been delivered to the Agent at the
Borrower's expense and shall be in form and substance reasonably satisfactory to
the Agent.

§10.12 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein. Further, such Compliance
Certificate shall include within the calculation of Net Operating Income any
Collateral Properties which have been owned for less than a calendar quarter,
and shall be based upon financial data and information with respect to
Collateral Properties as of the end of the most recent calendar month as to
which data and information is available.

§10.13 Appraisals. Except as expressly permitted in §2.1(b), the Agent shall
have received Appraisals of each of the Collateral Properties being included as
a Collateral Property for the first time in form and substance satisfactory to
the Agent and the Lenders, reflecting the Appraised Value for such Collateral
Properties.

§10.14 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.15 Beneficial Ownership Regulation. At least five (5) days prior to the
Closing Date, the Borrower shall deliver, on behalf of itself and any Guarantor
that qualifies as a "legal entity customer" under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to itself and to
such Guarantor, to each Lender that so requests such a Beneficial Ownership
Certification together with all other customary "know your customer"
documentation required by each Lender.

96 

 

 

§10.16 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent's Special Counsel may reasonably have requested and are customarily
required in connection with similar transactions.

§11. CONDITIONS TO ALL BORROWINGS. The obligations of the Lenders to make any
Loan or issue any Letter of Credit, whether on or after the Closing Date, shall
also be subject to the satisfaction of the following conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 and in §5.3
shall continue to be satisfied as of the date upon which any Loan is to be made
provided that this §11.1 shall not require (a) the delivery of any new Appraisal
not otherwise specifically required pursuant to the terms hereof, and (b) any
Credit Party to comply with the conditions set forth in §§ 10.2, 10.3, 10.4,
10.5 with respect to any Real Estate which has previously been included in the
Collateral.

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Credit Parties or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan, with the same effect as if made at and as of that time,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and no Default or Event of
Default shall have occurred and be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.8.

§11.4 Future Advances Tax Payment. In addition to the requirements of §15
hereof, as a condition precedent to any Lender's obligations to make any Loans
available to the Borrower hereunder, the Borrower will obtain a letter from the
Title Insurance Company or local counsel stating that any mortgage, recording,
intangible, documentary stamp or other similar taxes and charges which the Agent
reasonably determines to be payable as a result of such Loan to any state or any
county or municipality thereof in which any of the Collateral Properties are
located, have been paid.

§12.EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
("Events of Default" or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, "Defaults") shall occur:

(a)       the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

97 

 

 

(b)       the Borrower shall fail to pay any interest on the Loans within five
(5) days of the date that the same shall become due and payable, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder (other than any voluntary prepayment) or under any of
the other Loan Documents within five (5) days after notice from Agent, whether
at the stated date of maturity or any accelerated date of maturity or at any
other date fixed for payment;

(c)       [Reserved];

(d)       any of the Borrower or the other Credit Parties or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained in §9.1, §9.2, §9.3, §9.4, §9.5 or §9.6;

(e)       any of the Borrower or the other Credit Parties shall fail to perform
any other term, covenant or agreement contained herein or in any of the other
Loan Documents which they are required to perform (other than those specified in
the other subclauses of this §12 (including, without limitation, §12.2 below) or
in the other Loan Documents), and such failure shall continue for thirty (30)
days after Borrower receives from Agent written notice thereof, and in the case
of a default that cannot be cured within such thirty (30) day period despite
Borrower's diligent efforts but is susceptible of being cured within ninety (90)
days of Borrower's receipt of Agent's original notice, then Borrower shall have
such additional time as is reasonably necessary to effect such cure, but in no
event in excess of ninety (90) days from Borrower's receipt of Agent's original
notice; provided that the foregoing cure provisions shall not pertain to any
default consisting of a failure to comply with §8.4, §8.7, or to any Default
excluded from any provision of cure of defaults contained in any other of the
Loan Documents and with respect to any defaults under §8.1, §8.2, §8.3, §8.4,
§8.7 or §8.8, the thirty (30) day cure period described above shall be reduced
to a period of ten (10) days and no additional cure period shall be provided
with respect to such defaults;

(f)       any material representation or warranty made by or on behalf of the
Credit Parties or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan, or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated except to the extent it is not
reasonably expected to have a Material Adverse Effect;

(g)       Any (i) Borrower or other Credit Party defaults (after the expiration
of any notice and cure or grace period) under any recourse Indebtedness in an
aggregate amount equal to or greater than $5,000,000 or suffers a claim under
non-recourse carve-out guaranty with respect to all uncured defaults at any
time, or (ii) Borrower, Guarantor or any Subsidiary thereof defaults (after the
expiration of any notice and cure or grace period) under any Non-Recourse
Indebtedness in an aggregate amount equal to or greater than $20,000,000 with
respect to all uncured defaults at any time;

98 

 

 

(h)       any of the Borrower or other Credit Party, (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize any of the foregoing;

(i)       a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower or
other Credit Party or any substantial part of the assets of any thereof, or a
case or other proceeding shall be commenced against any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within ninety (90) days following the
filing or commencement thereof;

(j)       a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower or other Credit Party or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;

(k)       there shall remain in force, undischarged, unsatisfied and unstayed,
for more than thirty (30) days, one or more uninsured or unbonded final
judgments against REIT Guarantor or any Subsidiary that, either individually or
in the aggregate, exceed in excess of $5,000,000.00 in any calendar year;

(l)       any of the material Loan Documents shall be canceled, terminated,
revoked or rescinded otherwise than in accordance with the terms thereof or the
express prior written agreement, consent or approval of the Required Lenders, or
any action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the material Loan Documents shall be commenced by or on behalf of
any of the Credit Parties, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination, or
issue a judgment, order, decree or ruling, to the effect that any one or more of
the material Loan Documents is illegal, invalid or unenforceable in accordance
with the terms thereof;

(m)       REIT Guarantor ceases to be treated as a real estate investment trust
under the Code in any taxable year or the common Equity Interests of the REIT
Guarantor shall fail to be listed and traded on the New York Stock Exchange or
another publicly recognized exchange;

99 

 

 

(n)       with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and such event reasonably would be expected to result in
liability of any of the Credit Parties to pay money to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $5,000,000 and one of
the following shall apply with respect to such event: (x) such event in the
circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

(o)       any dissolution, termination, partial or complete liquidation, merger
or consolidation of any of the Borrower, the Guarantors or any of the
Subsidiaries of Borrower shall occur or any sale, transfer or other disposition
of the assets of any of the Borrower, the Guarantors or any of the Subsidiaries
of Borrower shall occur other than as permitted under the terms of this
Agreement or the other Loan Documents;

(p)       any of the Borrower, the Guarantors or any of their respective
Subsidiaries or any shareholder, officer, director, partner or member of any of
them shall be indicted for a federal crime, a punishment for which could include
the forfeiture of (i) any assets of such Person which in the good faith judgment
of the Required Lenders could have a Material Adverse Effect, or (ii) the
Collateral;

(q)       any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor's intention to attempt to cancel or terminate any
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document; or

(r)       any Change of Control shall occur; then, and upon any such Event of
Default, the Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Agreement, the Notes, and the other Loan Documents to be, and they shall
thereupon forthwith become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; provided that in the event of any Event of Default
specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts shall become
immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent.

§12.2 Certain Cure Periods. In the event that there shall occur any Default that
affects only certain Collateral Property or the owner(s) thereof (if such owner
is a Subsidiary Guarantor) or the removal of certain Collateral Property would
cure the Default, then the Borrower may elect to cure such Default (so long as
no other Default or Event of Default would arise as a result) by electing to
have Agent remove such Collateral Property from the calculation of the Borrowing
Base Availability (and the Borrower's compliance with Section 3.2 as a result
thereof), in which event such removal and reduction shall be completed within
thirty (30) days after receipt of notice of such Default from the Agent or the
Required Lenders.

100 

 

 

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue or renew Letters of Credit to the Borrower. If any other
Event of Default shall have occurred, the Agent may, and upon the election of
the Required Lenders shall, by notice to the Borrower terminate the obligation
to make Loans to the Borrower. No termination under this §12.3 shall relieve the
Borrower of their obligations to the Lenders arising under this Agreement or the
other Loan Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If any
Credit Party fails to perform any agreement or covenant contained in this
Agreement or any of the other Loan Documents beyond any applicable period for
notice and cure, Agent may itself perform, or cause to be performed, any
agreement or covenant of such Person contained in this Agreement or any of the
other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable and documented attorneys' fees actually incurred (including
attorneys' fees incurred in any appeal) by Agent in connection therewith, shall
be payable by Borrower upon demand and shall constitute a part of the
Obligations and shall if not paid within five (5) days after demand bear
interest at the rate for overdue amounts as set forth in this Agreement. In the
event that all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrower shall pay all costs of collection including, but
not limited to, reasonable attorney's fees.

§12.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Credit Parties, such monies shall be distributed for application as
follows:

101 

 

 

(a)       First, to the payment of, or (as the case may be) the reimbursement of
the Agent for or in respect of, all reasonable and documented out-of-pocket
costs, expenses, disbursements and losses which shall have been paid, incurred
or sustained by the Agent in accordance with the terms of the Loan Documents to
protect or preserve the Collateral or in connection with the collection of such
monies by the Agent, for the exercise, protection or enforcement by the Agent of
all or any of the rights, remedies, powers and privileges of the Agent or the
Lenders under this Agreement or any of the other Loan Documents or in respect of
the Collateral or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent or the Lenders to such monies;

(b)       Second, to all other Obligations (including any Letter of Credit
Liabilities and any interest, expenses or other obligations incurred after the
commencement of a bankruptcy) and Lender Hedge Obligations in the following
order;

(i)       To any other fees and expenses due to the Lenders or the Issuing
Lender under the Loan Documents until paid in full;

(ii)       to the payment of accrued and unpaid interest on all Swing Loans
until paid in full;

(iii)       to payment of accrued and unpaid interest on all other Loans and
Letter of Credit Liabilities, for the ratable benefit of the Lenders and the
Issuing Lender, until paid in full;

(iv)       to the payment of all unpaid principal on all Swing Loans until paid
in full;

(v)       payments of unpaid principal of all other Loans and Letter of Credit
Liabilities, to be paid to the Lenders and the Issuing Lender equally and
ratably in accordance with the respective amounts thereof then due and owing to
such Persons until paid in full; provided, however, to the extent that any
amounts available for distribution pursuant to this subsection are attributable
to the issued but undrawn amount of an outstanding Letter of Credit, such
amounts shall be paid to the Agent to be held as cash collateral;

(vi)        to payment of all other amounts due under any of the Loan Documents
to be applied for the ratable benefit of the Agent, the Issuing Lender and/or
the Lenders until paid in full; and

(vii)       To any Lender Hedge Obligations equally and ratably in accordance
with the respective amounts thereof then due and owing to such Persons; and

(c)       Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

102 

 

§13. SETOFF. Regardless of the adequacy of any Collateral, during the
continuance of any Event of Default, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
or any Affiliate thereof to any Credit Party and any securities or other
property of such parties in the possession of such Lender or any Affiliate may,
without notice to any Credit Party (any such notice being expressly waived) but
with the prior written approval of Agent, be applied to or set off against the
payment of Obligations and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Credit Parties. Each of the Lenders agrees with each other Lender that if
such Lender shall receive from a Credit Party, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest. In the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of this Agreement and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

§14.THE AGENT.



§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the Agent
and all other powers not specifically reserved to the Lenders, together with
such powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent. The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship. Agent
shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term "Agent", it is understood and agreed that
Agent shall not have any fiduciary duties or responsibilities to any Lender by
reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

103 

 

 

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable to the Lenders for (a) any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Agent or such
other Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders, unless such action requires the approval of all Lenders and
such approval was not obtained. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Agent for the account of the Lenders, unless the Agent has
received notice from a Lender or the Borrower referring to the Loan Documents
and describing with reasonable specificity such Default or Event of Default and
stating that such notice is a "notice of default".

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower or any of their respective Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete.
The Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of the Borrower or any of
their respective Subsidiaries, or the value of the Collateral or any other
assets of the Borrower or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent's Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent's Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.

104 

 

 

§14.5 Payments.

(a)       A payment by the Borrower to the Agent hereunder or under any of the
other Loan Documents for the account of any Lender shall constitute a payment to
such Lender. The Agent agrees to distribute to each Lender not later than one
(1) Business Day after the Agent's receipt of good funds, determined in
accordance with the Agent's customary practices, such Lender's pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.

(b)       If in the reasonable opinion of the Agent the distribution of any
amount received by it in such capacity hereunder, under the Notes or under any
of the other Loan Documents might involve it in liability, it may refrain from
making such distribution until its right to make such distribution shall have
been adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent's actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent's willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

105 

 

 

§14.9 Resignation. The Agent may resign at any time by giving thirty (30)
calendar days' prior written notice thereof to the Lenders and the Borrower. The
Required Lenders may remove the Agent from its capacity as Agent in the event of
the Agent's gross negligence or willful misconduct or if the Agent is a
Defaulting Lender. Any such resignation or removal may at Agent's option also
constitute Agent's resignation as Issuing Lender and Swing Loan Lender (with the
Commitment Percentage of the Lender which is acting as Agent shall not be taken
into account in the calculation of Required Lenders for the purposes of removing
Agent in the event of the Agent's willful misconduct or gross negligence). Upon
any such resignation, or removal, the Required Lenders, subject to the terms of
§18.1, shall have the right to appoint as a successor Agent and, if applicable,
Issuing Lender and Swing Loan Lender, (i) any Lender or (ii) any bank whose
senior debt obligations are rated not less than "A" or its equivalent by Moody's
or not less than "A" or its equivalent by S&P and which has a net worth of not
less than $500,000,000. Unless a Default or Event of Default shall have occurred
and be continuing, such successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender shall be reasonably acceptable to the Borrower. If no
successor Agent shall have been appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent's giving of notice
of resignation or the Required Lender's removal of the Agent, then the retiring
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be (i) any Lender or (ii) any financial institution whose senior debt
obligations are rated not less than "A2" or its equivalent by Moody's or not
less than "A" or its equivalent by S&P and which has a net worth of not less
than $500,000,000. Upon the acceptance of any appointment as Agent and, if
applicable, Issuing Lender and Swing Loan Lender, hereunder by a successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, such successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent and, if applicable, Issuing Lender and Swing
Loan Lender, and the retiring or removed Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall be discharged from its duties and
obligations hereunder as Agent and, if applicable, Issuing Lender and Swing Loan
Lender. After any retiring Agent's resignation or removal, the provisions of
this Agreement and the other Loan Documents shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Agent, Issuing Lender and Swing Loan Lender. If the resigning or
removed Agent shall also resign as the Issuing Lender and Swing Loan Lender,
such successor Agent shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or shall
make other arrangements satisfactory to the current Issuing Lender, in either
case, to assume effectively the obligations of the current Agent with respect to
such Letters of Credit. Upon any change in the Agent under this Agreement, the
resigning or removed Agent shall execute such assignments of and amendments to
the Loan Documents as may be necessary to substitute the successor Agent for the
resigning or removed Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from

106 

 

 

taking such action, with respect to such Default or Event of Default as it shall
deem to be in the best interests of the Lenders. Without limiting the generality
of the foregoing, if Agent reasonably determines payment is in the best interest
of all the Lenders, Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and Agent shall promptly thereafter
notify the Lenders of such action. Each Lender shall, within thirty (30) days of
request therefor, pay to the Agent its Commitment Percentage of the reasonable
costs incurred by the Agent in taking any such actions hereunder to the extent
that such costs shall not be promptly reimbursed to the Agent by the Borrower or
out of the Collateral within such period with respect to the Collateral
Properties. The Required Lenders may direct the Agent in writing as to the
method and the extent of any such exercise, the Lenders hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective
Commitment Percentages from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, except to the extent that
any of the same shall be directly caused by the Agent's willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent's compliance with such direction to be unlawful in any
applicable jurisdiction or commercially unreasonable under the UCC as enacted in
any applicable jurisdiction.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against Borrower with respect to the Obligations, the Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders. Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders or all of the Lenders as required by this Agreement. Each Lender
irrevocably waives its right to file or pursue a separate proof of claim in any
such proceedings unless Agent fails to file such claim within thirty (30) days
after receipt of written notice from the Lenders requesting that Agent file such
proof of claim.

§14.12 Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of the Borrower, (a) Borrower will enter into leases
or rental agreements covering Collateral Properties that may require the
execution of a Subordination, Attornment and Non-Disturbance Agreement in favor
of the tenant thereunder, (b) a Collateral Property may be subject to a Taking,
(c) a Subsidiary Guarantor may desire to enter into easements or other
agreements affecting the Collateral Properties, or take other actions or enter
into other agreements in the ordinary course of business which similarly require
the consent, approval or agreement of the Agent. In connection with the
foregoing, the Lenders hereby expressly authorize the Agent to (w) execute and
deliver to the Borrower Subordination, Attornment and Non-Disturbance Agreements
with any tenant under a Lease upon such terms as Agent in its good faith
judgment determines are appropriate (Agent in the exercise of its good faith
judgment may agree to allow some or all of the casualty, condemnation,
restoration or other provisions of the applicable Lease to control over the
applicable provisions of the Loan Documents), (x) execute releases of liens in
connection with any Taking, (y) execute consents or subordinations in form and
substance satisfactory to Agent in connection with any easements or agreements
affecting the Collateral Property, or (z) execute consents, approvals, or other
agreements in form and substance satisfactory to the Agent in connection with
such other actions or agreements as may be necessary in the ordinary course of
Borrower's business.

107 

 

 

§14.13 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

§14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders, the Required
Lenders or the Required Lenders is required or permitted under this Agreement,
each Lender agrees to give the Agent, within ten (10) days of receipt of the
request for action together with all reasonably requested information related
thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively
"Directions") in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If consent is required for the
requested action, any Lender's failure to respond to a request for Directions
within the required time period shall be deemed to constitute a Direction to
take such requested action. In the event that any recommendation is not approved
by the requisite number of Lenders and a subsequent approval on the same subject
matter is requested by Agent, then for the purposes of this paragraph each
Lender shall be required to respond to a request for Directions within five (5)
Business Days of receipt of such request. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

§14.15 Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrower.

§14.16 Defaulting Lenders.

(a)       Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as that Lender
is no longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

(i)       That Defaulting Lender's right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in §27.

108 

 

 

(ii)       Any payment of principal, interest, fees or other amounts received by
the Agent for the account of that Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent by that Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by the
Defaulting Lender to the Issuing Lender or Swing Loan Lender hereunder; third,
if so determined by the Agent or requested by the Issuing Lender or Swing Loan
Lender, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation or Letter of Credit or Swing Loan;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender or Swing Loan Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Lender or Swing
Loan Lender against that Defaulting Lender as a result of that Defaulting
Lender's breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists or non-defaulting Lenders have been paid in
full all amounts then due, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Liabilities in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Letter of Credit
Liabilities were made at a time when the conditions set forth in §11 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Liabilities owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Liabilities owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this §14.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)       That Defaulting Lender (x) shall not be entitled to receive any
facility unused fee pursuant to §2.4 for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in §2.11(e).

(iv)       During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Loan
Lender pursuant to §2.2 or §2.11, the "Commitment Percentage" of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Loan shall not exceed the positive difference, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding of the Loans of and Letter of Credit Liabilities held by that
Lender.

109 

 

 

(v)       During any period that a Lender is a Defaulting Lender, the Borrower
may, by giving written notice thereof to the Agent, such Defaulting Lender, and
the other Lenders, demand that such Defaulting Lender assign its Commitment to
an Eligible Assignee subject to and in accordance with the provisions of §18.1.
No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender's Commitment via an assignment subject to and in accordance
with the provisions of §18.1. No such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient with any applicable amounts held pursuant to the
immediately preceding subsection (ii), upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, the Issuing Lender or any Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) such Defaulting Lender's
full pro rata share of all Loans and participations in Letters of Credit and
Swing Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under any Legal Requirement without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

(b)       Defaulting Lender Cure. If the Borrower, the Agent, the Issuing Lender
and the Swing Loan Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Loans to be held on a pro rata basis by the Lenders in
accordance with their Commitment Percentages (without giving effect to
§14.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.

§14.17 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a "Representative") or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

110 

 

§15. EXPENSES. The Borrower agrees to pay (a) the reasonable and documented
out-of-pocket costs incurred by the Agent of producing and reproducing this
Agreement, the other Loan Documents and the other agreements and instruments
mentioned herein, (b) any Indemnified Taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent's or any Lender's gross or net income, except
that the Agent and the Lenders shall be entitled to indemnification for any and
all amounts paid by them in respect of taxes based on income or other taxes
assessed by any State in which Collateral Property or other Collateral is
located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents and to be net of any
credit allowed to the indemnified party from any other State on account of the
payment or incurrence of such tax by such indemnified party), including any
recording, mortgage, documentary or intangibles taxes in connection with the
Mortgages and other Loan Documents, or other taxes payable on or with respect to
the transactions contemplated by this Agreement, including any such taxes
payable by the Agent or any of the Lenders after the Closing Date (the Borrower
hereby agreeing to indemnify the Agent and each Lender with respect thereto),
(c) all title insurance premiums, engineer's fees incurred by the Agent, third
party environmental reviews incurred by the Agent and the reasonable fees,
expenses and disbursements of the outside counsel to the Agent and any local
counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) all other reasonable and documented out-of-pocket fees
(including reasonable attorneys' fees), expenses and disbursements (other than
Taxes unless such payment is otherwise required pursuant to the terms of this
Agreement) of the Agent incurred by the Agent in connection with the preparation
or interpretation of the Loan Documents and other instruments mentioned herein,
the addition or substitution of additional Collateral Properties or other
Collateral (in connection with each Loan and/or otherwise), the review of leases
and Subordination, Attornment and Non-Disturbance Agreements, the making of each
Loan hereunder, the issuance of Letters of Credit, and the third party
out-of-pocket costs and expenses incurred in connection with the syndication of
the Commitments pursuant to §18 hereof, and (e) without duplication, all
reasonable and documented out-of-pocket expenses (including reasonable
attorneys' fees and costs, and the fees and costs of appraisers, engineers,
investment bankers or other experts retained by any Lender or the Agent)
incurred by any Lender or the Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Credit
Parties or the administration thereof after the occurrence of a Default or Event
of Default and (ii) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to the Agent's or any of the Lenders'
relationship with the Borrower (provided that any attorneys' fees and costs
pursuant to this clause (e) shall be limited to those incurred by the Agent,
local counsel in each jurisdiction where a Collateral Property is located, and
one other counsel with respect to the Lenders as a group), (f) all reasonable
and documented fees, expenses and disbursements of the Agent incurred in
connection with UCC searches, UCC filings, title rundowns, title searches or
mortgage recordings, (g) all reasonable and documented out-of-pocket fees,
expenses and disbursements (including reasonable attorneys' fees and costs)
which may be incurred by Agent in connection with the execution and delivery of
this Agreement and the other Loan Documents (without duplication of any of the
items listed above), and (h) all expenses relating to the use of Intralinks,
SyndTrak or any other similar system for the dissemination and sharing of
documents and information in connection with the Loans in accordance with the
terms of this Agreement. The covenants of this §15 shall survive the repayment
of the Loans and the termination of the obligations of the Lenders hereunder.

111 

 

§16. INDEMNIFICATION. The Borrower and each Guarantor, jointly and severally,
agree to indemnify and hold harmless the Agent, the Lenders and the Arranger and
each director, officer, employee, agent and Affiliate thereof and Person who
controls the Agent or any Lender or the Arranger against any and all claims,
actions and suits, whether groundless or otherwise, and from and against any and
all liabilities, losses, damages and expenses of every nature and character
arising out of or relating to any claim, action, suit or litigation arising out
of this Agreement or any of the other Loan Documents or the transactions
contemplated hereby and thereby including, without limitation, (a) any and all
claims for brokerage, leasing, finders or similar fees which may be made
relating to the Collateral Properties or the Loans by parties claiming by or
through Borrower or any Guarantor, (b) any condition of the Collateral
Properties or any other Real Estate, (c) any actual or proposed use by the
Borrower or any Guarantor of the proceeds of any of the Loans or Letters of
Credit, (d) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrower and each Guarantor, (e)
the Borrower or any Guarantor entering into or performing this Agreement or any
of the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Collateral Properties or any other Real Estate, (g) with respect
to the Borrower or any Guarantor and their respective properties and assets,
subject to any limitations set forth in the Indemnity Agreements, the violation
of any Environmental Law, the Release or threatened Release of any Hazardous
Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (h) to the extent used by Borrower or any Guarantor, any use
of Intralinks, SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding; provided, however, that the
Borrower and the Guarantors shall not be obligated under this §16 or otherwise
to indemnify any Person for liabilities arising from such Person's own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower and the Guarantors agree to pay promptly
the reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of the Borrower or any Guarantor under this §16 are unenforceable
for any reason, the Borrower and each Guarantor hereby agree to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The provisions of this §16 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder for a period of one year.

112 

 

§17. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower or any
of their respective Subsidiaries pursuant hereto or thereto shall be deemed to
have been relied upon by the Lenders and the Agent, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any amount due under this Agreement
or the Notes or any of the other Loan Documents remains outstanding or any
Letters of Credit remain outstanding or any Lender has any obligation to make
any Loans or issue any Letters of Credit. The indemnification obligations of the
Borrower and each Guarantor provided herein and in the other Loan Documents
shall survive the full repayment of amounts due and the termination of the
obligations of the Lenders hereunder and thereunder to the extent provided
herein and therein for a period of one year. All statements contained in any
certificate delivered to any Lender or the Agent at any time by or on behalf of
the Borrower or any of their respective Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

 

§18.ASSIGNMENT AND PARTICIPATION.



§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it and further including for
purposes of this §18.1, participations in Letters of Credit and Swing Loans);
provided that (a) the Agent and the Issuing Lender shall have each given its
prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender's rights and
obligations under this Agreement with respect to the Revolving Credit Commitment
in the event an interest in the Revolving Credit Loans is assigned, (c) the
parties to such assignment shall execute and deliver to the Agent, for recording
in the Register (as hereinafter defined) an Assignment and Acceptance Agreement
in the form of Exhibit H annexed hereto, together with any Notes subject to such
assignment, (d) in no event shall any assignment be to any Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by, Borrower or Guarantor, and (e) such assignee shall
acquire an interest in the Loans of not less than $5,000,000 and integral
multiples of $1,000,000 in excess thereof (or if less, the remaining Loans of
the assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, Borrower. Upon execution, delivery, acceptance and
recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not

113 

 

 

otherwise free from influence or control by, the Borrower and the Guarantors and
whether such assignee is a Defaulting Lender or an Affiliate of a Defaulting
Lender. In connection with any assignment of rights and obligations of any
Defaulting Lender, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Revolving Credit Commitment Percentage. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

§18.2 Register. The Agent, acting for this purpose as a non-fiduciary agent for
the Borrower, shall maintain on behalf of the Borrower a copy of each assignment
delivered to it and a register or similar list (the "Register") for the
recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of and interest on the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$5,500.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrower.

114 

 

 

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender's rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9 and §4.10,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrower, (e) such participant shall be entitled to the
benefits of §4.4(b) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to §18.1, but shall not be entitled to
receive any greater payment under §4.4(b) than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, (f) such sale is effected in accordance with all applicable laws,
(g) such participant shall not be a Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control by
any of the Borrower, and shall not be a Defaulting Lender or an Affiliate of a
Defaulting Lender or a natural Person (or a holding company, investment vehicle
or trust fund or owned and operated for the primary benefit of, a natural
Person); and (h) unless an Event of Default is in existence, such participant is
not a Competitor; provided, however, such Lender may agree with the participant
that it will not, without the consent of the participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender's Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Revolving Credit
Maturity Date pursuant to §2.13), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or (v)
release Borrower (except as otherwise permitted under §5.4, §5.6 or §5.7). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or any other central banking authority, or
to such other Person as the Agent elects and so long as no Default or Event of
Default has occurred and is continuing, the Borrower may approve the identity of
such other Person. No such pledge or the enforcement thereof shall release the
pledgor Lender from its obligations hereunder or under any of the other Loan
Documents.

115 

 

 

§18.6 No Assignment by Borrower. The Borrower shall not assign or transfer any
of their rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. Borrower agrees to promptly and reasonably cooperate with any
Lender in connection with any proposed assignment or participation of all or any
portion of its Commitment. The Borrower agrees that, in addition to disclosures
made in accordance with standard banking practices, any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder, but in all
events subject to the terms hereof. Each Lender agrees for itself that it shall
use reasonable efforts in accordance with its customary procedures to hold
confidential all non-public information obtained from Borrower that has been
identified in writing as confidential by any of them, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this §18.7,
and agree to destroy or return all confidential information if it does not
become an assignee or participant), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7), (c),
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information and provide (if permitted under applicable Legal
Requirements) Borrower a reasonable opportunity to challenge the disclosure or
require that such disclosure be made under seal. In addition, each Lender may
make disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty's professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7). In addition, the Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. Non-public
information shall not include any information which is or subsequently becomes
publicly available other than as a result of a disclosure of such information by
a Lender, or prior to the delivery to such Lender is within the possession of
such Lender if such information is not known by such Lender to be subject to
another confidentiality agreement with or other obligations of secrecy to the
Borrower, or is disclosed with the prior approval of Borrower. Nothing herein
shall prohibit the disclosure of non-public information to the extent necessary
to enforce the Loan Documents.

116 

 

 

§18.8 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.9 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrower shall, upon the request of the Agent, enter into such documents as
may be reasonably required by the Agent to modify the Loan Documents to reflect
such assignment or participation.

§19.NOTICES.

(a)        Each notice, demand, election or request provided for or permitted to
be given pursuant to this Agreement (hereinafter in this §19 referred to as
"Notice") must be in writing and shall be deemed to have been properly given or
served by personal delivery or by telegraph or by sending same by overnight
courier or by depositing same in the United States Mail, postpaid and registered
or certified, return receipt requested, and addressed to the parties at the
address set forth on Schedule 19.

(b)       Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, Borrower, a Lender or Agent shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

(c)       Loan Documents and notices under the Loan Documents may, with Agent's
approval, be transmitted and/or signed by facsimile and by signatures delivered
in "PDF" format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or "PDF" format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or "PDF" document or signature.

117 

 

 

(d)       Notices and other communications to the Agent, the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing
Lender, as applicable, has notified the Agent that it is incapable of receiving
notices under such Section by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender's receipt of an acknowledgement from the
intended recipient (such as by the "return receipt requested" function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

§20. RELATIONSHIP. Neither the Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to the Borrower or their respective
Subsidiaries arising out of or in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereunder and thereunder, and
the relationship between each Lender and Agent, and the Borrower is solely that
of a lender and borrower, and nothing contained herein or in any of the other
Loan Documents shall in any manner be construed as making the parties hereto
partners, joint venturers or any other relationship other than lender and
borrower.

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION,
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401. THE BORROWER, THE GUARANTORS,
THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF
NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER, THE
GUARANTORS, THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND
UNCONDITIONALLY, THE NON EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A
COURT IS AN INCONVENIENT FORUM. IN ADDITION TO THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING
ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS
OF BORROWER OR THE GUARANTORS, EXIST AND THE BORROWER AND THE GUARANTORS,
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS. THE BORROWER AND THE
GUARANTORS, EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FOREGOING CHOICE OF NEW
YORK LAW WAS A MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN ENTERING INTO
THIS AGREEMENT AND IN MAKING THE LOANS HEREUNDER. 

118 

 

§22. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.

 

§23. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

 

§24. ENTIRE AGREEMENT, ETC. This Agreement and the Loan Documents are intended
by the parties as the final, complete and exclusive statement of the
transactions evidenced by this Agreement and the Loan Documents. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement and the Loan Documents,
and no party is relying on any promise, agreement or understanding not set forth
in this Agreement and the Loan Documents. Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§27.

 

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF THE BORROWER, THE
GUARANTORS, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING
AS ITS FREE, KNOWING AND VOLUNTARY ACT.

119 

 

§26. DEALINGS WITH THE BORROWER. The Agent, the Lenders and their affiliates may
accept deposits from, extend credit to, invest in, act as trustee under
indentures of, serve as financial advisor of, and generally engage in any kind
of banking, trust or other business with the Borrower and their respective
Subsidiaries or any of their Affiliates regardless of the capacity of the Agent
or the Lender hereunder. The Lenders acknowledge that, pursuant to such
activities, KeyBank or its Affiliates may receive information regarding such
Persons (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them. Borrower acknowledges,
on behalf of itself and its Affiliates that the Agent and each of the Lenders
and their respective Affiliates may be providing debt financing, equity capital
or other services (including financial advisory services) in which Borrower and
its Affiliates may have conflicting interests regarding the transactions
described herein and otherwise. Neither the Agent nor any Lender will use
confidential information described in §18.7 obtained from Borrower by virtue of
the transactions contemplated hereby or its other relationships with Borrower
and its Affiliates in connection with the performance by the Agent or such
Lender or their respective Affiliates of services for other companies, and
neither the Agent nor any Lender nor their Affiliates will furnish any such
information to other companies. Borrower, on behalf of itself and its
Affiliates, also acknowledges that neither the Agent nor any Lender has any
obligation to use in connection with the transactions contemplated hereby, or to
furnish to Borrower, confidential information obtained from other companies.
Borrower, on behalf of itself and its Affiliates, further acknowledges that one
or more of the Agent and Lenders and their respective Affiliates may be a full
service securities firm and may from time to time effect transactions, for its
own or its Affiliates' account or the account of customers, and hold positions
in loans, securities or options on loans or securities of Borrower and its
Affiliates.

 

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any material term of this Agreement or of any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or the Guarantors of any terms of this
Agreement or such other instrument or the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Lenders and, with respect to any amendment of any term of this
Agreement or of any other instrument related hereto or mentioned herein, the
Borrower or the other Credit Parties, as the case may be. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender adversely affected thereby: (a) a reduction in the rate of interest on
the Notes (other than a reduction or waiver of default interest); (b) an
increase in the amount of the Commitments of the Lenders (except as provided in
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon or fee payable under the Loan Documents; (d) a
change in the amount of any fee payable to a Lender hereunder; (e) the
postponement of any date fixed for any payment of principal of or interest on
the Loan; (f) an extension of the Revolving Credit Maturity Date (except as
provided in §2.13); (g) a change in the manner of distribution of any payments
to the Lenders or the Agent; (h) the release of Borrower, other Credit Party, or
any Collateral except as otherwise provided in §5.4, §5.6 or §5.7; (i) an
amendment of the definition of Required Lenders or of any requirement for
consent by all of the Lenders; (j) any modification to require a Lender to fund
a pro rata share of a request for an advance of the Loan made by the Borrower
other than based on its Commitment Percentage; (k) 

120 

 

 

an amendment to this §27; or (l) an amendment of any provision of this Agreement
or the Loan Documents which requires the approval of all of the Lenders, the
Required Lenders or the Required Lenders to require a lesser number of Lenders
to approve such action. The provisions of §14 may not be amended without the
written consent of the Agent. There shall be no amendment, modification or
waiver of any provision in the Loan Documents with respect to Swing Loans
without the consent of the Swing Loan Lender, and there shall be no amendment,
modification or waiver of any provision in the Loan Documents with respect to
Letters of Credit without the consent of the Issuing Lender. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon. No course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Further notwithstanding anything to the contrary in this §27, if the Agent and
the Borrower have jointly identified an ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or the
other Loan Documents or an inconsistency between provisions of this Agreement
and/or the other Loan Documents, the Agent and the Borrower shall be permitted
to amend, modify or supplement such provision or provisions to cure such
ambiguity, omission, mistake, defect or inconsistency so long as to do so would
not adversely affect the interest of the Lenders. Any such amendment,
modification or supplement shall become effective without any further action or
consent of any of other party to this Agreement.

§28. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

§29. TIME OF THE ESSENCE. Time is of the essence with respect to each and every
covenant, agreement and obligation under this Agreement and the other Loan
Documents.

§30. NO UNWRITTEN AGREEMENTS. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. ANY ADDITIONAL TERMS OF THE
AGREEMENT BETWEEN THE PARTIES ARE SET FORTH BELOW.

121 

 

§31. REPLACEMENT NOTES. Upon receipt of evidence reasonably satisfactory to
Borrower of the loss, theft, destruction or mutilation of any Note, and in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.

 

§32. NO THIRD PARTIES BENEFITED. This Agreement and the other Loan Documents are
made and entered into for the sole protection and legal benefit of the Borrower,
the Guarantors, the Lenders, the Agent, the Lender Hedge Provider, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement, including the obligation to make Loans and issue Letters
of Credit, are imposed solely and exclusively for the benefit of the Agent and
the Lenders, and their permitted successors and assigns, and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
the Borrower or any of their Subsidiaries of any development or the absence
therefrom of defects.

 

§33. PATRIOT ACT. Each Lender and the Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that, pursuant to the requirements of the
Patriot Act and the Beneficial Ownership Regulations, it is required to obtain,
verify and record information that identifies Borrower, which information
includes names and addresses and other information and documentation that will
allow such Lender or the Agent, as applicable, to identify Borrower in
accordance with the Patriot Act and the Beneficial Ownership Regulations.

 

§34. [INTENTIONALLY OMITTED.]

 

§35. JOINT AND SEVERAL LIABILITY. Each of the Borrower and the Guarantors
covenants and agrees that each and every covenant and obligation of Borrower and
the Guarantors hereunder and under the other Loan Documents shall be the joint
and several obligations of Borrower and each Guarantor.

 

§36. ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF CREDIT PARTIES.

122 

 

 

§36.1 Waiver of Automatic or Supplemental Stay. Each of the Credit Parties
represents, warrants and covenants to the Lenders and Agent that in the event of
the filing of any voluntary or involuntary petition in bankruptcy by or against
the other of the Credit Parties at any time following the execution and delivery
of this Agreement, none of the Credit Parties shall seek a supplemental stay or
any other relief, whether injunctive or otherwise, pursuant to Section 105 of
the Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Credit Parties or against any property
owned by such other Credit Parties.

§36.2 Waiver of Defenses. To the extent permitted by Applicable Law, each of the
Credit Parties hereby waives and agrees not to assert or take advantage of any
defense based upon:

(a)       Any right to require Agent or the Lenders to proceed against the other
Credit Parties or any other Person or to proceed against or exhaust any security
held by Agent or the Lenders at any time or to pursue any other remedy in
Agent's or any Lender's power or under any other agreement before proceeding
against a Credit Party hereunder or under any other Loan Document;

(b)       The defense of the statute of limitations in any action hereunder or
the payment or performance of any of the Obligations;

(c)       Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
Agent or any Lender to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons;

(d)       Any failure on the part of Agent or any Lender to ascertain the extent
or nature of any Collateral or any insurance or other rights with respect
thereto, or the liability of any party liable under the Loan Documents or the
obligations evidenced or secured thereby;

(e)       Demand, presentment for payment, notice of nonpayment, protest, notice
of protest and all other notices of any kind (except for such notices as are
specifically required to be provided to Credit Parties pursuant to the Loan
Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of any Credit Party, Agent, any Lender, any endorser or creditor of
the Credit Parties or on the part of any other Person whomsoever under this or
any other instrument in connection with any obligation or evidence of
indebtedness held by Agent or any Lender;

(f)       Any defense based upon an election of remedies by Agent or any Lender,
including any election to proceed by judicial or nonjudicial foreclosure of any
security, whether real property or personal property security, or by deed in
lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of a Credit party or the rights of a
Credit Party to proceed against the other Credit Parties for reimbursement, or
both;

123 

 

 

(g)       Any right or claim of right to cause a marshaling of the assets of the
Credit Parties;

(h)       Any principle or provision of law, statutory or otherwise, which is or
might be in conflict with the terms and provisions of this Agreement;

(i)       Any duty on the part of Agent or any Lender to disclose to any Credit
Party any facts Agent or any Lender may now or hereafter know about a Credit
Party or the Collateral, regardless of whether Agent or any Lender has reason to
believe that any such facts materially increase the risk beyond that which such
Credit Party intends to assume or has reason to believe that such facts are
unknown to such Credit Party or has a reasonable opportunity to communicate such
facts to any Credit Party, it being understood and agreed that each Credit Party
is fully responsible for being and keeping informed of the financial condition
of the other Credit Parties, of the condition of the Collateral Property or the
Collateral and of any and all circumstances bearing on the risk that liability
may be incurred by the Credit Parties hereunder and under the other Loan
Documents;

(j)       Any inaccuracy of any representation or other provision contained in
any Loan Document;

(k)       Subject to compliance with the provisions of this Agreement, any sale
or assignment of the Loan Documents, or any interest therein;

(l)       Subject to compliance with the provisions of this Agreement, any sale
or assignment by a Credit Party or any other Person of any Collateral, or any
portion thereof or interest therein, not consented to by Agent or any Lender;

(m)       Any invalidity, irregularity or unenforceability, in whole or in part,
of any one or more of the Loan Documents;

(n)       Any lack of commercial reasonableness in dealing with the Collateral;

(o)       Any deficiencies in the Collateral or any deficiency in the ability of
Agent or any Lender to collect or to obtain performance from any Persons now or
hereafter liable for the payment and performance of any obligation hereby
guaranteed;

(p)       An assertion or claim that the automatic stay provided by 11 U.S.C.
§362 (arising upon the voluntary or involuntary bankruptcy proceeding of the
other Credit Parties) or any other stay provided under any other debtor relief
law (whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of Agent or any Lender to enforce any of its rights, whether now or
hereafter required, which Agent or any Lender may have against a Credit Party or
the Collateral owned by it;

(q)       Any modifications of the Loan Documents or any obligation of Credit
Parties relating to the Loan by operation of law or by action of any court,
whether pursuant to the Bankruptcy Code, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise;

124 

 

 

(r)       Any release of a Credit Party or of any other Person from performance
or observance of any of the agreements, covenants, terms or conditions contained
in any of the Loan Documents by operation of law, Agent's or the Lenders'
voluntary act or otherwise;

(s)       Any action, occurrence, event or matter consented to by the under any
provision hereof, or otherwise;

(t)       The dissolution or termination of existence of any Credit Party;

(u)       Either with or without notice to the Credit Parties, any renewal,
extension, modification, amendment or another changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;

(v)       Any defense of the Credit Parties, including without limitation, the
invalidity, illegality or unenforceability of any of the Obligations; or

(w)       To the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which any Credit Party might otherwise be
entitled, it being the intention that the obligations of each Credit Party
hereunder are absolute, unconditional and irrevocable.

§36.3 Waiver. Each of the Credit Parties waives, to the fullest extent that each
may lawfully so do, the benefit of all appraisement, valuation, stay, extension,
homestead, exemption and redemption laws which such Person may claim or seek to
take advantage of in order to prevent or hinder the enforcement of any of the
Loan Documents or the exercise by Lenders or Agent of any of their respective
remedies under the Loan Documents and, to the fullest extent that the Credit
Parties may lawfully so do, such Person waives any and all right to have the
assets comprised in the security intended to be created by the Security
Documents (including, without limitation, those assets owned by the other of the
Credit Parties) marshaled upon any foreclosure of the lien created by such
Security Documents. Each of the Credit Parties further agree that the Lenders
and Agent shall be entitled to exercise their respective rights and remedies
under the Loan Documents or at law or in equity in such order as they may elect.
Without limiting the foregoing, each of the Credit Parties further agree that
upon the occurrence of an Event of Default, the Lenders and Agent may exercise
any of such rights and remedies without notice to any of the Credit Parties
except as required by law or the Loan Documents and agrees that neither the
Lenders nor Agent shall be required to proceed against the other of the Credit
Parties or any other Person or to proceed against or to exhaust any other
security held by the Lenders or Agent at any time or to pursue any other remedy
in Lender's or Agent's power or under any of the Loan Documents before
proceeding against a Credit Party or its assets under the Loan Documents.

125 

 

 

§36.4 Subordination. So long as the Loans are outstanding, each of the Credit
Parties hereby expressly waive any right of contribution from or indemnity
against the other, whether at law or in equity, arising from any payments made
by such Person pursuant to the terms of this Agreement or the Loan Documents,
and each of the Credit Parties acknowledges that it has no right whatsoever to
proceed against the other for reimbursement of any such payments. In connection
with the foregoing, each of the Credit Parties expressly waives any and all
rights of subrogation to the Lenders or Agent against the other of the Credit
Parties, and each of the Credit Parties hereby waives any rights to enforce any
remedy which the Lenders or Agent may have against the other of the Credit
Parties and any rights to participate in any Collateral or any other assets of
the other Credit Parties. In addition to and without in any way limiting the
foregoing, each of the Credit Parties hereby subordinates any and all
indebtedness it may now or hereafter owe to such other Credit Parties to all
indebtedness of the Credit Parties to the Lenders and Agent, and agrees with the
Lenders and Agent that no Credit Party shall claim any offset or other reduction
of such Credit Party's obligations hereunder because of any such indebtedness
and shall not take any action to obtain any of the Collateral or any other
assets of the other Credit Parties.

§36.5 Waiver of Rights Under Anti-Deficiency Rules. Without limiting any other
provision of this §36, each Credit Party understands and acknowledges that, if
the Agent forecloses judicially or nonjudicially against any real property
Collateral for the Obligations, such foreclosure could impair or destroy any
right or ability that such Credit Party may have to seek reimbursement,
contribution, or indemnification for any amounts paid by such Credit Party under
this Agreement. Each Credit Party further understands and acknowledges that in
the absence of this waiver such potential impairment or destruction of such
Credit Party's rights, if any, may entitle such Credit Party to assert a defense
to this Agreement based on California Code of Civil Procedure §580d as
interpreted in Union Bank v. Gradsky, (1968) 265 CA 2d 40, 71 CR 64, on the
grounds, among others, that the Agent or the Lenders should be estopped from
pursuing such Credit Party because their election to foreclose may have impaired
or destroyed such subrogation, reimbursement, contribution, or indemnification
rights of such Credit Party. By execution of this Agreement, each Credit Party
intentionally, freely, irrevocably, and unconditionally: (i) waives and
relinquishes that defense and agrees that such Credit Party will be liable under
this Agreement even though the Agent has foreclosed judicially or nonjudicially
against any real or personal property Collateral for the Obligations; (ii)
agrees that such Credit Party will not assert that defense in any action or
proceeding which the Agent or the Lenders may bring to enforce this Agreement;
and (iii) acknowledges and agrees that until the Obligations have been
indefeasibly paid in full, the rights and defenses waived by such Credit Party
in this Agreement include any right or defense that such Credit Party may have
or be entitled to assert based on or arising out of California Civil Code §2848.

§36.6 Further Waivers. Each Credit Party intentionally, freely, irrevocably and
unconditionally waives and relinquishes all rights which may be available to it
under any provision of California law or under any California judicial decision,
including, without limitation, Section 580a and 726(b) of the California Code of
Civil Procedure, to limit the amount of any deficiency judgment or other
judgment which may be obtained against such Credit Party under this Agreement to
not more than the amount by which the unpaid Obligations exceeds the fair market
value or fair value of any real or personal property securing the Obligations,
including, without limitation, all rights to an appraisement of, judicial or
other hearing on, or other determination of the value of said property. Each
Credit Party acknowledges and agrees that, as a result of the foregoing waiver,
the Agent or the Lenders may be entitled to recover from such Credit Party an
amount which, when combined with the value of any real or personal property
foreclosed upon by the Agent (or the proceeds of the sale of which have been
received by the Agent and the Lenders) and any sums collected by the Agent and
the Lenders from any other Credit Party or other Persons, might exceed the
amount of the Obligations.

126 

 

 

§37.ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

(a)       Without limiting any other provision of §36, each Subsidiary Guarantor
acknowledges that it has received, or will receive, significant financial and
other benefits, either directly or indirectly, from the proceeds of the Loans
made by the Lenders to the Borrower pursuant to this Agreement; that the
benefits received by such Subsidiary Guarantor are reasonably equivalent
consideration for such Subsidiary Guarantor's execution of this Agreement and
the other Loan Documents to which it is a party; and that such benefits include,
without limitation, the access to capital afforded to the Borrower pursuant to
this Agreement from which the activities of such Subsidiary Guarantor will be
supported, the refinancing of certain existing indebtedness of such Subsidiary
Guarantor secured by such Subsidiary Guarantor's Collateral Property from the
proceeds of the Loans, and the ability to refinance that indebtedness at a lower
interest rate and otherwise on more favorable terms than would be available to
it if the Collateral Property owned by such Subsidiary Guarantor were being
financed on a stand-alone basis and not as part of a pool of assets comprising
the security for the Obligations. Each Subsidiary Guarantor is executing this
Agreement and the other Loan Documents in consideration of those benefits
received by it and each Subsidiary Guarantor desires to enter into an allocation
and contribution agreement with each other Subsidiary Guarantor as set forth in
this §37 and agrees to subordinate and subrogate any rights or claims it may
have against other Subsidiary Guarantors as and to the extent set forth in §36.

(b)       In the event any one or more Subsidiary Guarantors (any such
Subsidiary Guarantor, a "Funding Party") is deemed to have paid an amount in
excess of the principal amount attributable to it (such principal amount, the
"Allocable Principal Balance") (any deemed payment in excess of the applicable
Allocable Principal Balance, a "Contribution") as a result of (a) such Funding
Party's payment of and/or performance on the Obligations and/or (b) Agent's
and/or any Lender's realization on the Collateral owned by such Funding Party
(whether by foreclosure, deed in lieu of foreclosure, private sale or other
means), then after payment in full of the Loans and the satisfaction of all of
Subsidiary Guarantors' other obligations under the Loan Documents, such Funding
Party shall be entitled to contribution from each benefited Subsidiary Guarantor
for the amount of the Contribution so benefited (any such contribution, a
"Reimbursement Contribution"), up to such benefited Subsidiary Guarantor's then
current Allocable Principal Balance. Any Reimbursement Contributions required to
be made hereunder shall, subject to §36, be made within ten (10) days after
demand therefor.

(c)       If a Subsidiary Guarantor (a "Defaulting Party") shall have failed to
make a Reimbursement Contribution as hereinabove provided, after the later to
occur of (a) payment of the Loan in full and the satisfaction of all of all
Subsidiary Guarantors' other obligations to Lenders or (b) the date which is 366
days after the payment in full of the Loans, the Funding Party to whom such
Reimbursement Contribution is owed shall be subrogated to the rights of Lenders
against such Defaulting Party, including the right to receive a portion of such
Defaulting Party's Collateral in an amount equal to the Reimbursement
Contribution payment required hereunder that such Defaulting Party failed to
make; provided, however, if Agent returns any payments in connection with a
bankruptcy of a Subsidiary Guarantor, all other Subsidiary Guarantors shall
jointly and severally pay to Agent and Lenders all such amounts returned,
together with interest at the Default Rate accruing from and after the date on
which such amounts were returned.

127 

 

 

(d)       In the event that at any time there exists more than one Funding Party
with respect to any Contribution (in any such case, the "Applicable
Contribution"), then Reimbursement Contributions from Defaulting Party pursuant
hereto shall be equitably allocated among such Funding Party. In the event that
at any time any Subsidiary Guarantor pays an amount hereunder in excess of the
amount calculated pursuant to this paragraph, that Subsidiary Guarantor shall be
deemed to be a Funding Party to the extent of such excess and shall be entitled
to a Reimbursement Contribution from the other Borrower in accordance with the
provisions of this §37.

(e)       It is the intent of each Subsidiary Guarantor, the Agent and the
Lenders that in any proceeding under the Bankruptcy Code or any similar debtor
relief laws, such Subsidiary Guarantor's maximum obligation hereunder shall
equal, but not exceed, the maximum amount which would not otherwise cause the
obligations of such Subsidiary Guarantor hereunder (or any other obligations of
such Subsidiary Guarantor to the Agent and the Lenders under the Loan Documents)
to be avoidable or unenforceable against such Subsidiary Guarantor in such
proceeding as a result of Applicable Law, including, without limitation, (i)
Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Laws under which
the possible avoidance or unenforceability of the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents) shall be determined in any
such proceeding are referred to herein as "Avoidance Provisions". Accordingly,
to the extent that the obligations of a Subsidiary Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Subsidiary Guarantor shall be liable hereunder shall
be reduced to the greater of (A) the amount which, as of the time any of the
Obligations are deemed to have been incurred by such Subsidiary Guarantor under
the Avoidance Provisions, would not cause the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents), to be subject to avoidance
under the Avoidance Provisions or (B) the amount which, as of the time demand is
made hereunder upon such Subsidiary Guarantor for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Guarantor
hereunder (or any other obligations of such Subsidiary Guarantor to the Agent
and the Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions. The provisions of this §37(e) are intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Subsidiary Guarantor hereunder to be
subject to avoidance under the Avoidance Provisions, and no Subsidiary Guarantor
or any other Person shall have any right or claim under this Section as against
the Agent and the Lenders that would not otherwise be available to such Person
under the Avoidance Provisions.

§38.Acknowledgement and consent to bail-in of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

128 

 

 

(i)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(ii)       the effects of any Bail-In Action on any such liability, including,
if applicable:

(1)       a reduction in full or in part or cancellation of any such liability;

(2)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

§39.Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guaranty,
mortgage, or otherwise, for any Hedge or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, default rghts under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

129 

 

 

§40.ERISA.

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that at least one of
the following is and will be true:

(i)       such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Agent is not a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

130 

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

BORROWER: PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership       By:  
Plymouth Industrial REIT, Inc., a Maryland corporation, its general partner    
    By: /s/ Pendleton P. White, Jr.     Name:  Pendleton P. White, Jr.    
Title:    President


 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

[Signature Page to Credit Agreement]


 

  

REIT GUARANTOR:

 

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation     By: /s/ Pendleton P.
White, Jr. Name:  Pendleton P. White, Jr. Title:    President


 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

[Signature Page to Credit Agreement]


 

 

 

SUBSIDIARY GUARANTOR:     PLYMOUTH SOUTH BEND LLC, a Delaware limited liability
company         By Plymouth Industrial OP, LP, a Delaware limited partnership,
its manager           By: Plymouth Industrial REIT, Inc., a Maryland
corporation, its general partner             By: /s/ Pendleton P. White, Jr.    
Name: Pendleton P. White, Jr.     Title: President          


 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

[Signature Page to Credit Agreement]


 

 

 

SUBSIDIARY GUARANTOR:     PLYMOUTH MEMPHIS ABP LLC, a Delaware limited liability
company         By Plymouth Industrial OP, LP, a Delaware limited partnership,
its manager           By: Plymouth Industrial REIT, Inc., a Maryland
corporation, its general partner             By: /s/ Pendleton P. White, Jr.    
Name: Pendleton P. White, Jr.     Title: President          


 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]


 

 

SUBSIDIARY GUARANTOR:     PLYMOUTH 30339 DIAMOND PARKWAY LLC, a Delaware limited
liability company         By Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member           By: Plymouth Industrial REIT, Inc., a
Maryland corporation, its general partner             By: /s/ Pendleton P.
White, Jr.     Name: Pendleton P. White, Jr.     Title: President          


 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]


 

 

 

SUBSIDIARY GUARANTOR:     PLYMOUTH 144 tower LLC, a Delaware limited liability
company         By Plymouth Industrial OP, LP, a Delaware limited partnership,
its Sole Member           By: Plymouth Industrial REIT, Inc., a Maryland
corporation, its general partner             By: /s/ Pendleton P. White, Jr.    
Name: Pendleton P. White, Jr.     Title: President          


 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]


 

 

 

 

SUBSIDIARY GUARANTOR:     PLYMOUTH 4430 SAM JONES LLC, a Delaware limited
liability company         By Plymouth Industrial OP, LP, a Delaware limited
partnership, its Sole Member           By: Plymouth Industrial REIT, Inc., a
Maryland corporation, its general partner             By: /s/ Pendleton P.
White, Jr.     Name: Pendleton P. White, Jr.     Title: President          


 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement


 

 

 

AGENT AND LENDERS:

 

KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent

By: /s/ Thomas Z. Schmitt
Name: Thomas Z. Schmitt
Title: Assistant Vice President

 

KeyBank National Association

1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Mr. Tom Schmitt
Telephone: (770) 510-2109
Facsimile: (770) 510-2195

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]


 

 

 

LENDER:

 

JPMORGAN CHASE BANK, N.A., as a Lender

By: /s/ Paul Choi
Name: Paul Choi
Title: Authorized Signer

 

JPMorgan Chase Bank, N.A.

237 Park Avenue, Floor 06
New York, New York 10017
Attention: Paul Choi
Telephone: (212) 648-1281



 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]


 

 

 

LENDER:

 

BARCLAYS BANK PLC, as a Lender

By: /s/ Craig Malloy
Name: Craig Malloy
Title: Director

 

Barclays Bank PLC

745 7th Avenue
New York, NY 10019
Attention: Craig Malloy
Telephone: (212) 526-7150



 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]


 

 

 

LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

By: /s/ Nicholas Eng
Name: Nicholas Eng
Title: Vice President

 

Capital One N.A.

299 Park Avenue, 29th Floor
New York, New York 10171
Attention: Nicholas Eng
Telephone: 646-836-5202



 

 

 

 

[Signature Page to Credit Agreement]


 

 

EXHIBIT A

FORM OF NOTE

$______________ _____________, 2019

FOR VALUE RECEIVED, the undersigned (collectively, "Maker"), hereby promise to
pay to _________________________________ ("Payee"), or order, in accordance with
the terms of that certain Amended and Restated Credit Agreement, dated as of
August 7, 2019, as from time to time in effect, among PLYMOUTH INDUSTRIAL OP,
LP, the Subsidiary Guarantors, KeyBank National Association, for itself and as
Agent, and such other Lenders as may be from time to time named therein (the
"Credit Agreement"), to the extent not sooner paid, on or before the Revolving
Credit Maturity Date, the lesser of the principal sum of _________________
($__________), or such amount as may be advanced by the Payee under the Credit
Agreement as a Revolving Credit Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and late charges at the rates provided in the Credit
Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of

A-1 

 

 

the Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker. All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

A-2 

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By: Plymouth Industrial REIT, Inc.,
a Maryland Corporation, its general partner

 

By: __________________________
Name: __________________________
Title: __________________________

 

 

 

 

 

 

A-3 

 

EXHIBIT B

FORM OF SWING LOAN NOTE

$______________ _____________, 20__

FOR VALUE RECEIVED, each of the undersigned (collectively, "Maker"), hereby
jointly and severally promise to pay to KEYBANK NATIONAL ASSOCIATION ("Payee"),
or order, in accordance with the terms of that certain Amended and Restated
Credit Agreement, dated as of August 7, 2019, as from time to time in effect,
among ______________, KeyBank National Association, for itself and as Agent, and
such other Lenders as may be from time to time named therein (as may be from
time to time amended, restated, supplemented or otherwise modified, the "Credit
Agreement"), to the extent not sooner paid, on or before the Maturity Date, the
principal sum of Twenty Five Million Dollars ($25,000,000.00), or such amount as
may be advanced by the Payee under the Credit Agreement as a Swing Loan with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by Applicable Law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Maturity Date and is subject to mandatory prepayment in the amounts
and under the circumstances set forth in the Credit Agreement, and may be
prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker

B-1 

 

 

and to the payment of interest or, if such excessive interest exceeds the unpaid
balance of principal of the Obligations of the undersigned Maker, such excess
shall be refunded to the undersigned Maker. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
Applicable Law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in the Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

The undersigned Maker and all endorsers, to the extent permitted by Applicable
Law, hereby waive presentment, demand, notice, protest, notice of intention to
accelerate the indebtedness evidenced hereby, notice of acceleration of the
indebtedness evidenced hereby and all other demands and notices in connection
with the delivery, acceptance, performance and enforcement of this Note, except
as specifically otherwise provided in the Credit Agreement, and assent to
extensions of time of payment or forbearance or other indulgence without notice.

 

[Remainder of Page Intentionally Blank]

B-2 

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By: Plymouth Industrial REIT, Inc.,
a Maryland Corporation, its general partner

 

By: __________________________
Name: __________________________
Title: __________________________

 

 

 

 

B-3 

 

EXHIBIT C

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT ("Joinder Agreement") is executed as of
__________________, 201__, by _______________________________, a
__________________________ ("Joining Party"), and delivered to KeyBank National
Association, as Agent, pursuant to §5.5 of the Amended and Restated Credit
Agreement, dated as of August 7, 2019, as from time to time in effect (the
"Credit Agreement"), among PLYMOUTH INDUSTRIAL OP, LP (the "Borrower"), the
Guarantors, KeyBank National Association, for itself and as Agent, and the other
Lenders from time to time party thereto. Terms used but not defined in this
Joinder Agreement shall have the meanings defined for those terms in the Credit
Agreement.

RECITALS

A.       Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Credit Agreement, the Notes
(Guaranty), and the Indemnity Agreement.

B.       Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

Joinder. By this Joinder Agreement, Joining Party hereby becomes a {Subsidiary
Guarantor} under the Credit Agreement, the {Notes}{Guaranty}, the Indemnity
Agreement, and the other Loan Documents with respect to all the Obligations of {
Subsidiary Guarantors} now or hereafter incurred under the Credit Agreement and
the other Loan Documents. Joining Party agrees that Joining Party is and shall
be bound by, and hereby assumes, all representations, warranties, covenants,
terms, conditions, duties and waivers applicable to a {Subsidiary
Guarantor}under the Credit Agreement, the {Notes}{Guaranty}, the Indemnity
Agreement and the other Loan Documents from and after the Effective Date.{MODIFY
AS APPROPRIATE TO JOIN GUARANTY}

Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a {Subsidiary Guarantor } on and as of the Effective
Date as though made on that date. As of the Effective Date, all covenants and
agreements in the Loan Documents of the Subsidiary Guarantors are true and
correct with respect to Joining Party and no Default or Event of Default shall
exist or might exist upon the Effective Date in the event that Joining Party
becomes a {Subsidiary Guarantor}.

C-1 

 

 

Joint and Several. Joining Party hereby agrees that, as of the Effective Date,
the Credit Agreement, the Notes, the Indemnity Agreement and the other Loan
Documents heretofore delivered to the Agent and the Lenders shall be a joint and
several obligation of Joining Party to the same extent as if executed and
delivered by Joining Party, and upon request by Agent, will promptly become a
party to the Credit Agreement, the Notes, the Indemnity Agreement and the other
Loan Documents to confirm such obligation.

Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

Counterparts. This Agreement may be executed in any number of counterparts which
shall together constitute but one and the same agreement.

The effective date (the "Effective Date") of this Joinder Agreement is
_________________, 20__.

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

"JOINING PARTY"

_________________________________________, a ________________________________

By:                                                              
Name:                                                      
Title:                                                         

[SEAL]

ACKNOWLEDGED:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:       Its:  

[Printed Name and Title]

C-2 

 

EXHIBIT D

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent

1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Mr. Tom Schmitt



Ladies and Gentlemen:

Pursuant to the provisions of §2.8 of the Amended and Restated Credit Agreement,
dated as of August 7, 2019 (as the same may hereafter be amended, the "Credit
Agreement"), among PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership
(the "Borrower"), the Guarantors, KeyBank National Association for itself and as
Agent, and the other Lenders from time to time party thereto, the undersigned
Borrower hereby requests and certifies as follows:

1.       Revolving Credit Loan. The undersigned Borrower on behalf of all
Borrower hereby requests a [Revolving Credit Loan under §2.8 of the Credit
Agreement]:

Principal Amount: $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent's
Head Office.

Use of Proceeds. Such Loan shall be used for purposes permitted by the Credit
Agreement.

No Default. The undersigned Authorized Officer or chief financial officer or
chief accounting officer of Borrower certifies that the Borrower and the
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing. Attached hereto is a
Borrowing Base Availability Certificate setting forth a calculation of the
Borrowing Base Availability after giving effect to the Loan requested hereby.
Except as set forth on Schedule 1 attached hereto, no condemnation proceedings
are pending or, to the undersigned knowledge, threatened against any Collateral
Property.

Representations True. The undersigned Authorized Officer or chief financial
officer or chief accounting officer of Borrower certifies, represents and agrees
that each of the representations and warranties made by or on behalf of the
Borrower or its respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

D-1 

 

 

Other Conditions. The undersigned chief financial officer or chief accounting
officer of Borrower certifies, represents and agrees that all other conditions
to the making of the Loan requested hereby set forth in the Credit Agreement
have been satisfied.

Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

The undersigned is providing the certifications and other statements set forth
herein solely in the undersigned's representative capacity and not in the
undersigned's personal capacity.

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.

 

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By: ______________________________
Name: ____________________________
Title: _____________________________

 

 

 

 

 

D-2 

 

EXHIBIT E

 

FORM OF LETTER OF CREDIT REQUEST

[DATE]

KeyBank National Association, as Agent
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328

Attention: Mr. Tom Schmitt

 

 

Re:Letter of Credit Request under Amended and Restated Credit Agreement, dated
as of August 7, 2019

Ladies and Gentlemen:

Pursuant to §2.11 of the Amended and Restated Credit Agreement, dated as of
August 7, 2019, among you, certain other Lenders, PLYMOUTH INDUSTRIAL OP, LP, a
Delaware limited partnership ("Borrower"), and the Guarantors (the "Credit
Agreement"), we hereby request that you issue a Letter of Credit as follows:

(i)       Name and address of beneficiary:

(ii)       Face amount: $

(iii)       Proposed Issuance Date:

(iv)       Proposed Expiration Date:

(v)       Other terms and conditions as set forth in the proposed form of Letter
of Credit attached hereto.

(vi)       Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.11 of the Credit Agreement.

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Borrower certifies that the Borrower is and will be in
compliance with all covenants under the Loan Documents after giving effect to
the issuance of the Letter of Credit requested hereby and no Default or Event of
Default has occurred and is continuing. Attached hereto is a Borrowing Base
Availability Certificate setting forth a calculation of the Borrowing Base
Availability after giving effect to the Letter of Credit requested hereby.
Except as set forth on Schedule 1, no condemnation proceedings are pending or,
to the undersigned knowledge, threatened against any Collateral Property.

E-1 

 

 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.11(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Borrower certifies, represents and agrees that each of the
representations and warranties made by or on behalf of the Borrower or their
respective Subsidiaries (if applicable), contained in the Credit Agreement, in
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with the Credit Agreement was true in all material respects as
of the date on which it was made, is true as of the date hereof and shall also
be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except to the extent of changes resulting from transactions
permitted by the Loan Documents or except to the extent it would not have a
Material Adverse Effect (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct only as of such specified date).

The undersigned is providing the certifications and other statements set forth
herein solely in the undersigned's representative capacity and not in the
undersigned's personal capacity.

 

Very truly yours,

 

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By: ______________________________
Name: ______________________________
Title: ______________________________

 

 

 

 

E-2 

 

EXHIBIT F

FORM OF BORROWING BASE AVAILABILITY CERTIFICATE

 

BORROWING BASE AVAILABILITY CERTIFICATE

TO: KeyBank National Association ("Agent")

 

RE:Amended and Restated Credit Agreement, dated as of August 7, 2019 (the,
"Credit Agreement") between Agent, the Lenders described therein, and PLYMOUTH
INDUSTRIAL OP, LP (the, "Borrower")

 

 

This Borrowing Base Availability Certificate is submitted by Borrower to Agent
pursuant to the provisions of the Credit Agreement. Capitalized terms used
herein which are not otherwise specifically defined shall have the same meaning
herein as in the Credit Agreement.

 

Calculations of the Borrowing Base Availability are set forth on the
certificates annexed hereto.

 

The Borrower hereby further certifies, warrants and represents to Agent and the
Lenders that: (i) to the best of the Borrower's knowledge, the financial
information provided by the Borrower to the Agent herein is true and accurate in
all materials respects; and (ii) to the best of the Borrower's knowledge, no
Default or Event of Default has occurred and is continuing under the Credit
Agreement or any of the other Loan Documents.

 

 

Executed as an instrument under seal as of the ____ day of _____________, 20__.

 

PLYMOUTH INDUSTRIAL OP, LP,

a Delaware limited partnership

 

By: Plymouth Industrial REIT, Inc.,   a Maryland Corporation, its general
partner

 

 

By: /s/ Pendleton P. White, Jr.   Name:    Pendleton P. White, Jr.   Title:
    President

 

 

F-1 

 



 

APPENDIX TO BORROWING BASE AVAILABILITY CERTIFICATE

 

F-2 

